Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 1 of 153 PagelD 7

Composite Exhibit |
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 2 of 153 PagelD 8

Filing # 58602841 E-Filed 07/05/2017 02:02:32 PM KA. SO
af % 4:/0EM
TIN THE CIRCUIT COURT OF THE
18TH JUDICIAL CIRCUIT IN AND

FOR BREVARD COUNTY, FLORIDA
CIRCUIT CIVIL DIVISION

CASE NO.: 05-2017-CA-034680-XXXX-XX

TGO REALTY, INC., a Florida
for profit real estate corporation,

Plaintiff,
v.

DAVID GLOVER an individual, and

FLAG AGENCY, INC., d/b/a Century 21

Flag Agency, Inc., a Florida for profit

real estate corporation, and

PATRICK FLOYD CONNER, an individual,
ee

Defendants.
/

SUMMONS

THE STATE OF FLORIDA
To All and Singular the Sheriffs of said State:

YOU ARE HEREBY COMMANDED to serve this Summons and a copy of Plaintiff's Statement
of Claim in this action ypon Defendant:

FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc.
840 Garden Street
Titusville, Florida 32796

Defendant is required to serve written defenses to the Statement of Claim on Liam P, Kelly,
Esq., Plaintiff's attorney, whose address is:

Liam P. Kelly, Esq.
Liam P. Kelly, P.A.
a :
10761 SW 104" ST
- Miami, FL 33176
Telephone: (786) 515-2786

Defendant is required to serve written defenses within 20 days after service of this
Summons on that Defendant, exclusive of the day of service, and to file the original of the
defenses with the clerk of this court either before service on Plaintiff's attorney or
immediately thereafter. If a Defendant fails to do so, a default will be entered against that
Defendant for the relief demanded in the Statement of Claim.

BAXEBKHMKSKALEX
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 3 of 153 PagelD 9

SCOTT ELLIS
Clerk of the Court

a. ACG
DATED 07/06/2017 Cates pwn @
(Court Seal) As Deputy Clerk

 

If the party serving summons has designated e-mail address(es) for service or is
represented by an attorney, you may designate e-mail address(es) for service by or on you.
Service must be in accordance with Florida Rule of Judicial Administration 2.516.

Copies of all court documents in this case, including orders, are available at the Clerk of the
Court's office. You may review these documents, upon request. You must keep the Clerk of
the Court's office notified of your current address. Future papers in this lawsuit will be
served at the address on record at the Clerk's office.

 

If you are a person with a disability who needs any accommodation in order
to participate in this proceeding, you are entitled, at no cost to you, to the
provision of certain assistance. Please contact Maria E. Mihaic, the Eleventh
Judicial Circuit’s ADA Coordinator at Lawson E. Thomas Courthouse
Center, 175 NW Ist Avenue, Suite 2702, Miami, Florida 33128; Telephone
(305) 349-7175; TDD (305) 349-7174; or via Fax at (305) 349-7355, at least
seven (7) days before your scheduled court appearance, or immediately upon
receiving this notification if the time before the scheduled appearance is less
than seven (7) days; if you are hearing or voice impaired, call 711.
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 4 of 153 PagelD 10

Filing # 58602841 E-Filed 07/05/2017 02:02:32 PM

IN THE CIRCUIT COURT OF THE
18TH JUDICIAL CIRCUIT IN AND
FOR BREVARD COUNTY, FLORIDA
CIRCUIT CIVIL DIVISION
CASE NO-.:

TGO REALTY, INC., a Florida

for profit real estate corporation,

Plainaff,

v.

DAVID GLOVER an individual, and

FLAG AGENCY, INC., d/b/a Century 21

Flag Agency, Inc., a Florida for profit

real estate corporation, and

PATRICK FLOYD CONNER, an individual,

Defendants.
/

COMPLAINT

Plaintiff, TGO REALTY, INC. (hereafter, “TGO Realty” or “Plaintiff”), by and through
its undersigned counsel, hereby sues Defendants, DAVID GLOVER, FLAG AGENCY, INC.,
d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER, and states:

THE PARTIES

1, Plaintiff, TGO REALTY, INC., is a Florida for profit real estate corporation,
license no. CQ1002000, with its principal offices in Titusville, Florida.

2. Defendant, DAVID GLOVER, an individual, currently holds a real estate sales
associate license issued August 30, 2016, no. SL3365318, is currently employed by Defendant,
FLAG AGENCY, INC., is a resident of Titusville, Florida, and is otherwise sui juris,

3. Defendant, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., is a
Florida for profit real estate corporation, license no. CQ169900, with its principal offices in
Titusville, Florida.

4, Defendant, PATRICK FLOYD CONNER, an individual, is a real estate broker,
license no. BK 199779, is the qualifying broker for Defendant, FLAG AGENCY, INC., d/b/a

Century 21 Flag Agency, Inc., is a resident of Titusville, Florida, and is otherwise sui juris.
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 5 of 153 PagelD 11

JURISDICTION AND VENUE

5. This is an action for damages in excess of $15,000.00, and is within the
jurisdictional limits of the Court.

6. The Court has personal jurisdiction over Defendants pursuant to § 48.193(1)(a)
FLA. STAT. (2017) because Defendants operate, conduct, engage in and/or carry out a business or
business venture within the state of Florida.

7. Venue is proper in Brevard County, Florida in accordance with §§ 47.011 and
47.051 FLA. STAT. (2017) because the causes of action alleged herein accrued in Brevard County,

Florida, and because Defendants are residents of Brevard County, Florida.

FACTUAL BACKGROUND

8. The Great Outdoors (“TGO”) is a 2,800 acre premier recreational vehicle, golf,
and nature resort, offering recreational vehicle parking sites, ports, park homes, and resort homes.
The resort offers amenities such as a championship golf course, fine dining, pools, spas and a
fitness center,

9, Defendant, DAVID GLOVER, and his wife, Melanie Glover (“the Glovers") are
residents of The Great Outdoors, and own two homes at the resort, one at 546 Twin Lakes Drive,

and another at 785 Plantation Drive.

10. For several years, and since at least June of 2016, the Glovers have engaged in an
unlawful scheme of Jeasing their homes at the resort to tourists as unlicensed vacation rental
properties, However, neither DAVID GLOVER, nor Melanie Glover, hold an occupational
license to operate a lodging establishment in Brevard County, and neither holds a license from the
Department of Business and Professional Regulation, Division of Hotels and Restaurants, to

operate a vacation rental property in Florida.

Ll. Moreover, the Glovers have engaged in deceptive and unfair business practices in
Tenting their homes, and have also unlawfully acted, and purported to act, as real estate brokers,
without being licensed to do so. The Glovers’ unfair and deceptive trade practices include, but

are not limited to:
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 6 of 153 PagelD 12

a) falsely representing that the Glovers had the authority to lawfully offer rental
properties for lease that were not owned by them;

b) accepting money from persons without delivering the promised vacation rental
properties, and thereafter unlawfully retaining said monies;

c) attempting to “back end” unfair terms and conditions upon renters, to unfairly
deceive renters that the Glovers are entitled to retain their funds, or are entitled to additional
funds;

d) falsely representing to consumers that the Glovers are a professional vacation
rental property business, that owns multiple properties, when in truth, the Glovers in fact
unjawfully lease only their two personal residences to consumers as unlicensed homeowners;

¢) accepting money from persons seeking to lease a vacation rental property without
first providing a written contract or agreement for said persons to review and sign before
accepting funds;

f) holding themselves out and engaging in the vacation rental property business
without being licensed at the state, county, or municipal levels;

g) holding themselves out and engaging in the profession of real estate brokers
without being lawfully licensed as real estate brokers;

h) holding themselves out and engaging in the vacation rental property business
without a valid occupational license from Brevard County, the local municipality, or the
Department of Business and Professional Regulation, Division of Hotels and Restaurants, to
operate vacation rental properties in Florida;

i engaging in bait and switch schemes whereby the Glovers offer properties for
lease that they are unable to lawfully lease, and then switching consumers to one of two
properties owned by the Glovers;

j) making false statements on their website to suggest that the Glovers are a
properly licensed vacation rental property business;

k) promising to return deposits accepted from consumers, then refusing to do so;
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 7 of 153 PagelD 13

1) making false statements that bookings are under any circumstances confirmed,
when in fact said bookings are not in fact confirmed;

m) failing to disclose what the Glovers were to be paid for providing services as a
broker;

n) falsely stating that they are in late talks toward buying properties held out for
lease to consumers to deceptively obtain monies from said consumers for the lease of said
properties;

0) leasing their personal residences as vacation rental properties and then
fraudulently extorting payments from consumers after they leave for fraudulent cleaning costs
and similar false charges, in exorbitant amounts, threatening Jegal action if consumers fail to meet
their demands.

12, Moreover, while performing unlicensed brokerage services, and on at least one
occasion which gave rise to a pending civil lawsuit, the Glovers have stolen $10,000.00 accepted
by them directly for the lease of a vacation rental property owned by a third party that they had no
authority to lease, or offer for lease. These funds were never retumed to the consumer.

13. Unfortunately, on August 30, 2016, Defendant, DAVID GLOVER became
licensed as a real estate sales assoviate in Florida and was hired by Island Living Real Estate to
work as an employee sales associate.

14. During his employment with Island Living Real Estate, DAVID GLOVER
continued to engage in fraudulent conduct. Among other things, DAVID GLOVER attempted to
fraudulently pass himself off as an employee of Plaintiff, TGO REALTY, INC. when dealing with
third parties. Similarly, during his employment with Island Living Real Estate, DAVID
GLOVER used improper and misleading signage and brochures in connection with his work as a
sales associate, in violation of Florida Real Estate Commission (“FREC”) mules,

15. Eventually, [sland Living Real Estate personnel discovered DAVID GLOVER's
fraudulent and misleading conduct, and the pending litigation against him, and his employment

was terminated for failing to disclose said litigation. Due to the limitations of his license, DAVID
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 8 of 153 PagelD 14

GLOVER cannot engage in the business of real estate brokerage or sales without the supervision
of a qualifying broker.

16. Some time after his termination, he was hired by Defendants, FLAG AGENCY,
INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER, as qualifying
broker, to be a sales associate.

17, Despite losing his job with Island Living Rea] Estate for his improper conduct,
DAVID GLOVER continued engaging in improper conduct with his new employer, FLAG
AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER, his
qualifying broker.

18. Specifically, from the time of his termination from Island Living Real Estate,
DAVID GLOVER began focusing on slandering Plaintiff in 3 deliberate and malicious manner.

19. While performing his dutics as a sales associate for Defendants, FLAG
AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER, DAVID
GLOVER lied to third parties, and maliciously told them that he had a photograph, or sometimes
photographs, taken by him surreptitiously with a “trail camera,” of TGO Realty personnel
unlawfully removing or destroying Defendants’ yard signs and advertisements.

20. While performing his duties as a sales associate for Defendants, FLAG
AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER, DAVID
GLOVER lied to third parties, and maliciously told them that TGO Realty personnel are not
licensed to work as real estate sales associates or brokers, and could not legally show properties
to buyers.

21. While performing his duties as a sales associate with Island Living Real Estate,
DAVID GLOVER published false and misleading advertisements, claiming to be “The only
Licensed Realtor in TGO!”

22. On May 29, 2017, DAVID GLOVER, while performing his duties as a sales
associate for Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and
PATRICK FLOYD CONNER, did muliciously lie and tell a home seller and others that TGO
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 9 of 153 PagelD 15

Realty sales associates are not licensed.

23. On or about May 29, 2017, DAVID GLOVER, while performing his duties as a
sales associate for Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and
PATRICK FLOYD CONNER, maliciously lied and told Bob Baber, a potential buyer viewing
property at The Great Outdoors, that TGO Realty sales associates are not licensed could not
legally show properties for sale.

24. On or about May 29, 2017, DAVID GLOVER, while performing his duties as a
sales associate for Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and
PATRICK FLOYD CONNER, maliciously lied and told Bob and Vicki Baber that TGO Realty
improperly interferes with sales and improperly stops people from buying properties at The Great
Outdoors.

25, {n June of 2017, DAVID GLOVER, while performing his duties as a sales
associate for Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and
PATRICK FLOYD CONNER, maliciously lied and told Eddie Hammond, Head of Courtesy
Patrol] and Compliance Officer, that TGO Realty was not in compliance with real estate
regulations, that DAVID GLOVER had several photographs of a TGO Realty employee removing
and destroying “for sale” signs belonging to Defendants, and that TGO Realty had taken
improper actions to keep Defendants from coming onto The Great Outdoors to sell property.
DAVID GLOVER also falsely told Eddie Hammond that he had been approached by 2 or 3 TGO
Realty agents who wanted to come to work for him, rather than Plaintiff.

26. In early 2017, TGO property owner John Lynch emailed TGO Realty agent Ann
Henn that he had chosen to list with DAVID GLOVER and Defendants after hearing about
Defendants’ signs being destroyed or removed and implied he felt TGO Realty was responsible
for those actions, which persuaded him to list with Defendants.

27. To date, Defendants’ unlawful conduct and slander has resulted in some 17
former customers of TGO Realty, with a combined $3,086,900.00 in real estate business,

choosing to list with Defendants, rather than Plaintiff.
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 10 of 153 PagelD 16

28. Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and
PATRICK FLOYD CONNER, as qualifying broker, were aware of the lies being told by their
employee, but benefitted from the conduct, and ratified the same, as customers of TGO Realty
began to use Defendants, rather than Plaintiff, for their needs.

29. DAVID GLOVER’s employer, and qualifying broker, have each failed to direct,
control, or properly manage him in the performance of his duties, in violation of § 475.25(1)(u),
and Florida law.

30. Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and
PATRICK FLOYD CONNER, as qualifying broker, are vicariously liable for DAVID GLOVER's
defamatory statements directed against Plaintiff as the statements were done in the course and
scope of his employment, to further a purpose and interest of Defendants, and were ratified by
Defendants, who accepted the benefits of DAVID GLOVER’s defamatory statements, which
resulted in additional business and commissions for Defendants.

31. FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK
FLOYD CONNER, as qualifying broker were made aware of the slanderous statements of
DAVID GLOVER. However, neither FLAG AGENCY, INC., d/b/a Century 21 Flag Agency,
Inc., nor PATRICK FLOYD CONNER took any steps to investigate or discipline DAVID
GLOVER, or otherwise stop his defamatory statements about Plaintiff.

32. On April 24, 2017, Chad P. Conner, of FLAG AGENCY, INC., acknowledged to
Plaintiff that he was aware of the statements made by DAVID GLOVER that he had photographs
of Plaintiff’s personnel destroying or taking signs and advertisements belonging to Defendants,
and was aware of DAVID GLOVER’s animosity toward TGO Realty, but he had never actually
seen any such photographs, nor did he investigate the matter or ask DAVJD GLOVER to provide
them to him.

33. Defendant, PATRICK. FLOYD CONNER, as qualifying broker, is liable for
DAVID GLOVER'’s defamatory statements directed against Plaintiff pursuant to Florida law and

FREC nules by virtue of his duties as qualifying broker at FLAG AGENCY, INC.
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 11 of 153 PagelD 17

34. All conditions precedent to this action have been performed, waived or excused.
COUNT I
Slander Per Se
35. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

1 through 34 as if fully set forth herein.

36. Defendant, DAVID GLOVER has uttered false and defamatory statements about
Plaintiff to third parties.

37. Defendant, DAVID GLOVER, has falsely told third parties that Plaintiff is not
licensed to perform its real estate business, that Plaintiff can not legally show properties, that
Plaintiff has engaged in tortious and criminal acts, such as removing and destroying Defendants’
advertisements and signage, that Plaintiff's employees are secretly trying to leave Plaintiff to
work for him, and that Plaintiff has engaged unfair methods of competition, such as unlawful
interference with sales, and improperly stopping people from buying properties at The Great
Outdoors.

38. Certain of the falsehoods uttered by DAVID GLOVER to third parties would, if
true, be conduct constituting criminal offenses amounting to a felony, and all of the falsehoods
told by DAVID GLOVER would constitute conduct, characteristics or a condition incompatible
with the proper exercise of the lawful business, trade, and profession of Plaintiff.

39. A person may not operate as a broker or sales associate without being the holder
of a valid and current active license therefor. Any person who does so commits a felony of the
third degree.

40. Malice and the occurrence of damages are both presumed by law from the nature
of the defamation of Defendant, DAVID GLOVER, has made against Plaintiff.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants,
DAVID GLOVER, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK.
FLOYD CONNER, jointly and severally, for damages, costs, injunctive relief, any such other and

further relief as the Court deems just, equitable and proper.
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 12 of 153 PagelD 18

Til
Slander Per Quod

4), Plaintiff repeats and re-alleges each and every allegation contained in paragraphs
1 through 34 as if fully set forth herein.

42. Defendant, DAVID GLOVER has uttered false and defamatory statements about
Plaintiff to third parties.

43. Defendant, DAVID GLOVER, has falsely told third parties that Plaintiff is not
licensed to perform its real estate business, that Plaintiff can not legally show properties, that
Plaintiff has engaged in tortious and criminal acts, such as removing and destroying Defendants”
advertisements and signage, that Plaintiff's employees are secretly trying to leave Plaintiff to
work for him, that Plaintiff has engaged unfair methods of competition, such as unlawful
interference with sales, and improperly stopping people from buying properties at The Great
Outdoors.

44, The falschoods uttered by DAVID GLOVER to third parties would, if true, be
conduct that would tend to prejudice Plaintiff in its reputation, office, trade, business, or means
of livelihood.

45. The falsehoods uttered by DAVID GLOVER to third parties were intended by
DAVID GLOVER to injure Plaintiff and were made with malice.

46, Plaintiff has been damaged by DAVID GLOVER’s false statements to third
parties in that Plaintiff has lost business, goodwill, and commissions.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants,
DAVID GLOVER, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK
FLOYD CONNER, jointly and severally, for damages, costs, injunctive relief, any such other and

further relief as the Court deems just, equitable and proper.
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 13 of 153 PagelD 19

COUNT I
Deceptive and Unfair Trade Practices
Chapter 501 Florida Statutes

47, Plaintiff repeats and re-alleges each and every allegation contained in paragraphs
1 through 34 as if fully set forth herein.

48. Defendants, DAVID GLOVER, FLAG AGENCY, INC., d/b/a Century 21 Flag
Agency, Inc., and PATRICK. FLOYD CONNER are engaged in the real estate brokerage business.

49, Florida's Deceptive and Unfair Trade Practices Act is intended to protect the
consuming public and legitimate business enterprises from those who engage in unfair methods
of competition, or unconscionable, deceptive, or unfair acts or practices in the conduct of any
trade or commerce.

50. In conducting their trade or business, Defendants engage in unfair methods of
competition, or unconscionable, deceptive, or unfair acts or practices. These unfair and deceptive
trade practices include, but are not limited to falsely representing to consumers and other third
parties that Plaintiff is not licensed to perform its real estate business, that Plaintiff can not legally
show properties, that Plaintiff has engaged in tortious and criminal acts, such as removing and
destroying Defendants’ advertisements and signage, and that Plaintiff has engaged unfair methods
of competition, such as unlawful interference with sales, and improperly stopping people from
buying properties at The Great Outdoors.

31. Defendants’ unfair and deceptive trade practices have caused damages to
Plaintiff, including loss of business, goodwill, and commissions.

WHEREFORE, Piaintiff, TGO REALTY, INC. demands judgment against Defendants,
DAVID GLOVER, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK
FLOYD CONNER, jointly and severally, for damages, attorneys’ fees, costs, injunctive relief,

any such other and further relief as the Court deems just, equitable and proper.

Dated: July 5, 2017

10
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 14 of 153 PagelD 20

11

Respectfully submitted,

LIAM P. KELLY, P.A.

Attomey for Plaintiff

10761 SW 104% Street

Miami, Florida 33176

Telephone: (786) 515-2786
E-mail: lkelly@liamkellylaw.com

sf Liam P. Kelly

By:
LIAM P. KELLY

Florida Bar No.: 0848867
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 15 of 153 PagelD 21
Filing # 59603718 E-Filed 07/27/2017 02:04:33 PM

IN THE CIRCUIT COURT OF THE
EIGHTEENTH JUDICIAL
CIRCUIT IN AND FOR BREVARD
COUNTY, FLORIDA

CASE NO. 05-2017-CA-034680

TGO REALTY, INC., a Florida for profit
real estate corporation,

Plaintiff,
VS.

DAVID GLOVER, et al.,

Defendants.
/

MOTION TO DISMISS
COMES NOW co-Defendant PATRICK FLOYD CONNER, by and through his

undersigned altomey, and pursuant Rule 1.140(b) Fla. R. Civ. P., moves to dismiss the
Complaint filed herein and in support thereof states:

AS TO ALL COUNTS
1. The Complaint fails to state a cause of action in that it fails to sct forth sufficient grounds
for injunctive relief in that it fails to allege irreparable harm to Plaintiff, ongoing harm to the
Plaintiff, a clear legal right under theories of slander, slander per quod, or any statutory violation,
an inadequate remedy at law, or that the public interest would be served by injunction.
Furthermore, the Complaint shows on its face that damages would constitute the appropriate
remedy for Plaintiff in this cause.
2. The Complaint fails to state a cause of action in that the statute referred to in paragraph
29 does not refer to or provide a cognizable action and, specifically, places jurisdiction over any

violation thereof with Department of Business & Professional Regulation, State of Florida.

Filing 59603718 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 16 of 153 PagelD 22

3. This Court is without jurisdiction over this matter for the reasons set forth in paragraph 2
hereof.
4. The Complaint fails to state a cause of action in that it fails to establish or allege the

reputation of the Plaintiff.
5. The Complaint fails to state a cause of action in that it fails to allege any instance of
disgrace and humiliation suffered by Plaintiff as a result of the co-Defendant’s actions.
6. The Complaint fails to state a cause of action in that it fails to allege any direct or
proximate damage caused by the alleged actions of co-Defendant.
7. The Complaint fails to state a cause of action in that it fails to allege what specific
provision of "Florida law and FREC" have been violated nor does it identify and define the
meaning of those terms.
AS TO COUNT HI
8. The Complaint fails to state a cause of action in that it fails to allege any extrinsic fact
which would justify or support an action per quod.
AS TO COUNT III

9. The Complaint fails to state a cause of action in that it fails to identify which specific
provision(s) of § 501, et seq., Fla. Stat. is/are claimed as statutory violation.
10. The Complaint shows on its face that Count III is barred by the provisions of
§501.212(6), Fla. Stat.
11. | Co-Defendant has retained the services of Cantwell & Goldman, P.A. to represent him in
this cause and is obligated to pay it a reasonable attorney's fee, for which Plaintiff is liable
pursuant to the provisions of § 501.2105, Fla. Stat.

WHEREFORE co-Defendant prays that this cause will be dismissed and that he be

awarded all costs of this action together with a reasonable attorncy’s [cc.

Filing 59603718 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 17 of 153 PagelD 23

CERTIFICATE OF SERVICE
I] HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via E-
Mail to Liam P. Kelly, Esq. Attorney for Plaintiff (ikelly@liamkellylaw.com) this 27th day of
July, 2017.

CANTWELL & GOLDMAN, P.A.
Attomeys for co-Defendant

By: /s/ J. Wesley Howze
J. Wesley Howze, Esq.
Fla. Bar No.: 0181300
96 Willard Strect, Suite 302
Cocoa, Florida 32922
Phone: 321-639-1320
Fax:321-639-9950
Wes@cfglawoffice.com
Dale@cfelawoffice.com

Filing 59603718 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 18 of 153 PagelD 24
Filing # 59560364 E-Filed 07/26/2017 04:21:52 PM

IN THE CIRCUIT COURT OF THE
EIGHTEENTH JUDICIAL
CIRCUIT IN AND FOR BREVARD
COUNTY, FLORIDA

CASE NO. 05-2017-CA-034680

TGO REALTY, INC., a Florida for profit
real estate corporation,

 

Plaintiff,
vs.
DAVID GLOVER, et al.,
Defendants.
/
MOTION TO DISMISS

COMES NOW co-Defendant FLAG AGENCY, INC., a Florida corporation, by and
through its undersigned attorney, and pursuant Rule 1.140(b) Fla. R. Civ. P., moves to dismiss
the Complaint filed hercin and in support thereof states:

AS TO ALL COUNTS
1. The Complaint fails to state a cause of action in that it fails to set forth sufficient grounds
for injunctive relief in that it fails to allege irreparable harm to Plaintiff, ongoing harm to the
Plaintiff, a clear legal right under thcories of slander, slander per quod, or any statutory violation,
an inadequate remedy at law, or that the public interest would be served by injunction.
Furthermore, the Complaint shows on. its face that damages would constitute the appropriate

remedy for Plaintiff in this cause.

2. The Complaint fails to state a cause of action in that the statute referred to in paragraph
29 does not refer to or provide a cognizable action and, specifically, places jurisdiction over any

violation thereof with Department of Business & Professional Regulation, State of Florida.

Filing 59560364 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 19 of 153 PagelD 25

3. This Court is without jurisdiction over this matter for the reasons set forth in paragraph 2
hereof.
4, The Complaint fails to state a cause of action in that it fails to establish or allege the
reputation of the Plaintiff.
5. The Complaint fails to state a cause of action in that it fails to allege any instance of
disgrace and humiliation suffered by Plaintiff as a result of the co-Defendant's actions.
6. The Complaint fails to state a cause of action in that it fails to allege any direct or
proximate damage caused by the alleged actions of co-Defendant.
7. The Complaint fails to state a cause of action in that it fails to allege what specific
provision of "Florida law and FREC" have been violated nor does it identify and define the
meaning of those terms.

AS TO COUNT
8. The Complaint fails to state a cause of action in that it fails to allege any extrinsic fact
which would justify or support an action per quod.

AS TO COUNT III
9. The Complaint fails to state a cause of action in that it fails to identify which specific
provision(s) of § 501, et seq., Fla. Stat. is/are claimed as statutory violation.

10. The Complaint shows on its face that Count HI is barred by the provisions of

§501.212(6), Fla. Stat.

11. Co-Defendant has retained the services of Cantwell & Goldman, P.A. to represent it in
this cause and is obligated to pay it a reasonable attorney's fec, for which Plaintiff is liable

pursuant to the provisions of § 501.2105, Fla. Stat.
WHEREFORE co-Defendant prays that this causc will be dismissed and that it be

awarded all costs of this aclion together with a reasonable attorney's fee.

Filing 59560364 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 20 of 153 PagelD 26

CERTIFICATE OF SERVICE
1 HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via E-
Mail to Liam P. Kelly, Esq. Attorney for Plaintiff (Ikelly@liamkellylaw.com) this 26th day of

July, 2017.

CANTWELL & GOLDMAN, P.A.
Attorneys for co-Defendant

By: /s/ J. Wesley Howze
J. Wesley Howze, Esq.
Fla. Bar No.: 0181300
96 Willard Street, Suite 302
Cocoa, Florida 32922
Phone: 321-639-1320
Fax:321-639-9950

Wes@cfglawoffice.com
Dale@cfglawoffice.com

Filing 59560364 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 21 of 153 PagelD 27
Filing # 59603718 E-Filed 07/27/2017 02:04:33 PM

IN THE CIRCUIT COURT OF THE
EIGHTEENTH JUDICIAL
CIRCUIT IN AND FOR BREVARD
COUNTY, FLORIDA

CASE NO. 05-2017-CA-034680

TGO REALTY, INC., a Florida for profit
real estate corporation,

 

Plaintiff,
vs,
DAVID GLOVER, et al.,
Defendants.
/
MOTION TO DISMISS

COMES NOW co-Defendant PATRICK FLOYD CONNER, by and through his
undersigned attorney, and pursuant Rule !.140(b) Fla. R. Civ. P., moves to dismiss the
Complaint filed herein and in support thereof states:

AS TO ALL COUNTS

l. The Complaint fails to state a cause of action in that it fails to set forth sufficient grounds
for injunctive relief in that it fails to allege irreparable harm to Plaintiff, ongoing harm to the
Plaintiff, a clear legal right under thcorics of slander, slander per quod, or any statutory violation,
an inadequate remedy at law, or that the public interest would be served by injunction.
Furthermore, the Complaint shows on its face that damages would constitute the appropriate
remedy for Plaintiff in this cause.

2. The Complaint fails to state a cause of action in that the statute referred to in paragraph
29 does not refer to or provide a cognizable action and, specifically, places jurisdiction over any

violation thereof with Department of Business & Professional Regulation, State of Florida.

Filing 59603718 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 22 of 153 PagelD 28

3. This Court is without jurisdiction over this matter for the reasons set forth in paragraph 2
hereof.
4, The Complaint fails to state a cause of action in that it fails to establish or allege the

reputation of the Plaintiff.

5. The Complaint fails to state a cause of action in that it fails to allege any instance of
disgrace and humiliation suffered by Plaintiff as a result of the co-Defendant's actions.

6. The Complaint fails to state a cause of action in that it fails to allege any direct or
proximate damage caused by the alleged actions of co-Defendant.

7. The Complaint fails to state a cause of action in that it fails to allege what specific
provision of “Florida law and FREC" have been violated nor does it identify and define the
meaning of those terms.

AS TO COUNT II

 

8. The Complaint fails to state a cause of action in that it fails to allege any extrinsic fact
which would justify or support an action per quod.
AS TO COUNT III

9. The Complaint fails to state a cause of action in that it fails to identify which specific
provision(s) of § 501, ct scq., Fla. Stat. is/are claimed as statutory violation.
10. The Complaint shows on its face that Count Ill is barred by the provisions of
§501.212(6), Fla. Stat.
11.  Co-Defendant has retained the services of Cantwell & Goldman, P.A. to represent him in
this cause and is obligated to pay it a reasonable attorney's fee, for which Plaintiff is liable
pursuant to the provisions of § 501.2105, Fla. Stat.

WHEREFORE co-Defendant prays that this cause will be dismissed and that he be

awarded all costs of this action together with a reasonable attomey's fee.

Filing 59603718 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 23 of 153 PagelD 29

CERTIFICATE OF SERVICE
] HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via E-
Mail to Liam P. Kelly, Esq. Attorney for Plaintiff (Ikelly@liamkellylaw.com) this 27th day of
July, 2017.

CANTWELL & GOLDMAN, P.A.
Attorneys for co-Defendant

By: /s/ J. Wesley Howze
J. Wesley Howze, Esq.
Fla. Bar No.: 0181300
96 Willard Street, Suite 302
Cocoa, Florida 32922
Phone: 321-639-1320
Fax:321-639-9950

Wes@cfelawoffice.com
Dale@cfylawofficc.com

Filing 59603718 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 24 of 153 PagelD 30

Filing # 60121550 E-Filed 08/08/2017 03:22:54 PM

RETURN OF SERVICE

State of Florida County of Brevard 18th Judicial Circuit Court
Case Number: 05-2017-CA-034680

Plaintiff:
TGO Realty, inc., a Florida for profit real estate corporation

vs

Defendant:
David Glover, an individual. and Flag Agency, Inc., a Florida for profit real
estate corporation, and Patrick Floyd Conner, an individuat

Fo:

Liam P. Kelly, PA
10764 SW 104th St.
Miami, FL. 33176

Received by UVBFENSERVED. LLC on the 14th day of July. 2017 at $:00 om tu be served on David Glover, 546 Twin
Lakes Dr., Titusville, FL 32780.

|. Valerie Caudill, do hereby affirm that an the 18th day of July, 2017 at 5:30 pm, I:

INDIVIDUALLY/PERSONALLY served by delivering a true copy of the Suminons and Complaint with the date and nour
of service endorsed thereon by me, te David Glover at the address of S46 Twin Lakes Or., Titusville, FL 32780, and
infoimed said person of the contents therein in comphance with state slatules

i cently that } am over the age of 18. have no interest mn the above action, and ain a Certitied Process Server. in good
standing, in the judicial circuit in which the process wus served.

Under penalties of pequry. } dectare that | have read the foreyaing Return ot Service and that the facts stated in it are
true. Notary Not Required pursuant to F.S. 92.525(2)

ees

ae Fi

A. at ao oe

 

c - wel .
{ _ Malerie Caudill
sana
UVBEENSERVED, LLC
PO Box 500958

Malabar, FL 32950
(321} 917-8774

Our Job Sertal Nuinber. UVB-2017000343
Ref Keily/OGlover

etavtaggtet ca ARF 7 datationt Secwinen Ig Pras Giveet st Tawilain we ote

Filing 60121550 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 25 of 153 PagelD 31
Filing # 60121550 E-Filed 08/08/2017 03:22:54 PM

IN THE CIRCUIT COURT OF THE 18TH
JUDICIAL CIRCUIT IN AND FOR BREVARD
COUNTY, FLORIDA

CIRCUIT CIVIL DIVISION

CASE NO.: 05-2017-CA-034680 XXXXXX
TGO REALTY, INC., a Florida
for profit real estate corporation,

Plaintiff,
v.

DAVID GLOVER an individual, and

FLAG AGENCY, INC., d/b/a Century 21

Flag Agency, Inc., a Florida for profit

real estate corporation, and PATRICK F. CONNER,
an individual,

Defendants.
i

MOTION FOR CLERK'S DEFAULT
Plaintiff, TGO REALTY, INC., by and through its undersigned counsel and pursuant to FLA. R. Civ.
P. 1.500(a), hereby ask the clerk to enter a default against Defendant, DAVID GLOVER (DN1), an
individual, for failing to respond as required by law to Plaintiffs Complaint.

Dated: August 8, 2017

Respectfully submitted,

LIAM P. KELLY, P.A.

Attorney for Plaintiff

10761 SW 104" ST

Miami, Florida 33176

Telephone: (786) 515-2786
E-mail: lkelly@liamkellylaw.com

s/ Liam P. Kelly
By:

 

LIAM P. KELLY
Florida Bar No.: 0848867

Filing 60121550 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 26 of 153 PagelD 32

CASE NO.: 05-2017-CA-034680 XXXXXX

DEFAULT
A default is entered in this action against Defendant, DAVID GLOVER, for failure to file or

serve any paper as required by law.

Dated:
CLERK OF COURT

BY:

 

Deputy Clerk

Filing 60121550 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 27 of 153 PagelD 33
Filing # 60364167 E-Filed 08/14/2017 02:47:05 PM

IN THE CIRCUIT COURT, EIGHTEENTH JUDICIAL CIRCUIT,
BREVARD COUNTY, FLORIDA

CASE NUMBER: 05 - 2017 - CA - 034680 -XXXX-XX
TGO REALTY INC

Plaintiff/Petitioner,

VS

DAVID GLOVER ET AL
Defendant/Respondent,

DEFAULT
IT APPEARING THAT
DAVID GLOVER

the Party(ies) in the above entitled suit having been duly served according to law, and that
said Party(ics)
have failed to file and serve any paper in the action within the time prescribed by
law.
[1 have failed to appear at the scheduled Pre-Trial Conference.

Therefore, a DEFAULT is entered in this action against the above named Party(ies).

Dated: AUGUST 14 , 2017.

Certificate of Service

I certify that the foregoing document has been furnished to LIAM P KELLY ESQ,
Ikclly@liamkellylaw.com

by EJemail []mail on AUGUST 14 , 2017.

 

py Conlon =>
Deputy Clerk
Law 124 / Rev. 04-27-2017 1

 

Filing 60364167 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 28 of 153 PagelD 34
Filing # 62525013 E-Filed 10/06/2017 03:38:58 PM

IN THE CIRCUIT COURT OF THE EIGHTEENTH JUDICIAL CIRCUIT
IN AND FOR BREVARD COUNTY, FLORIDA

TGO REALTY, INC.,
Plaintiff,

v. Case No.: 2017-CA-034680-XXXX-XX
DAVID GLOVER,
Defendant.

DEFENDANT’S
VERIFIED MOTION TO VACATE CLERK DEFAULT
COMES NOW Defendant DAVID GLOVER by and through his undersigned attomey and files
this his VERIFIED MOTION TO VACATE CLERK DEFAULT PURSUANT TO FLORIDA RULES
OF CIVIL PROCEDURE 1.540(b) and in support states as follows:
RULE 1.540(b) GENERALLY

1. That Florida Rules of Civil Procedure section 1.540(b) states in part that on motion and upon
such terms as are just, the court may relieve a party or a party’s legal representative from a final
judgment, decree, order, or proceeding for the following reasons: (1) mistake, inadvertence,
surprise, or excusable neglect; (emphasis added).

2. “Florida Rule of Civil Procedure 1.500, which permits the entry of default when the party against
whom affirmative relief is sought has failed to file or serve any paper in an action, shonid be
construed liberally to allow trial upon the merits rather than to encourage resolution of legal
disputes by default.” Nat’! Union Fire Ins. Co. v. McWilliams ex rel. Estate of Meyer, 799 So. 2d
378, 380 (Fla. 4" DCA 2001).

3. Where there exists any reasonable doubt in the matter of vacating a default, it should be resolved
in favor of vacatur and allowing a trial on the merits of the case. See N. Shore Hosp., Inc. v.
Barber, 143 So. 2d 849, 853(Fla. 1962).

4. This Court bas stated that to set aside a default, a court must make a three-prong determination:

(1) whether the defendant has demonstrated excusable neglect in failing to respond (2) whether

 
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 29 of 153 PagelD 35

10.

the defendant has demonstrated a meritorious defense and (3) whether the defendant, subsequent
to learning of the default, had demonstrated due diligence in seeking relief.” Eliott, 31 So. 3d at
307.

STANDARD TO DETERMINE EXCUSABLE NEGLECT

 

The determination of whether particular conduct constitutes excusable neglect entitling one to
relief under the rule is a factual one, to be decided by the trial judge see, Miamti-Dade County v.
Coral Bay Section C Homeowners Ass'n, Inc., 979 So24 31 8, 322 Fla. 3d DCA 2008).

The circumstances constituting excusable neglect, mistake or inadvertence that will justify Rule
1.540 relief are not precisely defined..., the facts of each case are of singular importance in
determining whether relief should be granted.

Eliott v. Aurara Loan Servs., LLC, 31 So. 3d 304 (Fla. 4" DCA 2010) stated “Excusable neglect
is found where inaction results from clerical or secretarial e:ror, reasonable misunderstanding, a
system gone awry or any other of the foibles to which human nature is heir.”

Florida has a long-standing policy in favor of deciding lawsuits on their merits. Thus, if there be
any reasonable doubt in the matter [of vacating a default], it should be resolved in favor of
granting the application and allowing a trial upon the merits of the case.

The Florida Supreme Court has established a policy of providing relief from defaults and
allowing trials on the metits. If there is any reasonable doubt in the matter of vacating a default, it
should be resolved in favor of granting the application and allowing the trial upon the merits.
North Shore Hospital, Inc. v. Barber, 143 So.2d 849 (Fla. 1962).

The Florida Supreme Court has long recognized Fiorida’s public policy of adjudicating cases on
the merits. Id. That Defendant asserts he has excusable neglect in the processing of this action and
that such has resulted in the entering of a default by the Clerk of court against him which will
lead to the entering of a default judgment as against the Defendant without the matter ever being

heard in its merits. Courts have interpreted Rule {.540(b) in its entirety to require a showing of
Case 6:18-cv-01867-JA-KRS Document1-1 Filed 11/02/18 Page 30 of 153 PagelD 36

41.

12.

13.

14.

15.

excusable neglect, assertion of a meritorious defense, and due diligence in seeking to vacate the
default. See, Cinkar Transp., Inc. v. Md. Cas. Co., 596 So.2d 746, 747 (Fla. 34 DCA 1992).
Elliott v. Aurora Loan Servs., LLC, 31 So. 3d 304 (Fla. 4" DCA 2010) “Excusable neglect must
be proven by sworn statements or affidivits.’ ” Geer v. Jacobsen, 880 So.2d 717,720 (Fila. 2d

DCA 2004) (quoting DiSarrio v. Mills, 711 So.2d 1355, 1356 (Fla. 2d DCA 1998).

SPECIRIC FACTS DEMONSTRATING EXCUSABLE NEGLECT

That when Defendant first leamed of this Action he brought it to the attention of his real estate
broker. Defendant was under the assumption that he would be covered under the Errors and
Omissions Insurance through his real estate broker. Once it was realized Defendant was not
covered under the Errors and Omissions Insurance Defendant brought this matier to Defendant's
Attomey’s attention. Upon said contact Defendant’s Attorney has executed this Motion

inumediately thereafter.

DUE DILIGENCE FROM TIME DEFUALT DISCOVERED

The undersigned counsel was retained by the Defendant and has immediately filed this Motion

and had the Defendant verify the same in and effort to act with due diligence to set aside the

default that was entered by the clerk of court in this matter.

Due ditigence, which is a test of reasonableness, must be evaluated based on the facts of the
particular case. Franklin v. Franklin, 573 So.2d 401, 403 (Fla. 3d DCA 1991). Due diligence must
be established with evidence, which includes a sworn affidavit. Cedar Mountain Estates, LLC v.
Loan One, LLC, 4 So.3d 15, 17 (Fla. S* DCA 2009).

Elliott v. Aurora Loan Servs., LLC, 31 So.3d 304 (Fla. 4" DCA 2016 ... Upon discovering the

defauit, the Elliotts filed the verified motion to vacate the default, along with the proposed answer
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 31 of 153 PagelD 37

16.

17.

18.

19,

and affirmative defenses; Only six days elapsed between the time the default was discovered and
the time the motion to vacate was filed. It has been held that six-day, seven-day, and fifleen-day
time lapses between the discovery of a default and the filing of a motion to vacate that default
showed due diligence. (See Allstate Floridian Ins. Co. v. Ronco inventions, LLC, 890 So.2d 300,
303 (Fla. 2d DCA 2004) (citing Goodwin v. Goodwin, 559 So.2d 109 (Fla. 2d DCA 1990) {six-
day delay)); Coquina Beach Club Condo. Ass’n v. Wagner, 813 So.2d 1061 (Fla. 2d DCA 2002)
(seven-day delay); Marshall Davis, Inc. v. Incapco, Inc., 558 So.2d 206 (Fla. 2d DCA 1990)
(fifteen-day delay)). Thus, the Elliotts exercised due diligence by filing the motion to vacate the
default within six days of discover of the default.

Here the Defendant discovered the Default upon consultation with his attorney and has

inumediately filed this motion.

DEFENDANT HAS MERITORIOUS DEFENSES

 

Defendant can show that he has meritorious defenscs which are shown by way of Defendants’
proposed Answers and Affirmative Defenses filed herewith or attached hereto.

A meritorious defense is established where a “proposed answer [is] attached to its motion to
vacate, which answer scts out in detail a number of affirmative defenses.” Fortune Ins. Co. v.
Sanchez, 490 So.2d 249, 249 (Fia. 3d DCA1986), Where a party “immediately filed a proposed
answer with affirmative defenses upon receipt of the plaintiff's motion to set the canse for trial on
damages,” the meritorious-defense and due-diligence elements were met. Broward County v.
Perdeue, 432 So.2d 742, 743 (Fla. 4" DCA 1983).

The defendant established a meritorious defense below by the proposed answer attached to its
motion to vacate, which answer sets out in detail a number of affirmative defenses, Pedro Realty
Inc. v. Silva, 299 So.2d 367, 369 (Fla. 3d DCA 1981) (“A defendant may not merely state that it

has a meritorious defense, but must disclose such a defense in a defensive pleading or affidavit”),

 
Case 6:18-cv-01867-JA-KRS Document1-1 Filed 11/02/18 Page 32 of 153 PagelD 38

Perry v. University Cabs, Inc., 344 So.2d 914, 915 (Fla. 3d DCA 1977) (“The existence of a
meritorious defense should be disclosed in tendering a defensive picading showing the
defense....”). HOUSEHOLD FINANCE CORPORATION, II, v. MITCHELL 51 So.3d 1238 (1*
DCA 2011) In the context of a motion to set aside a default, “meritorious” means simply that the
defendant plans to raise a defense that may have some merit. The movant need only show that the
defense it has raised is meritorious, not that it is likely to succeed. See Rice v. James, 740 So.2d
7 (Fla. !* DCA 1999). However, affirmative defense, even when pled with minimal specificity,
can qualify as meritorious. See, ¢.g,, Elliott-v. Aurore Loan Servs., LLC, 31 So.3d 304 (Fla, 4®

DCA 2010).

WHEREFORE Defendant, hereby respectfully requests that this Court enter an order vacating the
Clerk’s Default entered in this matter and grand Defendant Leave to file their proposed Answer and

Affirmative Defenses atlached hereto and allow this matter to proceed on its merits.

Verification
FSA. § 92.525 Verification of documents, Under penalties of perjury, I declare that I read the
foregoing VERIFIED MOTION and that the facts stated in it are true, Executed this \glhday of
_ OCAbel, 2017 a County of BREVARD in the State of Florida by :

seuneonl, Lown (Aa
C

 
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 33 of 153 PagelD 39

CERTIFICATE OF SERVICE
1 HEREBY CERTIFY that a true and correct copy of the foregoing has been electronically filed

with the Clerk of Courts by using the Florida Courts E-Filing Portal and furnished to the parties

listed therein this /pthyday of ole , 2017.

4s/ Shannan M. Field

Shannan M Field, Esq.

Florida Bar Number 95572

The Law Office of Shannan M. Field, PA.
1079 Cheney Highway

Titusville, FL 32780

(321) 362-5414

 
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 34 of 153 PagelD 40

IN THE CIRCUIT COURT OF THE EIGHTEENTH JUDICIAL CIRCUIT
IN AND FOR BREVARD COUNTY, FLORIDA

TGO REALTY, INC. a Florida
For profit real estate corporation,
Plaintiff,
Vv.
Case No. 05-2017-CA-034680-XXXX-XX
DAVID GLOVER an individual, and
FLAG AGENCY, INC., d/b/a Century 21
Flag Agency, Inc., a Florida for profit
Real estate corporation, and
PATRICK FLOYD CONNER, an individual,
Defendants.

ANSWER & AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT
COMES NOW, the Defendant, DAVID GLOVER, by and through the undersigned counsel,

hereby files their Answer and Affirmative Defenses to Plaintiff's Complaint, and states as

follows:

t. The Defendant, DAVID GLOVER, is without knowledge as to the allegations contained
in Paragraphs Nos. 8, and are therefore denied and demand strict proof thereof.

2. The Defendant, DAVID GLOVER, admits to the allegations contained in Paragraph No.
2.

3. The Defendant, DAVID GLOVER, admits to the allegations contained in Paragraph No.
6 to the extent that Defendant conducts business in the state of Florida and otherwise
denics the allegations and demands strict proof thereof.

4, The Defendant, DAVID GLOVER, admits to the allegations contained in Paragraph No.
9 to the extent that Defendant owns the property at 546 Twin Lakes Drive and otherwise

denies the allegations and demands strict proof thereof.

 
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 35 of 153 PagelD 41

5. The Defendant, DAVID GLOVER, admits to the allegations contained in Paragraph No.
13 to the extent we is licensed as a real estate sales associate in Florida and was hired by
Island Living Real Estate.

6. The Defendant, DAVID GLOVER, admits to the allegations contained in Paragraph No.
16 to the extent he was hired by FLAG AGENCY, INC. d/b/a Century 21 Flag Agency,
Inc., and PATRICK FLOYD CONNER, as qualifying broker, to be a sales associate and
otherwise denies the allegations and demands strict proof thereof.

7. The Defendant, DAVID GLOVER, admits to the allegations contained in Paragraph No.
26 to the extent John Lynch chose to fist with Defendant and otherwise denies the
allegations and demands strict proof thereof.

8. The Defendant, DAVID GLOVER denies Paragraph Nos. 1, 3-5, 7, 10, 11(a)-(o), 12, 14-
15, 17-25, 27, 30-34, of Plaintiff's Second Amended Complaint and likewise denies each
and every allegation of negligence, proximate cause, and damages alleged and demands
strict proof thereof.

9. The Defendant, DAVID GLOVER, in response to the allegations contained in Paragraph
No. 35, reincorporates their responses contained in Paragraph Nos. 1-6 above.

10. The allegations contained in Paragraph No.’s 28 and 29 of Plaintiff's Complaint are not
alleged against Defendant, DAVID GLOVER, therefore no response is required.
However, to the extent that those Paragraphs contain allegations against Defendant,
DAVID GLOVER, those allegations are denied and demands strict proof thereof.

11. The Defendant, DAVID GLOVER, denies each and every allegation of Count I of

Plaintiff's Complaint regarding Slander Per Se and damages.

 
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 36 of 153 PagelD 42

12.

13.

14.

15.

16,

17.

The Defendant, DAVID GLOVER, denies each and every allegation contained in Count
II of Plaintiff's Complaint regarding Slander Per Quod and damages.

The Defendant, DAIVD GLOVER, denies each and every allegation contained in Count
Il of Plaintiff's Complaint regarding Deceptive and Unfair Trade Practices, Chapter 501
Florida Statutes and damages.

That Defendant, DAVID GLOVER, asserts the right to demand Trial by Jury of all issues

so triable as of right by Jury.

AFFIRMATIVE DEFENSES

As his first affirmative defense, the Defendant, DAVID GLOVER, would assert that the
Plaintiff, TGO REALTY, failed to state a cause of action for which relief can be granted
by failing to allege irreparable harm to Plaintiff, ongoing harm to the Plaintiff, a clear
legal right under theories of slander, slander per quod, or any statutory violation, an
inadequate remedy at law, or that the public interest would be served by injunction.

As his second affirmative defense, the Defendant, DAVID GLOVER, would assert that
the Plaintiff, TGO REALTY’s Complaint failed to state a cause of action in that
Paragraph 14, Plaintiff alleges the Defendant engaged in fraudulent conduct, yet fails to
describe in specificity the alleged actions which amounted to fraudulent conduct.
Plaintiff's attomey knows or should have known that an action based on the grounds of
fraud must be pled with specificity and not merely conjecture based on unsubstantiated
facts.

As his third affirmative defense, the Defendant, DAVID GLOVER, would assert that the

Plaintiff, TGO REALTY’s, allegations that Defendant violated “Florida law and FREC”

 
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 37 of 153 PagelD 43

18,

have been violated yet Plaintiff does not identify and define the meaning of those terms
or cite the specific provisions of “Florida law and FREC” that were alleged violated and
as such has not stated a cause of action in which relief can be granted.

As his fourth affirmative defense, the Defendant, DAVID GLOVER, would assert that
the Plaintiff, T@O REALTY’s, Complaint failed to state a cause of action where relief
can be granted in that the statute referred to in paragraph 29 fails to state a cause of action
by referencing Defendant is in violation of Florida law but fails to identify which laws

Defendant is in violation of.

19. As his fifth affirmative defense, the Defendant, DAVID GLOVER, would assert Plaintiff,

20.

21.

22.

TGO REALTY, failed to state a cause of action in that they failed to establish or allege
the reputation of the Plaintiff was harmed by the alleged harmful (slanderous) actions
resulted in damages to Plaintiff.

As his sixth affirmative defense, the Defendant, DAVID GLOVER, would assert
Plaintiff, TGO REALTY’s, allegations in Count I do not amount to Slander Per Se and
Plaintiff fails to identify how the alleged falsehoods uttered by Defendant are a criminal
offense amounting to a felony or how it would constitute conduct, characteristics or a
condition incompatible with the proper exercise of the lawful business, trade, and
profession of Plaintiff.

As his seventh affirmative defense, the Defendant, DAVID GLOVER, would assert
Plaintiff, TGO REALTY, failed to state a cause of action in that it fails to allege any
extrinsic fact which would justify or support an action for Slander Per Quod.

As his eighth affirmative defense, Defendant, DAVID GLOVER, would assert the

Plaintiff, TGO REALTY’s, allegations in Count III, Deceptive and Unfair Trade
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 38 of 153 PagelD 44

Practices, failed to identify which specific section of the act the Defendant allegedly

violated and is barred by Section 501.212(6) of the Florida Statutes.

DEMAND FOR ATTORNEY’S FEES

Defendant, DAVID GLOVER, is entitled to recover any and all reasonable attorney’s fees and
costs incurred in this matter from Plaintiff by virtue of Florida Statues. Defendant, DAVID

GLOVER, has hired an attorney and is obligated to pay the attorney a reasonable fee for services

rendered.

CERTIFICATE OF SERVICE

 

IT HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via E-

mail to all parties on the e-service list on this 6" day of October, 2017.

/s/Shannan Field, Esq.
Attorney for Defendant David Glover

Florida Bar No. 95572

The Law Office of Shannan M. Field, PA
1079 Cheney Highway

Titusville, FL 32780

(321) 362-5414
shannanfield@yahoo.com

 
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 39 of 153 PagelD 45
Filing # 62551631 E-Filed 10/09/2017 10:00:02 AM

IN THE CIRCUIT COURT OF THE 18" JUDICIAL CIRCUIT
IN AND FOR BREVARD COUNTY, FLORIDA

TGO REALTY, INC., a Florida for profit rea] estate
corporation,

Plaintiff,
vs. CASE NO. 05-2017-CA-034680-XXXX-XX
DAVID GLOVER, an individual, and FLAG AGENCY,
INC., d/b/a Century 21 Flag Agency, Inc., a Florida for
profit real estate corporation, and PATRICK FLOYD
CONNER, an individual,

Defendants,
/

STIPULATED ORDER SUBSTITUTING COUNSEL

THIS CAUSE, having come before the Court upon the Stipulation for Substitution of
Counsel for Defendant, and the Court being otherwise fully advised in the premises, it is hereby

ORDERED AND ADJUDGED that J. WESLEY HOWZE, JR., ESQ., and CANTWELL
& GOLDMAN, P.A, are hereby relieved from any further handling and/or responsibility in the
above styled cause as to Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency,
Inc., and PATRICK FLOYD CONNER, and that JAMES R. MYERS, ESQ., and the firm THE
CHARTWELL LAW OFFICES, LLP, 12486 Brantley Commons Court, Fort Myers, FL 33907,
shall be substituted as counscl of record for Defendants FLAG AGENCY, INC., d/b/a Century
21 Flag Agency, Inc., and PATRICK FLOYD CONNER, and future pleadings and

correspondence in this matter shall be directed to them.

DONE AND ORDERED in Chambers in Orange oe is LB day of
L A -___, 2017. A

I
HONORABLE GEORGE. TURNER
Circuit Court Judge

  

 
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 40 of 153 PagelD 46

TGO v. Glover, Flag Agency, et al; Case No. 05-2017-CA-034680-XXXX-XX

Circuit Court in and for Brevard County, Florida

Copies to (via ePortal):

SERVICE LIST

Counsel for Plaintiff
Liam P. Kelly, Esq.

Liam P. Kelly, P.A.

10761 SW 104” Street
Miami, FL 33176
Telephone: 786-515-2786

Emails: lkelly@liamkellylaw.com

Counsel for Flag Agency and Conner
James R. Myers, Esq.

The Chartwell Law Offices, LLP
12486 Brantley Commons Court

Fort Myers, FL 33907

Telephone: 239-489-1911

Email: jmyers@chartwelllaw.com:
jteitelbaum@chartwelllaw.com;
wpruneda@chartwelllaw.com

Counsel for Defendant David Glover
Shannan M. Field, Esq.

The Law Office of Shannan M. Field, P.A.
1079 Cheney Hwy

Titusville, FL 32780-6356

Telephone: 321-362-5414

Email: shannanfield@yahoo.com

Co-Counsel for Flag Agency and Conner
J. Wesley Howze, SJr., Esq.

Cantwell & Goldman, P.A.

96 Willard Strect, Suite 302

Cocoa, FL 32922

Telephone: 866-583-9129

Email: wes@cfglawoffice.com
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 41 of 153 PagelD 47
Filing # 63774815 E-Filed 11/04/2017 07:38:57 PM

IN THE CIRCUIT COURT OF
THE 18TH JUDICIAL CIRCUIT
IN AND FOR BREVARD
COUNTY, FLORIDA
CIRCUIT CIVIL DIVISION
CASE NO.: 05-2017-CA-034680 XXXXXX
TGO REALTY, INC., a Florida
for profit real estate corporation,
Plaintiff,

v.

DAVID GLOVER an individual, and

FLAG AGENCY, INC., d/b/a Century 2!

Flag Agency, Inc., a Florida for profit

real estate corporation, and PATRICK F. CONNER,
an individual,

Defendants.

AMENDED COMPLAINT

Plaintiff, TGO REALTY, INC., by and through its undersigned counsel, hereby sues
Defendants, DAVID GLOVER, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and
PATRICK FLOYD CONNER, and states:

THE PARTIES

l. Plaintiff, TGO REALTY, INC. (hereafter, “TGO Realty” or “Plaintiff”), is a
Florida for profit real estate corporation, license no. CQ1002000, with its principal offices in
Titusville, Florida. TGO Realty, which has been serving the community since 1995, has used the
TGO Realty name continuously in its real estate business since 1999.

2. Defendant, DAVID GLOVER, an individual, currently holds a real estate sales
associate license issued August 30, 2016, no. SL3365318, is currently employed by Defendant,
FLAG AGENCY, INC., is a resident of Titusville, Florida, and is otherwise sui juris.

3. Defendant, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., is a
Florida for profit real estate corporation, license no. CQ169900, with its principal offices in

Titusville, Florida.
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 42 of 153 PagelD 48

4, Defendant, PATRICK FLOYD CONNER, an individual, is a real estate broker,
license no. BK199779, is the qualifying broker for Defendant, FLAG AGENCY, INC., d/b/a
Century 21 Flag Agency, Inc., is a resident of Titusville, Florida, and is otherwise sui juris.

JURISDICTION AND VENUE

5. This is an action for damages in excess of $15,000.00, and is within the
jurisdictional limits of the Court.

6. The Court has personal jurisdiction over Defendants pursuant to § 48.193(1)(a)
FLA. STAT. (2017) because Defendants operate, conduct, engage in and/or carry out a business or
business venture within the state of Florida.

7. Venue is proper in Brevard County, Florida in accordance with §§ 47.011 and
47.051 FLA. STAT. (2017), because the causes of action alleged herein accrued in Brevard County,
Florida, and because Defendants are residents of Brevard County, Florida.

FACTUAL BACKGROUND

8. The Great Outdoors (“TGO”) is a 2,800 acre premier recreational vehicle, golf,
and nature resort, offering recreational vehicle parking sites, ports, park homes, and resort homes.
The resort offers amenities such as a championship golf course, fine dining, pools, spas and a
fitness center.

9. On August 30, 2016, Defendant, DAVID GLOVER became licensed as a real
estate sales associate in Florida, and was hired by Island Living Real Estate to work as an
employce sales associate.

10. During his employment with Island Living Real Estate, DAVID GLOVER
attempted to fraudulently pass himself off as an employee of TGO Realty when dealing with third
partics.

11. DAVID GLOVER attempted to pass himself off as an employee of TGO Realty
because at the time he became licensed as a real estate sales associate, TGO Realty had enjoyed
an unsurpassed, and excellent business reputation with its customers, the residents of TGO, its

industry peers, and the whole of the TGO community, as an ethical, first-in-class business,
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 43 of 153 PagelD 49

committed to the highest standards of professionalism.

12. During his employment with Island Living Real Estate, DAVID GLOVER
attempted to wrongfully appropriate, and benefit from, Plaintiff's goodwill and excellent
reputation.

13. During his employment with Island Living Real Estate, DAVID GLOVER used
improper and mislcading signage and brochures in connection with his work as a sales associate,
in violation of Florida Real Estate Commission (“FREC”) rules.

14. While performing his duties as a sales associate with Island Living Real Estate,
DAVID GLOVER published false and misleading advertisements, claiming to be “The only
Licensed Realtor in TGO!”

15. Island Living Real Estate personne] eventually discovered DAVID GLOVER’s
fraudulent and misleading conduct, and the pending litigation against him, and his employment
was terminated for failing to disclose said litigation.

16. Due to the limitations of his license, DAVID GLOVER cannot engage in the
business of real estate brokerage or sales without the supervision of a qualifying broker.

17. After his termination from Island Living Real Estate, DAVID GLOVER was
hired by Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK
FLOYD CONNER, as qualifying broker, to be a sales associate.

18. However, despite losing his job with Island Living Real Estate for improper
conduct, DAVID GLOVER continued engaging in improper conduct with his new employer,
FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER,
his qualifying broker.

19. Spccifically, from the time of his termination from Island Living Real Estate,
DAVID GLOVER began focusing on slandering Plaintiff in a deliberate and malicious manner to
TGO Realty’s customers, prospective customers, and to members and residents of The Great
Outdoors community.

20. While performing his duties as a sales associate for Defendants, FLAG
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 44 of 153 PagelD 50

AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER, DAVID
GLOVER lied to third parties, and maliciously told them that he had a photograph, or sometimes
photographs, taken by him surreptitiously with a “trai] camera,” of TGO Realty personnel
unlawfully removing or destroying Defendants’ yard signs and advertisements. Such conduct, if
true, would be criminal mischief, a violation of § 806.13 FLA. STAT. (2017), and a felony of the
third degree.

21. While performing his duties as a sales associate for Defendants, FLAG
AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER, DAVID
GLOVER lied to third parties, and maliciously told them that TGO Realty personnel are not
licensed to work as real estate sales associates or brokers, and could not legally show properties
to buyers. Such conduct, if true, would be a criminal violation of § 475.42 FLA. STAT. (2017),
and a felony of the third degree.

22. On May 29, 2017, DAVID GLOVER, while performing his duties as a sales
associate for Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and
PATRICK FLOYD CONNER, did maliciously lie and tell a home seller and others that TGO
Realty sales associates are not licensed.

23. On or about May 29, 2017, DAVID GLOVER, while performing his duties as a
sales associate for Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and
PATRICK FLOYD CONNER, maliciously lied and told Bob Baber, a potential buyer viewing
property at The Great Outdoors, that TGO Realty sales associates are not licensed could not
legally show properties for sale.

24. On or about May 29, 2017, DAVID GLOVER, while performing his duties as a
sales associate for Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and
PATRICK FLOYD CONNER, maliciously lied and told Bob and Vicki Baber that TGO Reality
improperly interferes with sales and improperly stops people from buying properties at The Great
Outdoors.

25. In June of 2017, DAVID GLOVER, while performing his dutics as a sales
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 45 of 153 PagelD 51

associate for Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and
PATRICK FLOYD CONNER, maliciously lied and told Eddie Hammond, Head of Courtesy
Patrol and Compliance Officer, that TGO Realty was not in compliance with real estate
regulations, that DAVID GLOVER had several photographs of a TGO Realty employee removing
and destroying “for sale” signs belonging to Defendants, and that TGO Realty had taken
improper actions to keep Defendants from coming onto The Great Outdoors to sell property.

26. DAVID GLOVER also falsely told Eddie Hammond that he had been approached
by 2 or 3 TGO Realty agents who wanted to come to work for him, rather than Plaintiff.

27. In early 2017, TGO property owner John Lynch emailed TGO Realty agent Ann
Henn, and told her that he had chosen to list with DAVID GLOVER and Defendants after hearing
Defendants’ tics about Defendants’ signs being destroyed or removed by TGO Realty. John
Lynch felt that TGO Realty was responsible for those actions, which persuaded him to list with
Defendants, rather than TGO Realty.

28. In October of 2017, DAVID GLOVER, while performing his dutics as a sales
associaic for Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and
PATRICK FLOYD CONNER, maliciously lied and told the owners of 474 Oak Cove Road in
The Great Outdoors, including Heidi Brown, Thomas Brown, and Joan Brown, that TGO Realty
had illegally engaged in illegal tortious conduct in conducting its business, including vandalizing
signage belonging to Defendants, and unlawfully manipulating real estate transactions, to
interfere with Defendants’ attempts to sell the 474 Oak Cove Road property.

29. The malicious lies DAVID GLOVER, told Heidi Brown, while performing his
duties as a sales associate for Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency,
Inc., and PATRICK FLOYD CONNER caused her to publish a rant against TGO Realty on
Facebook. Apparently proud of what he had done, DAVID GLOVER, while performing his
duties as a sales associate for Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency,
Inc., and PATRICK FLOYD CONNER, sent a text message to TGO Realty containing the

substance of the rant Heidi Brown published against TGO Realty on Facebook.
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 46 of 153 PagelD 52

30. To date, Defendants’ unlawful conduct and slander has resulted in some 28
former or prospective customers of TGO Realty, with a combined $4,883,650.00 in real estate
business, choosing to list with Defendants, rather than Plaintiff.

31. Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and
PATRICK FLOYD CONNER, as qualifying broker, were aware of the lies being told by their
employee, but benefitted from the conduct, and ratified the same, as customers of TGO Realty
began to use Defendants, rather than Plaintiff, for their needs.

32. DAVID GLOVER’s employer, and qualifying broker, have each failed to direct,
control, or properly manage him in the performance of his duties, in violation of § 475.25(1)(u),
and Florida law.

33. Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and
PATRICK FLOYD CONNER, as qualifying broker, are vicariously liable for DAVID GLOVER’s
defamatory statements directed against Plaintiff as the statements were done in the course and
scope of his employment, to further a purpose and interest of Defendants, and were ratified by
Defendants, who accepted the benefits of DAVID GLOVER’s defamatory statements, which
resulted in additional business and commissions for Defendants.

34, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK
FLOYD CONNER, as qualifying broker were made aware of the slanderous statements of
DAVID GLOVER. However, neither FLAG AGENCY, INC., d/b/a Century 2] Flag Agency,
Inc., nor PATRICK FLOYD CONNER took any steps to investigate or discipline DAVID
GLOVER, or otherwise stop his defamatory statements about Plaintiff.

35. On April 24, 2017, Chad P. Conner, of FLAG AGENCY, INC., acknowledged to
Plaintiff that he was aware of the statements made by DAVID GLOVER that he had photographs
of Plaintiff's personnel destroying or taking signs and advertisements belonging to Defendants,
and was aware of DAVID GLOVER’ s animosity toward TGO Realty, but he had never actually
seen any such photographs, nor did he investigate the matter or ask DAVID GLOVER to provide

them to him.
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 47 of 153 PagelD 53

36. Defendant, PATRICK FLOYD CONNER, as qualifying broker, is liable for

DAVID GLOVER’s defamatory statements directed against Plaintiff by virtue of his duties as
qualifying broker at FLAG AGENCY, INC.

37. All conditions precedent to this action have been performed, waived or excused.
COUNTI
Slander Per Se
38. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

| through 37 as if fully set forth hercin.

39. Defendant, DAVID GLOVER has uttered false and defamatory statements about
Plaintiff to third parties.

40. Defendant, DAVID GLOVER, has falsely told third parties that Plaintiff is not
licensed to perform its real estate business, that Plaintiff can not legally show properties, that
Plaintiff has engaged in tortious and criminal acts, such as removing and destroying Defendants’
advertisements and signage, that Plaintiff's employees are secretly trying to leave Plaintiff to
work for him, and that Plaintiff has engaged unfair methods of compctition, such as unlawful
interference with sales, and improperly stopping people from buying properties at The Great
Outdoors.

41, Certain of the falschoods uttered by DAVID GLOVER to third parties would, if
truc, be conduct constituting criminal offenses amounting to a felony, and all of the falsehoods
told by DAVID GLOVER would constitute conduct, characteristics or a condition incompatible
with the proper exercise of the lawful business, trade, and profession of Plaintiff.

42. A person may not operate as a broker or sales associate without being the holder
of a valid and current active license therefor. Any person who does so commits a felony of the
third degree,

43. Malice and the occurrence of damages are both presumed by law from the nature
of the defamation of Defendant, DAVID GLOVER, has made against Plaintiff.

44, DAVID GLOVER’s false statements to third parties, if allowed to continue, will

cause irreparable harm to Plaintiff, for which Plaintiff would have no adequate remedy at law.
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 48 of 153 PagelD 54

45, The public interest would be served by an injunction prohibiting further
defamation by Defendants against TGO Realty.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants,
DAVID GLOVER, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK
FLOYD CONNER, jointly and severally, for damages, costs, injunctive relief, any such other and
further relief as the Court deems just, equitable and proper

COUNT II
Slander Per Quod

46. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs
1 through 37 as if fully set forth herein.

47. Defendant, DAVID GLOVER has uttered false and defamatory statements about
Plaintiff to third parties.

48. Defendant, DAVID GLOVER, has falsely told third parties that Plaintiff is not
licensed to perform its real estate business, that Plaintiff can not legally show properties, that
Plaintiff has engaged in tortious and criminal acts, such as removing and destroying Defendants’
advertisements and signage, that Plaintiff’s employees are secretly trying to leave Plaintiff to
work for him, that Plaintiff has engaged unfair methods of competition, such as unlawful
interference with sales, and improperly stopping people from buying properties at The Great
Outdoors.

49, The falsehoods uttered by DAVID GLOVER to third parties would, if true, be
conduct that would tend to prejudice Plaintiff in its reputation, office, trade, business, or means
of livelihood.

50. The falsehoods uttered by DAVID GLOVER 1o third parties were intended by
DAVID GLOVER to injure Plaintiff and were made with malice.

51. Plaintiff has been damaged by DAVID GLOVER’s false statements to third
parties in that Plaintiff has lost business, goodwill, and commissions.

52. DAVID GLOVER’s false statements to third parties, if allowed to continue, will

cause irreparable harm to Plaintiff, for which Plaintiff would have no adequate remedy at law.
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 49 of 153 PagelD 55

53. The public interest would be served by an injunction prohibiting further
defamation by Defendants against TGO Realty.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants,
DAVID GLOVER, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK.
FLOYD CONNER, jointly and severally, for damages, costs, injunctive relief, any such other and
further relief as the Court deems just, equitable and proper.

Dated: November 4, 2017

Respectfully submitted,

LIAM P. KELLY, P.A.

Attorney for Plaintiff

10761 SW 104" Street

Miami, Florida 33176

Telephone: (786) 515-2786
E-mail: Ikelly@liamkellylaw.com

s/ Liam P. Kelly
By:

 

LIAM P. KELLY
Florida Bar No.: 0848867

ERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true copy of the foregoing was served electronically on this
November 4, 2017 upon: Defendants, FLAG AGENCY, INC., and PATRICK FLOYD CONNER,
c/o James R. Meyers, Esq. and Jessica A. Teitelbaum, Esq., The Chartwell Law Offices, LLP,

12486 Brantley commons Court, Fort Meyers, FL 33907.

s/ Liam P. Kelly

 

LIAM P. KELLY
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 50 of 153 PagelD 56
Filing # 64355410 E-Filed 11/17/2017 02:21:23 PM

IN THE CIRCUIT COURT OF THE 18TH
JUDICIAL CIRCUIT IN AND FOR BREVARD
COUNTY, FLORIDA
CIRCUIT CIVIL DIVISION
CASE NO.: 05-2017-CA-034680 XXXXXX

TGO REALTY, INC., a Florida

for profit real estate corporation,

Plaintiff,

v.

DAVID GLOVER an individual, and

FLAG AGENCY, INC., d/b/a Century 2!

Flag Agency, Inc., a Florida for profit

real estate corporation, and PATRICK F. CONNER,
an individual,

Defendants.
/
MOTION FOR DEFAULT

Plaintiff, TGO REALTY, INC., by and through its undersigned counsel and pursuant to FLA. R.
Clv. P. 1.500(b), hereby requests that the Court enter a Default against Defendants, FLAG AGENCY,
INC. and PATRICK F. CONNER, and would state:

1. On November 4, 2017, Defendants, FLAG AGENCY, INC. and PATRICK F. CONNER
were served with Plaintiff’s Amended Complaint.' However, to date, more than 13 days have passed
since Defendants, FLAG AGENCY, INC. and PATRICK F. CONNER were served, and Defendants have

failed to Answer.”

2. By failing to answer the Amended Complaint, Defendants have failed to plead or defend
as required by the Florida Rules of Civil Procedure. Pursuant to Fla. R. Civ. P. 1.190(a) “[a] party shall
plead in response to an amended pleading within 10 days aficr service of the amended pleading unless the

court otherwise orders.”

1 Neither Defendant had filed a responsive pleading to Plaintiff's Compliant, and a party may amend a pleading
once as a matter of course at any time before a responsive pleading is served, pursuant to Rule 1.190(a).

2 A default was entered by the Clerk against Defendant, DAVID GLOVER on August 14, 2017, for failure to serve
or file any paper in responsc to Plaintiff’s Complaint.
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 51 of 153 PagelD 57

CASE NO.: 05-2017-CA-034680 XXXXXX

3. The Court should enter a default against Defendants, FLAG AGENCY, INC. and
PATRICK F. CONNER, for their failure to plead or otherwise defend. Fla. R. Civ. P. 1.500(b)(“When a
party against whom affirmative relief is sought has failed 10 plead or otherwise defend as provided by

these rules or any applicable statute or any order of court, the court may enter a default against such
party.”).
4, It is in the interests of justice that the Court enter a Default against Defendants.

WHEREFORE, Plaintiff, TGO REALTY, INC. respectfully requests that a default be entered
against Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD
CONNER, any such other, and further relief as the Court deems just, equitable and proper.

Dated: November 17, 2017

Respectfully submitted,

LIAM P. KELLY, P.A.

Attorney for Plaintiff

10761 SW 104" Street

Miami, Florida 33176

Telephone: (786) 515-2786
E-mail: Ikelly@liamkellylaw.com

s/ Liam P. Kelly
By:

 

LIAM P. KELLY
Florida Bar No.: 0848867
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 52 of 153 PagelD 58

CASE NO.: 05-2017-CA-034680 XXXXXX

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true copy of the foregoing was served electronically on this
November 17, 2017 upon: Defendants, FLAG AGENCY, INC., and PATRICK FLOYD CONNER, c/o
James R. Meyers, Esq., and Jessica A. Teitelbaum, Esq., The Chartwell Law Offices, LLP, 12486 Brantley

commons Court, Fort Meyers, FL 33907.

s/ Liam P. Kelly

 

LIAM P. KELLY
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 53 of 153 PagelD 59
Filing # 64401570 E-Filed 11/20/2017 11:28:31 AM

IN THE CIRCUIT COURT OF THE 18™ JUDICIAL CIRCUIT
IN AND FOR BREVARD COUNTY, FLORIDA

TGO REALTY, INC., a Florida for profit real estate
corporation,

Plaintiff,
VS. CASE NO. 05-2017-CA-034680-XXXX-XX

DAVID GLOVER, an individual, and FLAG AGENCY,
INC., d/b/a Century 21 Flag Agency, Inc., a Florida for
profit real estate corporation, and PATRICK F.
CONNER, an individual,

Defendants,
/

 

FLAG AGENCY’S AND CONNER’S ANSWER AND AFFIRMATIVE DEFENSES
PLAINTIFF’S AMENDED COMPLAINT.

Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK
F. CONNER, (“Defendants,” “Flag Agency”, and/or “Conner”), by and through their
undersigned attorneys, hereby answer Plaintiff's amended complaint as follows:

THE PARTIES

l. Plaintiff, TGO REALTY, INC. (hereafter, “TGO Realty” or “Plaintiff’), is a
Florida for profit real estate corporation, license no. CQ1002000, with its principal offices in
Titusville, Florida. TGO Realty, which has been serving the community since 1995, has used the
TGO Realty name continuously in its real estate business since 1999,

RESPONSE: Without knowledge.

2. Defendant, DAVID GLOVER, an individual, currently holds a real estate sales
associate license issued August 30, 2016, no. $L3365318, is currently employed by Defendant,
FLAG AGENCY, INC., is a resident of Titusville, Florida, and is otherwise sui juris.

RESPONSE: Without knowledge.
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 54 of 153 PagelD 60

TGO v. Glover, Flag Agency, et al; Case No. 05-2017-CA-034680-XXXX-XX
Circuit Court in and for Brevard County, Florida

3. Defendant, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., is a
Florida for profit real estate corporation, license no. CQ169900, with its principal offices in
Titusville, Florida.

RESPONSE: Admitted.

4. Defendant, PATRICK FLOYD CONNER, an individual, is a real estate broker,
license no. BK199779, is the qualifying broker for Defendant, FLAG AGENCY, INC., d/b/a
Century 2] Flag Agency, Inc., is a resident of Titusville, Florida, and is otherwise sui juris.

RESPONSE: Admitted.

JURISDICTION AND VENUE

5. This is an action for damages in excess of $15,000.00, and is within the
jurisdictional limits of the Court.

RESPONSE: Admitted for jurisdictional purposes only; otherwise without knowledge.

6. The Court has personal jurisdiction over Defendants pursuant to § 48.193(1)(a)
FLA. STAT. (2017) because Defendants operate, conduct, engage in and/or carry out a business
or business venture within the state of Florida.

RESPONSE: Admitted.

7. Venue is proper in Brevard County, Florida in accordance with §§ 47.011 and
47.051 FLA. STAT. (2017), because the causes of action alleged herein accrued in Brevard
County, Florida, and because Defendants are residents of Brevard County, Florida.

RESPONSE: Admitted.

FACTUAL BACKGROUND

8. The Great Outdoors (“TGO”) is a 2,800 acre premier recreational vehicle, golf,
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 55 of 153 PagelD 61
TGO v. Glover, Flag Agency, et al; Case No. 05-2017-CA-034680-XXXX-XX
Circuit Court in and for Brevard County, Florida
and nature resort, offering recreational vehicle parking sites, ports, park homes, and resort
homes. The resort offers amenities such as a championship golf course, fine dining, pools, spas
and a fitness center.

RESPONSE: Admitted.

9. On August 30, 2016, Defendant, DAVID GLOVER became licensed as a real
estate sales associate in Florida, and was hired by Island Living Real Estate to work as an
employee sales associate.

RESPONSE: Without knowledge.

10. During his employment with Island Living Real Estate, DAVID GLOVER
attempted to fraudulently pass himself off as an employee of TGO Realty when dealing with
third parties.

RESPONSE: Without knowledge.

11. DAVID GLOVER attempted to pass himself off as an employee of TGO Realty
because at the time he became licensed as a real estate sales associate, TGO Realty had enjoyed
an unsurpassed, and excellent business reputation with its customers, the residents of TGO, its
industry peers, and the whole of the TGO community, as an ethical, first-in-class business,
committed to the highest standards of professionalism.

RESPONSE: Without knowledge.

12. During his employment with Island Living Real Estate. DAVID GLOVER
attempted to wrongfully appropriate, and benefit from, Plaintiff's goodwill and excellent
reputation.

RESPONSE: Without knowledge.

13. During his employment with Island Living Real Estate, DAVID GLOVER used
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 56 of 153 PagelD 62

TGO v. Glover, Flag Agency, et al; Case No. 05-2017-CA-034680-XXXX-XX
Circuit Court in and for Brevard County, Florida

improper and misleading signage and brochures in connection with his work as a sales associate,
in violation of Florida Real Estate Commission (“FREC”) rules.

RESPONSE: Without knowledge.

14. While performing his duties as a sales associate with Island Living Real Estate,
DAVID GLOVER published false and misleading advertisements, claiming to be “The only
Licensed Realtor in TGO!”

RESPONSE: Without knowledge.

15. Island Living Real Estate personnel eventually discovered DAVID GLOVER’s
fraudulent and misleading conduct, and the pending litigation against him, and his employment
was terminated for failing to disclose said litigation.

RESPONSE: Denied.

16. Due to the limitations of his license, DAVID GLOVER cannot engage in the
business of real estate brokerage or sales without the supervision of a qualifying broker.

RESPONSE: Without knowledge.

17. After his termination from Island Living Real Estate, DAVID GLOVER was
hired by Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and
PATRICK FLOYD CONNER, as qualifying broker, to be a sales associate.

RESPONSE: Denied as worded; Glover was not “hired” and is not an employee, but is
an independent contractor.

18. | However, despite losing his job with Island Living Real Estate for improper
conduct, DAVID GLOVER continued engaging in improper conduct with his new employer,
FLAG AGENCY, INC., d/b/a Century 2! Flag Agency, Inc., and PATRICK FLOYD CONNER,

his qualifying broker.
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 57 of 153 PagelD 63

TGO v. Glover, Flag Agency, et al; Case No. 05-2017-CA-034680-XXXX-XX
Circuit Court in and for Brevard County, Florida

RESPONSE: Denied.

19. Specifically, from the time of his termination from Island Living Real Estate,
DAVID GLOVER began focusing on slandering Plaintiff in a deliberate and malicious manner
to TGO Realty’s customers, prospective customers, and to members and residents of The Great
Outdoors community.

RESPONSE: Without knowledge.

20. = While performing his duties as a sales associate for Defendants, FLAG
AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER,
DAVID GLOVER lied to third parties, and maliciously told them that he had a photograph, or
sometimes photographs, taken by him surreptitiously with a “trail camera,” of TGO Realty
personnel unlawfully removing or destroying Defendants’ yard signs and advertisements. Such
conduct, if true, would be criminal mischief, a violation of § 806.13 FLA. STAT. (2017), and a
felony of the third degree.

RESPONSE: Without knowledge.

21. | While performing his duties as a sales associate for Defendants, FLAG
AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER,
DAVID GLOVER lied to third parties, and maliciously told them that TGO Realty personnel are
not licensed to work as real estate sales associates or brokers, and could not legally show
properties to buyers. Such conduct, if true, would be a criminal violation of § 475.42 FLA.
STAT. (2017), and a felony of the third degree.

RESPONSE: Without knowledge.

22. On May 29, 2017, DAVID GLOVER, while performing his duties as a sales

associate for Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 58 of 153 PagelD 64

TGO v. Glover, Flag Agency, et al; Case No. 05-201 7-CA-034680-XXXX-XX
Circuit Court in and for Brevard County, Florida

PATRICK FLOYD CONNER, did maliciously lie and tell a home seller and others that TGO
Realty sales associates are not licensed.

RESPONSE: Without knowledge.

23. Onor about May 29, 2017, DAVID GLOVER, while performing his duties as a
sales associate for Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and
PATRICK FLOYD CONNER, maliciously lied and told Bob Baber, a potential buyer viewing
property at The Great Outdoors, that TGO Realty sales associates are not licensed could not
legally show properties for sale.

RESPONSE: Without knowledge.

24. On or about May 29, 2017, DAVID GLOVER, while performing his duties as a
sales associate for Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and
PATRICK FLOYD CONNER, maliciously lied and told Bob and Vicki Baber that TGO Realty
improperly interferes with sales and improperly stops people from buying properties at The
Great Outdoors.

RESPONSE: Without knowledge.

25. In June of 2017, DAVID GLOVER, while performing his duties as a sales
associate for Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and
PATRICK FLOYD CONNER, maliciously lied and told Eddie Hammond, Head of Courtesy
Patrol and Compliance Officer, that TGO Realty was not in compliance with real estate
regulations, that DAVID GLOVER had several photographs of a TGO Realty employee
removing and destroying “for sale” signs belonging to Defendants, and that TGO Realty had
taken improper actions to keep Defendants from coming onto The Great Outdoors to sell

property.
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 59 of 153 PagelD 65

TGO v. Glover, Flag Agency, et al; Case No. 05-2017-CA-034680-XXXX-XX
Circuit Court in and for Brevard County, Florida

RESPONSE: Without knowledge.

26. DAVID GLOVER also falsely told Eddie Hammond that he had been approached
by 2 or 3 TGO Realty agents who wanted to come to work for him, rather than Plaintiff.

RESPONSE: Without knowledge.

27. —‘ In early 2017, TGO property owner John Lynch emailed TGO Realty agent Ann
Henn, and told her that he had chosen to list with DAVID GLOVER and Defendants after
hearing Defendants’ lies about Defendants’ signs being destroyed or removed by TGO Realty.
John Lynch felt that TGO Realty was responsible for those actions, which persuaded him to list
with Defendants, rather than TGO Realty,

RESPONSE: Without knowledge.

28. ‘In October of 2017, DAVID GLOVER, while performing his duties as a sales
associate for Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and
PATRICK FLOYD CONNER, maliciously lied and told the owners of 474 Oak Cove Road in
The Great Outdoors, including Heidi Brown, Thomas Brown, and Joan Brown, that TGO Realty
had illegally engaged in illegal tortious conduct in conducting its business, including vandalizing
signage belonging to Defendants, and unlawfully manipulating real estate transactions, to
interfere with Defendants’ attempts to sell the 474 Oak Cove Road property.

RESPONSE: Without knowledge.

29. The malicious lies DAVID GLOVER, told Heidi Brown, while performing his
duties as a sales associate for Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag
Agency, Inc., and PATRICK FLOYD CONNER caused her to publish a rant against TGO
Realty on Facebook. Apparently proud of what he had done, DAVID GLOVER, while

performing his duties as a sales associate for Defendants, FLAG AGENCY, INC., d/b/a Century
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 60 of 153 PagelD 66

TGO v. Glover, Flag Agency, et al; Case No. 05-2017-CA-034680-XXXX-XX
Circuit Court in and for Brevard County, Florida

21 Flag Agency, Inc., and PATRICK FLOYD CONNER, sent a text message to TGO Realty
containing the substance of the rant Heidi Brown published against TGO Realty on Facebook.

RESPONSE: Without knowledge.

30. | Todate, Defendants’ unlawful conduct and slander has resulted in some 28
former or prospective customers of TGO Realty, with a combined $4,883,650.00 in real estate
business, choosing to list with Defendants, rather than Plaintiff.

RESPONSE: Without knowledge.

31. Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and
PATRICK FLOYD CONNER, as qualifying broker, were aware of the lies being told by their
employee, but benefitted from the conduct, and ratified the same, as customers of TGO Realty
began to use Defendants, rather than Plaintiff, for their needs.

RESPONSE: Denied.

32. | DAVID GLOVER’s employer, and qualifying broker, have each failed to direct,
control, or properly manage him in the performance of his duties, in violation of § 475.25(1)(u),
and Florida law.

RESPONSE: Denied.

33. Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and
PATRICK FLOYD CONNER, as qualifying broker, are vicariously liable for DAVID
GLOVER’s defamatory statements directed against Plaintiff as the statements were done in the
course and scope of his employment, to further a purpose and interest of Defendants, and were
ratified by Defendants, who accepted the benefits of DAVID GLOVER’s defamatory statements,
which resulted in additional business and commissions for Defendants.

RESPONSE: Denied.
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 61 of 153 PagelD 67

TGO v. Glover, Flag Agency, et al; Case No. 05-2017-CA-034680-XXXX-XX
Circuit Court in and for Brevard County, Florida

34. FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK
FLOYD CONNER, as qualifying broker were made aware of the slanderous statements of
DAVID GLOVER. However, neither FLAG AGENCY, INC., d/b/a Century 21 Flag Agency,
Inc., nor PATRICK FLOYD CONNER took any steps to investigate or discipline DAVID
GLOVER, or otherwise stop his defamatory statements about Plaintiff.

RESPONSE: Denied.

35. On April 24, 2017, Chad P. Conner, of FLAG AGENCY, INC., acknowledged to
Plaintiff that he was aware of the statements made by DAVID GLOVER that he had photographs
of Plaintiff's personnel destroying or taking signs and advertisements belonging to Defendants,
and was aware of DAVID GLOVER’s animosity toward TGO Realty, but he had never actually
seen any such photographs, nor did he investigate the matter or ask DAVID GLOVER to provide
them to him.

RESPONSE: Denied.

36. Defendant, PATRICK FLOYD CONNER, as qualifying broker, is liable for
DAVID GLOVER’s defamatory statements directed against Plaintiff by virtue of his duties as
qualifying broker at FLAG AGENCY, INC.

RESPONSE: Denied.

37. All conditions precedent to this action have been performed, waived or excused.

RESPONSE: Denied.

COUNT I
Slander Per Se

38. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

| through 37 as if fully set forth herein.
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 62 of 153 PagelD 68

TGO v. Glover, Flag Agency, et al; Case No. 05-2017-CA-034680-XXXX-XX
Circuit Court in and for Brevard County, Florida

RESPONSE: Defendants’ responses to paragraphs | through 37, are realleged herein as
if set forth in full.

39. Defendant, DAVID GLOVER has uttered false and defamatory statements about
Plaintiff to third parties.

RESPONSE: Without knowledge.

40. Defendant, DAVID GLOVER, has falsely told third parties that Plaintiff is not
licensed to perform its real estate business, that Plaintiffcan not legally show properties, that
Plaintiff has engaged in tortious and criminal acts, such as removing and destroying Defendants’
advertisements and signage, that Plaintiff's employees are secretly trying to leave Plaintiff to
work for him, and that Plaintiff has engaged unfair methods of competition, such as unlawful
interference with sales, and improperly stopping people from buying properties at The Great
Outdoors. |

RESPONSE: Without knowledge.

41. Certain of the falsehoods uttered by DAVID GLOVER to third parties would, if
true, be conduct constituting criminal offenses amounting to a felony, and all of the falsehoods
told by DAVID GLOVER would constitute conduct, characteristics or a condition incompatible
with the proper exercise of the lawful business, trade, and profession of Plaintiff.

RESPONSE: Without knowledge.

42. A person may not operate as a broker or sales associate without being the holder
ofa valid and current active license therefor. Any person who does so commits a felony of the
third degree.

RESPONSE: Admitted.

-10-
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 63 of 153 PagelD 69

TGO v. Glover, Flag Agency, et al; Case No. 05-2017-CA-034680-XXXX-XX
Circuit Court in and for Brevard County, Florida

43. Malice and the occurrence of damages are both presumed by law from the nature
of the defamation of Defendant, DAVID GLOVER, has made against Plaintiff.

RESPONSE: Denied.

44, DAVID GLOVER’ false statements to third parties, if allowed to continue, will
cause irreparable harm to Plaintiff, for which Plaintiff would have no adequate remedy at law.

RESPONSE: Denied.

45. — The public interest would be served by an injunction prohibiting further
defamation by Defendants against TGO Realty.

RESPONSE: Denied.

COUNT I
Slander Per Quod

46. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs
1 through 37 as if fully set forth herein.

RESPONSE: Defendants’ responses to paragraphs | through 37, are realleged herein as
if set forth in full

47. Defendant, DAVID GLOVER has uttered false and defamatory statements about
Plaintiff to third parties.

RESPONSE: Without knowledge.

48. Defendant, DAVID GLOVER, has falsely told third parties that Plaintiff is not
licensed to perform its real estate business, that Plaintiff can not legally show properties, that
Plaintiff has engaged in tortious and criminal acts, such as removing and destroying Defendants’
advertisements and signage, that Plaintiff's employees are secretly trying to leave Plaintiff to

work for him, that Plaintiff has engaged unfair methods of competition, such as unlawful

-HT-
Case 6:18-cv-01867-JA-KRS Document1-1 Filed 11/02/18 Page 64 of 153 PagelD 70

TGO v. Glover, Flag Agency, et al; Case No. 05-2017-CA-034680-XXXX-XX
Circuit Court in and for Brevard County, Florida

interference with sales, and improperly stopping people from buying properties at The Great
Outdoors.

RESPONSE: Without knowledge.

49. __ The falsehoods uttered by DAVID GLOVER to third parties would, if true, be
conduct that would tend to prejudice Plaintiff in its reputation, office, trade, business, or means
of livelihood.

RESPONSE: Without knowledge.

50. The falsehoods uttered by DAVID GLOVER to third parties were intended by
DAVID GLOVER to injure Plaintiff and were made with malice.

RESPONSE: Without knowledge.

51. Plaintiff has been damaged by DAVID GLOVER’ false statements to third
parties in that Plaintiff has lost business, goodwill, and commissions.

RESPONSE: Without knowledge.

52. DAVID GLOVER’s false statements to third parties, if allowed to continue, will
cause irreparable harm to Plaintiff, for which Plaintiff would have no adequate remedy at law.

RESPONSE: Denied.

53. The public interest would be served by an injunction prohibiting further
defamation by Defendants against TGO Realty.

RESPONSE: Denied.

AFFIRMATIVE DEFENSES

l. The Complaint fails to state a cause of action against Flag Agency and Conner,

because it lumps more than one defendant together in a single Count. A complaint must

differentiate among the Defendants’ various actions. Making allegations of legal conclusions
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 65 of 153 PagelD 71

TGO v. Glover, Flag Agency, et al; Case No. 05-201 7-CA-034680-XXXX-XX
Circuit Court in and for Brevard County, Florida

that refer to defendants collectively is improper. See K.R. Exchange Services, Inc. v. Fuerst
Humphrey Ittleman, PL, 48 So.3d 889, 893-894 (Fla. 3° DCA 2010).

2. An employer is not liable for the torts of an independent contractor, as a matter of
law. This is especially true if an independent contactor engages in actions outside the scope of
the independent contractor agreement. Plaintiff is accusing Co-Defendant GLOVER of
committing intentional defamation, and acting with malice. GLOVER is an independent
contractor and not an employee of Flag Agency. To the extend any of the allegations of
malicious conduct against GLOVER may be true, those actions were unauthorized and outside
the scope of his independent contractor relationship. Accordingly, there can be no vicarious
liability under respondeat superior as against Flag Agency or Conner.

3. The alleged incidents described herein were caused by a third party over whom
these Defendants had no dominion or control; therefore, this should act as a bar, or in the
alternative, any damages for recovery should be reduced comparatively, or be subject to a set-
off.

4, Any recovery should be reduced proportionately to the extent §768.81, Florida
Statutes, may apply.

5, Pursuant to Fabre v. Marin, 623 So.2d 1182 (Fla. 1993), and Fla. Stat. § 768.81,
Flag Agency and Conner reserve their right to amend its affirmative defenses to add other parties
for inclusion on the verdict form at trial whose fault caused or contributed to the subject
incidents and/or the damages allegedly sustained by Plaintiff; including without limitation, the
other co-defendant in this action.

6. Truth is an absolute defense to defamation. Accordingly, to the extent Plaintiff,

or anyone acting on behalf of Plaintiff, e.g., destroyed or removed signs and advertisements

13.
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 66 of 153 PagelD 72
TGO v. Glover, Flag Agency, et al; Case No. 05-2017-CA-034680-XXXX-XX
Circuit Court in and for Brevard County, Florida
belonging to Defendants, Plaintiff fails to state a cause of action and this complaint must be
dismissed.

7. Joint and several liability has been abolished in Florida; therefore, Plaintiff's
prayer for joint and several relief made in both Counts, must be stricken.

8. The Complaint fails to state a cause of action against Flag Agency or Conner
because the statute referred to in paragraph 32 does not refer to or provide a private cause of
action, and, specifically, places jurisdiction for any violation with the Department of Business
and Professional Regulation.

9. Plaintiff fails to state a cause of action for failure to sufficiently allege that it has
an inadequate remedy at law, or that the public interest would be served by the injunctive relief
sought.

THE CHARTWELL LAW OFFICES, LLP
Counsel for Flag Agency and Conner
12486 Brantley Commons Court

Fort Myers, FL 33907

Telephone: (239) 489-1911
Designated emails, per Fla. R. Jud. Admin. 2.516:

Primary: jmyers@chartwelllaw.com; jteitelbaum@chartwelllaw.com;
Secondary: wpruneda@chartwelllaw.com

By: /s/ James R. Myers
JAMES R. MYERS, ESQ.

Florida Bar No.: 896489
JESSICA A. TEITELBAUM, ESQ.
Florida Bar No. 584983
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 67 of 153 PagelD 73

TGO v. Glover, Flag Agency, et al; Case No. 05-2017-CA-034680-XXXX-XX

Circuit Court in and for Brevard County, Florida

CERTIFICATE OF SERVICE
| HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished by
Florida Courts E-Filing Portal and/or email, unless otherwise indicated, to the parties on the
attached service list attached, and to all parties who may be listed for service via the E-Filing
Portal but of whom the undersigned has not received service information, on this 20" day of

November, 2017.

THE CHARTWELL LAW OFFICES, LLP
Counsel for Flag Agency and Conner

12486 Brantley Commons Court

Fort Myers, FL 33907

Telephone: (239) 489-1911

Designated emails, per Fla. R. Jud. Admin. 2.516:

Primary: jmyers@chartwelllaw.com; jteitelbaum@chartwelllaw.com;
Secondary: wpruneda@chartwelllaw.com

By: /s/ James R. Myers
JAMES R. MYERS, ESQ.

Florida Bar No.: 896489
JESSICA A. TEITELBAUM, ESQ.
Florida Bar No. 584983

SERVICE LIST
Counsel for Plaintiff
Liam P. Kelly, Esq.

Liam P. Kelly, P.A.

10761 SW 104" Street
Miami, FL 33176
Telephone: 786-515-2786

Emails: Ikelly@liamkellylaw.com

Counsel for Defendant David Glover
Shannan M. Field, Esq.

The Law Office of Shannan M. Field, P.A.
1079 Cheney Hwy

Titusville, FL 32780-6356

Telephone: 321-362-5414

Email: shannanfield@yahoo.com
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 68 of 153 PagelD 74
Filing # 64519428 E-Filed 11/22/2017 10:04:18 AM

IN THE CIRCUIT COURT OF THE EIGHTEENTH JUDICIAL CIRCUIT
IN AND FOR BREVARD COUNTY, FLORIDA

TGO REALTY, INC., A Florida
For Profit Real Estate Corporation,
Plaintiff,
Vv. Case No.: 05-2017-CA-034680-XXXX-XX

DAVID GLOVER an individual, and

FLAG AGENCY, INC., d/b/a Century 21

Real Estate Corportion, and

PATRICK FLOYD CONNER, an individual,
Defendants.

 

DEFENDANT’S MOTION FOR EXTENSION OF TIME TO RESPOND TO
PLAINTIFF’S AMENDED COMPLAINT

Defendant, David Glover, by and through his undersigned attorney, files this Motion
for Extension of Time to respond to Plaintiff's Amended Complaint, and in support

thereof, states as follows:

1. On or about November 4, 2017, Plaintiff filed an Amended Complaint in the

above referenced action.

2. The Defendant and the Defendant’s attorney were not properly served with
Plaintiff's Amended Complaint and were only made aware when Defendant’s
attorney was e-served on November 20, 2017 with another Defendant’s Answer to

Plaintiff's Amended Complaint.

3. Upon counsel’s review of the docket, counsel was made aware of the Amended

Complaint docketed on November 4, 2017.
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 69 of 153 PagelD 75

4, The Certificate of Service on Plaintiff's Amended Complaint omits service to

Defendant’s counsel, yet Plaintiff has included Defendant as a party to this action.

5. The Defendant requires additional time to respond to Plaintiff's Amended

Complaint.

6. The Defendant requests this extension in good faith to respond appropriately to

Plaintiff's Amended Complaint and requests a 20 day extension.

WHEREFORE, the Defendant respectfully requests that this Court grant the

extension of time to respond to Plaintiff's Amended Complaint.

By-/s/ Shannan Field, Esq.

Shannan Field, Esquire

Florida Bar No.: 95572

Attorney for Defendant David Glover
The Law Office of Shannan M. Field, PA
1079 Cheney Highway

Titusville, FL 32780

(321) 362-5414
shannanfield@yahoo.com

CERTIFICATE OF SERVICE

I, CERTIFY, that a copy hereof has been furnished to the parties listed on the attached
service list by email and US Mail on this 22nd day of November, 2017.

By./s/ Shannan Field, Esq.

Shannan Field, Esquire

Florida Bar No.: 95572

Attorney for Defendant David Glover
The Law Office of Shannan M. Field, PA
1079 Cheney Highway

Titusville, FL 32780

(321) 362-5414
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 70 of 153 PagelD 76

shannanfield@yahoo.com

SERVICE LIST:

The Chartwell Law Offices, LLP
Counsel for Flag Agency and Conner
12486 Brantley Commons Court

Fort Myers, FL 33907
jymers@chartwelllaw.com
jteitelbaum@chartwelllaw.com
wpruneda@chartwelllaw.com

Liam P. Kelly, Esq.
Counsel for Plaintiff
10761 SW 104" St.
Miami, FL 33176
lkelly@liamkellylaw.com
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 71 of 153 PagelD 77
Filing # 65126086 E-Filed 12/07/2017 05:02:54 PM

IN THE CIRCUIT COURT OF THE 18TH
JUDICIAL CIRCUIT IN AND FOR BREVARD
COUNTY, FLORIDA

CIRCUIT CIVIL DIVISION

CASE NO.: 05-2017-CA-034680 XXXXXX
TGO REALTY, INC., a Florida
for profit real estate corporation,

Plaintiff,
v.

DAVID GLOVER an individual, and

FLAG AGENCY, INC., d/b/a Century 21

Flag Agency, Inc., a Florida for profit

real estate corporation, and PATRICK F. CONNER,
an individual,

Defendants.
/

PLAINTIFF’S REPLY TO DEFENDANTS FLAG AGENCY, INC., AND PATRICK F. CONNER’S
AFFIRMATIVE DEFENSES

 

Plaintiff, TGO REALTY, INC., by and through its undersigned counsel and pursuant to FLA. R.
Civ. P. §.100(a), hereby serves its Reply to the defenses raised by Defendants, FLAG AGENCY, INC. and
PATRICK F. CONNER in their Answer and Affirmative Defenses to Plaintiff's Amended Complaint, and
would state:
1. Defendants’ First Affirmative Defense: Defendants’ First Defense is denied, and fails to state a
valid defense to Plaintiff’s claims for defamation. Plaintiff’s Complaint contains all of the facts and
allegations required pursuant to Rule 1.110 Fla. R. Civ. P. (2017) to state a claim against Defendants,
FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER. On
demurrer, all material allegations are accepted as true; speculation by the Court as to whether the
allegations will ultimately be proven is not permitted.
2. Defendants’ Second and Third Affirmative Defenses: Defendants’ Second and Third
Defenses are denied, and fail to state a valid defense to Plaintiff's claims for defamation. Under Florida
law, itis the employer's right of control, not actual control, that is determinative of whether he has hired

an employee or an independent contractor. Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 72 of 153 PagelD 78

CASE NO.: 05-2017-CA-034680 XXXXXX

Agency, Inc., and PATRICK FLOYD CONNER have supervisory power to control the method and detail
of performance of the services rendered by Defendant, DAVID GLOVER on their behalf.

In avoidance of Defendants’ Second and Third Defenses, Plaintiff would state that Defendant,
DAVID GLOVER, acts as Defendants’ apparent agent, and that any contract limiting Defendants, FLAG
AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER supervisory
power to control the method and detail of performance of the services rendered by Defendant, DAVID
GLOVER, would be void, and unenforcible as against the public policy of Florida. Defendants, FLAG
AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER’s duty to control
the method and detail of performance of the services rendered by Defendant, DAVID GLOVER is
required by statute and Florida law, and is a non-delegable duty. Defendant, DAVID GLOVER cannot
legally be employed to work independently as a real estate sales associate, as Florida Jaw states that
Defendant, DAVID GLOVER may not operate as a sales associate for any person not registered as his
employer. Florida law requires that PATRICK FLOYD CONNER, as Defendant, DAVID GLOVER’s
qualifying broker, direct, control, and manage Defendant, DAVID GLOVER in his work. The defamatory
statements of an agent, such as Defendant, DAVID GLOVER, performed within the scope of his real or
apparent authority under his duties for Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag
Agency, Inc., and PATRICK FLOYD CONNER, are binding upon Defendants, FLAG AGENCY, INC., d/
b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER, as the public has a right to rely upon
an agent's apparent authority. General principles of vicarious liability establish that a principal is
responsible for the wrongful acts of its agent if the agent was either acting (1) within the scope of its
authority, or (2) during the course of the agency and to further a purpose or interest of the principal. Both
of which are true in this case.

Additionally, in avoidance of Defendants’ Second and Third Defenses, Plaintiff would state that a
principal may be still be liable for the acts of its agent which were outside the scope of the agent's

authority if the principal, as Defendants have done here, subsequently ratifies the actions. A principal
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 73 of 153 PagelD 79

CASE NO.: 05-2017-CA-034680 XXXXXX

may ratify an agent's actions which would have otherwise been outside the scope of its authority by
accepting the benefit of the agent's actions, which was donc here.

Finally, § 768.81, Florida statutes, does not apply to an action for defamation. Plaintiff's damages
as against Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK
FLOYD CONNER should not be reduced comparatively, or be subject to a setoff because Defendants are
jointly and severally liable.

3. Defendants’ Fourth and Fifth Affirmative Defenses: Defendants’ Fourth and Fifth Defenses
are denied, and fail to state a valid defense to Plaintiff’s claims for defamation. § 768.81, Florida statutes,
does not apply to an action for defamation. § 768.81, Florida statutes, by its own terms docs not apply to
any action brought by any person to recover actual economic damages resulting from pollution, to any
action based upon an intentional tort, or to any cause of action as to which application of the doctrine of
joint and several liability is specifically provided by chapter 403, chapter 498, chapter 517, chapter 542,
or chapter 895. In order to include a nonparty on the verdict form, Defendants must plead as an
affirmative defense the negligence of the nonparty and specifically identify the nonparty. This has not
been done.

4. Defendants’ Sixth Affirmative Defense: Defendants’ Sixth Defense is denied and fails to state a
valid defense to Plaintiff’s claims for defamation. Truth, in and of itself, is not a complete defense to an
action for defamation. In this case, Defendants’ defamatory statements were maliciously published with
the intent to injure Plaintiff. Said statements about Plaintiff were not made with good motives, and
inasmuch, truth, in and of itself, would not be a valid defense.

5. Defendants’ Seventh Affirmative Defense: Defendants’ Seventh Defense is denied, and fails to
state a valid defense to Plaintiff's claims for defamation. § 768.81, Florida Statutes, does not apply to any
action for defamation, Moreover, Joint and several liability is alive and well in Florida. Being in

derogation of the common law, § 768.81, Florida Statutes, must be strictly construed in favor of the
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 74 of 153 PagelD 80

CASE NO.: 05-2017-CA-034680 XXXXXX

common law. § 768.81 applies only to civil actions for damages based upon a theory of negligence, strict
liability, products liability, or professional malpractice.

6. Defendants’ Eighth Affirmative Defense: Defendants’ Eighth Defense is denied, and fails to
state a valid defense to Plaintiff’s claims for defamation. Defendants are jointly and severally liable for
Plaintiff’s damages. Defendants have failed to direct, control, and manage a sales associate employed by
them, which Defendants are required to do.

7. Defendants’ Ninth Affirmative Defense: Defendants’ Ninth Defense is denied, and fails to state
a valid defense to Plaintiff's claims for defamation. On demurrer, all material allegations are accepted as
true; speculation by the Court as to whether the allegations will ultimately be proven is not permitted.
Plaintiff has alleged that it has lost business, goodwill, and commissions, does not have an adequate
remedy at law, and that the public interest would be served by an injunction prohibiting further
defamation by Defendants against TGO Realty.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants, FLAG
AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER, jointly and
severally, for damages, costs, injunctive relief, any such other and further relief as the Court deems just,
equitable and proper.

Dated: December 7, 2017

Respectfully submitted,

LIAM P. KELLY, P.A.

Attorney for Plaintiff

10761 SW 104" Street

Miami, Florida 33176

Telephone: (786) 515-2786
E-mail: Ikelly@liamkellylaw.com

s/ Liam P. Kelly
By:

 

LIAM P. KELLY
Florida Bar No.: 0848867
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 75 of 153 PagelD 81

CASE NO.: 05-2017-CA-034680 XXXXXX

TIF
I HEREBY CERTIFY that a true copy of the foregoing was served electronically on this
December 7, 2017 upon: Defendants, FLAG AGENCY, INC., and PATRICK FLOYD CONNER, c/o
James R. Meyers, Esq., and Jessica A. Teitelbaum, Esq., The Chartwell Law Offices, LLP, 12486 Brantley

commons Court, Fort Meyers, FL 33907.

s/ Liam P. Kelly

 

LIAM P. KELLY
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 76 of 153 PagelD 82
Filing # 69788999 E-Filed 03/26/2018 12:40:31 PM

IN THE CIRCUIT COURT OF THE [8TH
JUDICIAL CIRCUIT IN AND FOR BREVARD
COUNTY, FLORIDA

CIRCUIT CIVIL DIVISION

CASE NO.: 05-2017-CA-034680
TGO REALTY, INC., a Florida
for profit real estate corporation,

Plaintiff,
v.

DAVID GLOVER, an individual, and

FLAG AGENCY, INC., d/b/a Century 21

Flag Agency, Inc., a Florida for profit

real estate corporation, and PATRICK F. CONNER,
an individual,

Defendants.
/

 

MOTION FOR LEAVE TO SUPPLEMENT AND AMEND PLAINTIFF’S COMPLAINT

Plaintiff, TGO REALTY, INC. (“TGO Realty”) by and through its undersigned counsel and
pursuant to Rule 1.190(a), (d) and (e), of the Florida Rules of Civil Procedure, files this Motion for Leave
to Supplement and Amend the Complaint and states as follows:

1. Plaintiff filed its Complaint on or about July 5, 2017.

2. On or about October 27, 2017, TGO Realty discovered that an unknown entity had
unlawfully registered TGO Realty’s trade name and service mark as a domain name, which redirected
visitors to the domain names to websites controlled by Defendants. Similarly, certain Google search
results displayed Plaintiff’s trade name and service mark, but were linked to Defendants’ domains and
websites.

3. Plaintiff tried to determine the registrant for the domain name, but the registration
information had been concealed by the wrongdoer using a service provided by Domains by Proxy, LLC.

4. Domains by Proxy, LLC was initially reluctant to reveal the perpetrator of the illegal
registration.

5. Employing a relay email address provided by Domains by Proxy, LLC, TGO Realty

demanded that the unknown registrant immediately cease and desist any and all infringing uses of the
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 77 of 153 PagelD 83

TGO Realty trade name and service mark.

6. Demand was further made that the then unknown registrant cancel the unlawful
registration of the domain name, or transfer the domain name to TGO Realty. TGO Realty requested that
Domains by Proxy, LLC disclose the owner of the domain name for further legal action.

7. This request was refused for quite some time until Domains by Proxy, LLC was served
with a subpoena, on or about November 20, 2017.

8. Thereafter, on or about January 23, 2018, Domains by Proxy, LLC finally revealed that
Defendants had registered two infringing domain names using the TGO Realty trade name and service
mark, www.tgorealty.com and www.tgo-realty.com.

9. Demands were made for Defendants to cease and desist the unlawful use of TGO
Realty’s trade name and service mark, and for damages. Although Defendants removed the re-directs for
the websites, it otherwise failed to comply.

10. Plaintiff seeks to amend the Complaint to include additional claims it has against
Defendants which relate to Defendants’ ongoing unfair business practices and use of the TGO Realty
trade name and service mark.

I. Leave to amend a pleading may be freely given when justice so requires. Fla. R. Civ. P.
1.190(e). “A denial of leave to amend a pleading is an abuse of discretion where the proffered amendment
indicates that a plaintiff can state a cause of action.” See Assad v. Mendel], 550 So. 2d 52, 54 (Fla. 3d
DCA 1989) (quoting Bondu_v, Gurvich, 473 So. 2d 1307, 1310 n.2 (Fla. 3d DCA 1984)), review denied,
484 So. 2d 7 (Fla. 1986) (citing Greenburg v. Johnston, 367 So. 2d 229 (Fla. 2d DCA 1979)); Wayne
Creasy Agency, Inc. v, Maillard, 604 So. 2d 1235, 1236 (Fla. Dist. Ct. App. 1992).

12, The amendment proposed by Plaintiff is brought in good faith and not for purposes of
delay, and will not unfairly prejudice any Defendant.

13. Attached as Exhibit “A” is Plaintiff's proposed Second Amended Complaint.

WHEREFORE, Plaintiff, TGO REALTY, INC. respectfully requests the Court to enter an order
granting its Motion for Leave to Supplement and Amend the Complaint, and order that the Second
Amended Complaint attached hereto be deemed filed as of the date of the Court’s order, and grant any

other relief this Court deems just and necessary.
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 78 of 153 PagelD 84

Dated: March 26, 2018
Respectfully submitted,

LIAM P. KELLY, P.A.

9719 South Dixie Highway, Suite 12
Pinecrest, Florida 33156

Telephone: (786) 515-2786

E-mail: [kelly@liamkellylaw.com

s/ Liam P. Kelly
By:

 

LIAM P. KELLY
Florida Bar No.: 0848867
CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true copy of the foregoing was served electronically on this March
26, 2018 upon: Defendants, FLAG AGENCY, INC., and PATRICK FLOYD CONNER, c/o James R.
Myers, Esq. and Jessica A. Teitelbaum, Esq., The Chartwell Law Offices, LLP, 12486 Brantley Commons
Court, Fort Myers, FL 33907 and upon Defendant, DAVID GLOVER, c/o Shannan Field, Esq., 1079
Chency Highway, Titusville, FL 32780.

s/ Liam P. Kelly

LIAM P. KELLY
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 79 of 153 PagelD 85

 

 

 

EXHIBIT A

 

 
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 80 of 153 PagelD 86

IN THE CIRCUIT COURT OF THE 18TH
JUDICIAL CIRCUIT IN AND FOR BREVARD
COUNTY, FLORIDA
CIRCUIT CIVIL DIVISION
CASE NO.: 05-2017-CA-034680

TGO REALTY, INC., a Florida

for profit real estate corporation,

Plaintiff,

Vv.

DAVID GLOVER, an individual, and

FLAG AGENCY, INC., d/b/a Century 21

Flag Agency, Inc., a Florida for profit

real estate corporation, and PATRICK F. CONNER,
an individual,

Defendants.

SECOND AMENDED COMPLAINT

Plaintiff, TGO REALTY, INC., by and through its undersigned counsel, hereby sues Defendants,
DAVID GLOVER, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD
CONNER, and states:

THE E

l, Plaintiff, TGO REALTY, INC. (hereafter, “TGO Realty” or “Plaintiff’), is a Florida for
profit real estate corporation, license no. CQ1002000, with its principal offices in Titusville, Florida.

2. Defendant, FLAG AGENCY, INC., d/b/a Century 2] Flag Agency, Inc. (“Flag Agency”),
is a Florida for profit real estate corporation, license no. CQ169900, with its principal offices in Titusville,
Florida.

3. Defendant, DAVID GLOVER (“Glover”), an individual, currently holds a real estate
sales associate license issued August 30, 2016, no. SL3365318, is currently employed by Flag Agency, is

a resident of Titusville, Florida, and is otherwise sui juris.
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 81 of 153 PagelD 87

4. Due to the limitations of his license, Glover cannot engage in the business of real estate
brokerage or sales without the supervision of a qualifying broker, who is required to direct, control, and
manage him in the conduct of his duties as an employee.

5. Defendant, PATRICK FLOYD CONNER (“Conner”), an individual, is a real estate
broker, license no. BK 199779, is a resident of Titusville, Florida, and is otherwise sui juris. Conner is the
qualifying broker for Flag Agency, as well as employees, David Wehnau, and Glover, among others.

JURISDICTION AND VENUE

6. This is an action for damages in excess of $15,000.00, and is within the jurisdictional
limits of the Court.

7, The Court has personal jurisdiction over Defendants pursuant to § 48.193(1)(a) FLA.
STAT. (2017) because Defendants operate, conduct, engage in and carry out a business or business venture
within the state of Florida.

8. Venue is proper in Brevard County, Florida in accordance with §§ 47.011 and 47.051
FLA. STAT. (2017), because the causes of action alleged herein accrued in Brevard County, Florida, and
because Defendants are residents of Brevard County, Florida.

9. State and federal courts have concurrent jurisdiction over Plaintiff’s unfair competition,
cyberpiracy, and other claims brought pursuant to the Lanham Act, 15 U.S.C. § 1125.

FACTUAL BACKGROUND

10. The Great Outdoors is a 2,800 acre premier recreational vehicle, golf, and nature resort,
offering recreational vehicle parking sites, ports, park homes, and resort homes. The resort offers
amenities such as a championship golf course, fine dining, pools, spas, and a fitness center.

11. TGO Realty has been serving the local community continuously since 1995, and has
exclusively used the “TGO Realty” trade name and service mark in its real cstate business since 1999,
when Plaintiff changed its registered corporate name to TGO Realty, Inc. The TGO Realty trade name
and service mark is famous, and distinctive.

12, TGO Realty has engaged in extensive and continuous advertising using the TGO Realty

tradename and service mark, including print advertising, and online.
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 82 of 153 PagelD 88

13. The TGO Realty trade name and service mark is synonymous with Plaintiff’s real estate
business, and TGO Realty enjoys an unsurpassed and excellent business reputation with its customers, as
well as its industry peers, as an cthical, first-in-class business, committed to the highest standards of
professionalism.

14. On August 30, 2016, Defendant, Glover became licensed as a real estate sales associate in
Florida, and was hired by Island Living Real Estate to work as an employee sales associate.

15. During his employment with Island Living Real Estate, Glover attempted to fraudulently
pass himself off as an employee of TGO Realty when dealing with third parties 1o wrongfully appropriate,
and benefit from, Plaintiff’s goodwill and excellent reputation.

16. Glover used improper and misleading signage and brochures in connection with his work
as a sales associate with Island Living Real Estate, in violation of Florida Real Estate Commission
(“FREC”) rules, and Glover published false and misleading advertisements, claiming to be “The only
Licensed Realtor in TGO!”

17, Island Living Real Estate personnel eventually discovered Glover’s fraudulent and
misleading conduct, and the pending litigation against him, and Glover’s employment was terminated. In
said litigation, a final judgment was entered against Glover on July 21, 2017, in Brevard County Circuit
Court, case no. 05-2017-CA-010768-XXXXXX, styled Kenneth J. Wilson, et al. v. David Glover, et al.

18, After his termination from Island Living Real Estate, Glover was hired by Defendants,
Flag Agency, and Conner, as his qualifying broker, to be a sales associate.

19. Despite losing his job with Island Living Real Estate for improper conduct, Glover
continued engaging in improper conduct with his new employer, Flag Agency, and Conner, his qualifying
broker.

20. Specifically, Glover began focusing on slandering TGO Realty in a deliberate and
malicious manner to TGO Realty’s customers, prospective customers, and to members and residents of
The Great Outdoors community.

21. While performing his duties as a sales associate for Flag Agency and Conner, Glover licd
1o third parties, and maliciously told them that he had a photograph, or sometimes photographs, taken by

him surreptitiously with a “trail camera,” of TGO Realty personnel unlawfully removing or destroying

7
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 83 of 153 PagelD 89

Defendants’ yard signs and advertisements. Such conduct, if true, would be criminal mischief, a violation
of § 806.13 FLA. STAT. (2017), and a felony of the third degree.

22. While performing his dutics as a sales associate for Defendants, Flag Agency, and
Conner, DAVID GLOVER lied to third parties, and maliciously told them that TGO Realty personnel are
not licensed to work as real estate sales associates or brokers, and could not legally show properties to
buyers. Such conduct, if true, would be a criminal violation of § 475.42 FLA. STAT. (2017), and a felony
of the third degree.

23. On May 29, 2017, Glover, while performing his duties as a sales associate for
Defendants, Flag Agency, and Conner, did maliciously lic and tell a home seller, and others, that TGO
Realty sales associates are not licensed.

24. On or about May 29, 2017, Glover, while performing his duties as a sales associate for
Defendants, Flag Agency, and Conner, maliciously lied and told Bob Baber, a potential buyer viewing
property at The Great Outdoors, that TGO Realty sales associates are not licensed and could not legally
show properties for sale.

25. On or about May 29, 2017, Glover, while performing his duties as a sales associate for
Defendants, Flag Agency, and Conner, maliciously lied and told Bob and Vicki Baber that TGO Realty
improperly interferes with sales and improperly stops people from buying properties at The Great
Outdoors.

26. On or about April and May of 2017, TGO Realty discovered that Glover, on behalf of
Flag Agency, Inc., was advertising Flag Agency’s services using the domain name www.TGOHomes.com,
a domain name confusingly similar to the TGO Realty trade name and service mark.

27. Flag Agency, Inc. and Glover sought to unlawfully confuse and deceive potential
customers of TGO Realty, and unlawfully profit from use of TGO Realty’s trade name and service mark.

28. Thereafter TGO Realty demanded, by and through counsel, that Flag Agency cease and
desist any further use of any confusing combination of “TGO” and “Homes” in its advertising. In
response, on or about May 2, 2017, Flag Agency agrecd to thereafter stop using TGQHomes.com, or any
similarly confusing combination of “TGO” and “Homes” in its advertising.

29. Less than a month after Flag Agency agreed to stop its unfair competition against TGO

8
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 84 of 153 PagelD 90

Realty, in June of 2017, Glover, while performing his duties as a sales associate for Defendants, Flag
Agency, and Conner, maliciously lied and told Eddie Hammond, Head of Courtesy Patrol and
Compliance Officer, that TGO Realty was not in compliance with real estate regulations, that Glover had
several photographs of a TGO Realty employee removing and destroying “for sale” signs belonging to
Defendants, and that TGO Realty had taken improper actions to keep Defendants from coming onto The
Great Outdoors to sell property.

30. Glover also falsely told Eddie Hammond that he had been approached by 2 or 3 TGO
Realty agents who wanted to come to work for him, rather than Plaintiff.

31. In early 2017, TGO property owner John Lynch emailed TGO Realty agent Ann Henn,
and told her that he had chosen to list with Glover and Defendants after hearing Defendants’ lies about
Defendants’ signs being destroyed or removed by TGO Realty. John Lynch felt that TGO Realty was
responsible for those actions, which persuaded him to list with Defendants, rather than TGO Realty.

32. On April 24, 2017, Chad P. Conner, of Flag Agency, acknowledged to Plaintiff that he
was aware of the statements made by Glover that he had photographs of Plaintiff’s personnel destroying
or taking signs and advertisements belonging to Defendants, and was aware of Glover’s animosity toward
TGO Realty, but he had never actually seen any such photographs, nor did he investigate the matter or ask
Glover to provide them to him.

33. In October of 2017, Glover, while performing his duties as a sales associate for
Defendants, Flag Agency, and Conner, maliciously lied and told the owners of 474 Oak Cove Road in The
Great Outdoors, including Heidi Brown, Thomas Brown, and Joan Brown, that TGO Realty had illegally
engaged in illegal tortious conduct in conducting its business, including vandalizing signage belonging to
Defendants, and unlawfully manipulating real estate transactions, to interfere with Defendants’ attempts
to sell the 474 Oak Cove Road property.

34. The malicious lies Glover, told Heidi Brown, while performing his duties as a sales
associate for Defendants, Flag Agency, and Conner influenced her to publish a rant against TGO Realty
on a Facebook page catering to property owners in The Great Outdoors community.

35. Apparently proud of what he had done, Glover, while performing his duties as a sales

associate for Defendants, Flag Agency, and Conner, sent a text message to TGO Realty broker associate

9
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 85 of 153 PagelD 91

Ann Patch West containing the substance of the rant Heidi Brown published against TGO Realty on
Facebook.

36. On or about October 17, 2017, in violation of the May 2, 2017, agreement to stop using
TGO Realty’s trade name and service mark, Flag Agency employee David Wehnau registered three new
domain names on behalf of Flag Agency, including DSW-Homes.com, www.tgorealty.com and www.tgo-
realty.com.

37, Afler registration, each of these three domain names was used to redirect visitors to Flag
Agency websites and domains, including https://dsw-homes.c21.com, a Flag Agency and Century 21 Real
Estate, LLC domain, hosting a Flag Agency website. This was all done in an effort to unlawfully and
intentionally confuse customers searching for TGO Realty online, and divert potential! customers looking
for TGO Realty to Flag Agency. Additionally, internet searches for “TGO Realty” using Google and
other search engines would produce links showing the TGO Realty trade name and service mark, which,
when clicked, would take users to a Flag Agency website.

38. Aware that this activity was unethical and unlawful, Flag Agency employees attempted to
conceal the registration of the infringing domain names by entering into an agreement with Domains by
Proxy, LLC, an entity that agreed to hide the identifying ICANN information regarding the registration of
the domain names from disclosure to third parties, such as TGO Realty, for a fee.

39, On or about October 27, 2017, TGO Realty discovered Flag Agency’s efforts to mislead
TGO Realty’s customers, and potential customers. However, at that time, Domains by Proxy, LLC had
not yet provided the registration information with regard to the infringing domain names to TGO Realty,
although it did provide a “relay” email address for TGO Realty to indirectly contact the registrant of the
domain names,

40. Employing the relay email address, provided by Domains by Proxy, LLC, TGO Realty
demanded that the registrant immediately ccase and desist any and all infringing uses of the TGO Realty
trade name and service mark. Inasmuch, the registrant, Flag Agency, was expressly notified that the
registration of TGO Realty’s trade name and service mark as a domain name violates Florida and federal

law, including the Lanham Act, §§ 1125(a) and (d), United States Code.

10
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 86 of 153 PagelD 92

41. Demand was further made that Flag Agency, as registrant, cancel the unlawful
registration of the domain names, or transfer the domain names to TGO Realty. On that date, TGO Realty
also requested that Domains by Proxy, LLC disclose the owner of the domain names, for further legal
action. Although Flag Agency removed the redirect for one of the domain names at that time, it otherwise
failed to comply with TGO Realty’s demand.

42. However, TGO Realty was ultimately able to determine that Flag Agency was
responsible for the registration of the infringing domain names by serving a subpoena upon Domains by
Proxy, LLC, who revealed the registration information relating to the infringing domain names.

43. On January 26, 2018, TGO Realty made a third demand upon Flag Agency to cease and
desist its unlawful use of TGO Realty’s trade name and service mark and for statutory damages.
Although Flag Agency removed the remaining redirect for the websites upon receipt of the demand, it
otherwise failed to comply.

44, To date, Defendants’ unlawful conduct and slander has resulted in some 28 known former
or prospective customers of TGO Realty, with a combined $4,883,650.00 in real estate business, choosing
to list with Defendants, rather than Plaintiff.

45, Defendants, Flag Agency, and Conner, as qualifying broker, were aware of the lies being
told by their employee, and the actions of their employees David Wehnau and Glover, but benefitted from
the conduct, and ratified the same, as customers of TGO Realty began to use Defendants, rather than
Plaintiff, for their needs.

46, Flag Agency and Conner, Glover and David Wehnau’s employer, and qualifying broker,
have cach failed to direct, control, or properly manage said employees in the performance of their duties,
in violation of § 475.25(1)(u), and Florida law.

47. Defendants, Flag Agency, and Conner, as qualifying broker, are vicariously liable for
Glover’s defamatory statements directed against Plaintiff as the statements were done in the course and
scope of his employment, to further a purpose and interest of Defendants, and were ratified by
Defendants, who accepted the benefits of Glover’s defamatory statements, which resulted in additional

business and commissions for Defendants.

I
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 87 of 153 PagelD 93

48. Flag Agency, and Conner, as qualifying broker were made aware of the slanderous
statements of Glover. However, neither Flag Agency, nor Conner took any steps to investigate or
discipline Glover, or otherwise stop his defamatory statements about Plaintiff.

49, Defendant, Conner, as qualifying broker, is liable for Glover’s defamatory statements
directed against Plaintiff by virtue of his duties as qualifying broker at Flag Agency, and his employment
of Glover.

50. All conditions precedent 10 this action have been performed, waived or excused. As a
result of Defendants’ actions, Plaintiff has been compelled to retain Liam Kelly and Liam P. Kelly, P.A. to

represent it in this action, and is obligated to pay a reasonable fee for services rendered herein.

COUNT I

Slander Per Se (Florida Common Law)

51. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs 1
through 50 as if fully set forth herein.

52. Defendant, Glover has uttered false and defamatory statements about Plaintiff to third
parties.

53. Defendant, Glover, has falsely told third partics that Plaintiff is not licensed to perform its
real estate business, that Plaintiff can not legally show properties, that Plaintiff has engaged in tortious
and criminal acts, such as removing and destroying Defendants’ advertisements and signage, that
Plaintiff’s employees are secretly trying to leave Plaintiff to work for him, and that Plaintiff has engaged
unfair methods of competition, such as unlawful interference with sales, and improperly stopping people
from buying properties at The Great Outdoors.

54. Certain of the falsehoods uttered by Glover to third parties would, if true, be conduct
constituting criminal offenses amounting to a felony, and all of the falschoods told by Glover would
constitute conduct, characteristics or a condition incompatible with the proper exercise of the lawful
business, trade, and profession of Plaintiff.

55. A person may not operate as a broker or sales associate without being the holder of a

valid and current active license therefor. Any person who does so commits a felony of the third degree.

12
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 88 of 153 PagelD 94

56. Malice and the occurrence of damages are both presumed by law from the nature of the
defamation of Defendant, Glover, has made against Plaintiff.

57. Glover’s false statements to third parties, if allowed to continue, will cause irreparable
harm to Plaintiff, for which Plaintiff would have no adequate remedy at law.

58. The public interest would be served by an injunction prohibiting further defamation by
Defendants against TGO Realty.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants, DAVID
GLOVER, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD
CONNER, jointly and severally, for damages, costs, injunctive relief, any such other and further relief as

the Court deems just, equitable and proper

COUNT II
Slander Per Quod (Florida Common Law)

59. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs 1
through 50 as if fully set forth herein.

60. Defendant, Glover has uttered false and defamatory statements about Plaintiff to third
parties.

61. Defendant, Glover, has falsely told third parties that Plaintiff is not licensed to perform its
real estate business, that Plaintiff can not legally show properties, that Plaintiff has engaged in tortious
and criminal acts, such as removing and destroying Defendants’ advertisements and signage, that
Plaintiff’s employees are secretly trying to leave Plaintiff to work for him, that Plaintiff has engaged
unfair methods of competition, such as unlawful interference with sales, and improperly stopping people
from buying properties at The Great Outdoors.

62. The falsehoods uttered by Glover to third parties would, if true, be conduct that would
tend to prejudice Plaintiff in its reputation, office, trade, business, or means of livelihood.

63. The falschoods uttered by Glover to third parties were intended by Glover to injure
Plaintiff and were made with malicc.

64. Plaintiff has been damaged by Glover’s false statements to third parties in that Plaintiff

has lost business, goodwill, and commissions.

13
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 89 of 153 PagelD 95

65. Glover’s false statements to third parties, if allowed to continuc, will cause irreparable
harm to Plaintiff, for which Plaintiff would have no adequate remedy at law.

66. The public interest would be served by an injunction prohibiting further defamation by
Defendants against TGO Realty.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants, DAVID
GLOVER, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD
CONNER, jointly and severally, for damages, costs, injunctive relief, any such other and further relief as

the Court deems just, equitable and proper.

COUNT III
Unfair Competition (Lanham Act, 15 U.S.C. § 1125(a))

67. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs |
through 50 as if fully set forth herein.

68. The use of TGO Realty’s trade name and service mark is a violation of the Lanham Act
where, as here, the trade name and service mark is so associated with TGO Realty’s services that the usc
of the TGO Realty trade name and service mark by Flag Agency, Inc. constitutes a false representation
that its services come from TGO Realty.

69, TGO Realty’s use of the TGO Realty trade name and service mark has priority as TGO
Realty has continuously used the TGO Realty trade name and service mark in its business since 1999,
when Plaintiff changed its registered corporate name to TGO Realty, Inc.

70. Defendant has used the TGO Realty trade name and service mark in commerce by
registering domain names using the trade name and service mark, www.tgorealty.com and www.tgo-
realty.com, and previously the confusingly similar domain name TGOQHomes.com.

71. Defendants used the infringing marks in commerce as, each of these three domain names
was uscd to redirect visitors to Flag Agency websites and domains, including https://dsw-homes.c21.com,

a Flag Agency and Century 21 Real Estate, LLC domain, hosting a Flag Agency website. This was all

donc in an effort to unlawfully and intentionally confuse customers searching for TGO Realty online, and

divert those customers to Flag Agency. Additionally, internet searches for “TGO Realty” using Google

14
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 90 of 153 PagelD 96

and other search engines would produce links showing the TGO Realty trade name and service mark,
which, when clicked, would take users to a Flag Agency website.

72. Defendant’s use of the TGO Realty trade name and service mark is likely to cause
consumer confusion.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants, FLAG
AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER, jointly and
severally, for damages, enhanced damages, Defendants’ profits, costs, and attomey’s fees pursuant to 15
U.S.C. § EEL 7(a), injunctive relief, any such other and further relief as the Court deems just, equitable and
proper.

COUNT IV
Trade Name and Service Mark Dilution (Florida Anti-Dilution Statute, § 495.151)

73. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs 1
through 50 as if fully set forth herein.

74. TGO Realty is the owner of the unregistered TGO Realty trade name and service mark,
which is distinctive.

75, Flag Agency, and Conner are business competitors with TGO Realty, and have used the
TGO Realty trade name and service mark.

76. Defendants’ use of the TGO Realty trade name and service mark creates a likelihood of
injury to TGO Realty’s business reputation, and dilution of the trade name and service mark’s distinctive
quality.

77, Defendants’ use of the TGO Realty trade name and service mark decreases its
commercial valuc to TGO Realty.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants, FLAG
AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER, jointly and
severally, for damages, costs, and attorney’s fees pursuant to § 495.141, Fla. Stat. (2018), injunctive relief,

any such other and further relief as the Court deems just, equitable and proper.

15
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 91 of 153 PagelD 97

COUNTV
Trade Name and Service Mark Infringement (Florida Common Law)

78. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs 1
through 50 as if fully sct forth herein.

79. The use of TGO Realty’s unregistered trade name and service mark is a violation of
Florida common law where, as here, the trade name and service mark is so associated with TGO Realty’s
services that the use of the TGO Realty trade name and service mark by Defendants constitutes a false
representation that Flag Agency’s services come from TGO Realty.

80. TGO Realty’s use of the TGO Realty trade name and service mark has priority as TGO
Realty has continuously used the TGO Realty trade name and service mark in its business since 1999,
when Plaintiff changed its registered corporate name to TGO Realty, Inc.

81. Defendants have used the TGO Realty trade name and service mark in commerce by
registering domain names using the trade name and service mark, www.tgorealty.com and www.tgo-

realty.com, and, previously, the confusingly similar domain name [GOHomes.com.

 

82. Defendants have used the infringing marks in commerce.

83. Defendant’s use of the TGO Realty trade name and service mark is likely to cause
consumer confusion,

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants, Flag
Agency, and PATRICK FLOYD CONNER, jointly and severally, for damages, costs, injunctive relief,

any such other and further relief as the Court deems just, equitable and proper.

COUNT VI

Unfair Competition (Florida Common Law)
84, Plaintiff repeats and re-alleges each and every allegation contained in paragraphs 1
through 50 as if fully sct forth herein,
85. TGO Realty is the prior user of the TGO Realty trade name and service mark.
86. The TGO Realty trade name and service mark is arbitrary, suggestive, and has acquired
secondary meaning as being associated with Plaintiff's business.
87. Defendants have used the TGO Realty trade name and service mark and confusingly

similar trade name and service marks to indicate or identify similar services Defendants offer in

16
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 92 of 153 PagelD 98

competition with Plaintiff, in the same trade area in which Plaintiff has already established its trade name
and service mark.

88. As a result of Defendants’ actions, consumer confusion as to the source or sponsorship of
Defendants’ services is likely.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendanis, FLAG
AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER, jointly and
severally, for damages, costs, injunctive relief, any such other and further relief as the Court deems just,

equitable and proper.

COUNT VII
Cyberpiracy (Lanham Act, 15 U.S.C. § 1125(d))

89. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs |

through 50 as if fully set forth herein.

90. The TGO Realty trade name and service mark is distinctive, famous, and entitled to
protection.
91, Defendants have used the TGO Realty trade name and service mark in commerce by

regisicring domain names using the trade name and service mark, www.tgorealty.com and www.lpo-
really.com, and, previously, the confusingly similar domain name TGOHomes.com. Defendants’ domain
names are identical or confusingly similar to the plaintiff's trade name and service mark.

92. Defendants registered the domain names with the bad faith intent to profit from them, as
Defendants had no intellectual property rights in the TGO Realty trade name and service mark. TGO
Realty is Plaintiffs legal and commonly used name. Defendants have unlawfully used the TGO Realty
name as domain names with the intent to confuse consumers, and Defendants intended to divert
consumers from Plaintiff’s websites.

93. Defendants attempted to conceal their registration of the domain names, and Defendants’
conduct was malicious, fraudulent, deliberate, willful, and undertaken in bad faith and with intent to
profit.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants, FLAG

AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER, jointly and

17
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 93 of 153 PagelD 99

severally, for damages, enhanced damages, Defendant’s profits, costs, and altorney’s fees, pursuant to 15
U.S.C. § 1117(a), alternative, clective, statutory damages pursuant to 1125(d)(1), and injunctive relief,

any such other and further relief as the Court deems just, equitable and proper.

COUNT VI

Permanent Injunction (Florida Common Law)
94. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs |
through 93 as if fully set forth herein.
95. Defendants’ acts of defamation will cause Plaintiff 1o suffer irreparable harm, including
lost business and goodwill.
96. Plaintiff has a clear legal right to a permanent injunction, and Plaintiff’s injury outweighs

any harm to Defendants in granting an injunction.

97. Damages would not be an adequate remedy for the harms caused by Defendants to
Plaintiff.
98. It serves the public interest to protect businesses from unlawful defamation.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants, DAVID
GLOVER, FLAG AGENCY, INC., d/b/a Century 21] Flag Agency, Inc., and PATRICK FLOYD
CONNER, their officers, agents, servants, employees, and attorneys, and all in active control or
participation with them, be enjoined by permanent injunction from thereafter:

a. falsely stating or publishing statements to others, in their trade or business, that Plaintiff
is not licensed to perform its real estate business, that Plaintiff can not legally show properties, that
Plaintiff has engaged in fictive tortious or criminal acts, such as removing and destroying Defendants’
advertisements and signage, that Plaintiff’s employees are secretly trying to leave Plaintiff to work for
Defendants, when in fact they are not, and that Plaintiff has engaged unfair methods of competition, such
as unlawful interference with sales, or has improperly stopped consumers from buying properties at The
Great Outdoors;

and that:

b. Plaintiff have and recover its costs in this suit; and that

18
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 94 of 153 PagelD 100

c. Plaintiff be awarded such other and further legal and equitable relief as the Court may

deem just and appropriate.

COUNT IX
Permanent Injunction (Lanham Act, Florida Anti-Dilution Statute, Florida Common Law)

99. Plaintiff repeats and re-alleges cach and every allegation contained in paragraphs 1
through 93 as if fully set forth herein.

100. Defendants’ unlawful use of Plaintiff's trade name and service mark will cause Plaintiff
to suffer irreparable harm, including lost business and goodwill.

101. Plaintiff has a clear legal right to a permanent injunction, and Plaintiff’s injury outweighs
any harm to Defendants in granting an injunction.

102. Damages would not be an adequate remedy for the harms caused by Defendants to
Plaintiff.

103. It serves the public interest to protect trade name and service marks from unlawful use
and dilution, prevent confusion among the public, and unfair competition.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants, FLAG
AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER, and prays that
FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER, their
officers, agents, servants, employees, and attorneys, and all in active control or participation with them,
be enjoined by permanent injunction from thereafter:

a. using the TGO Realty trade name and service mark, or any confusingly similar mark, alone or
in combination with other words or symbols, in any manner, in connection with any part of the
advertising, promoting, selling, labcling, and any and all other identifying of Defendants’ services;

b, using the TGO Realty trade name and service mark, or any confusingly similar mark, alone or
any facsimile of TGO Realty’s trade name and service mark, alone or in combination with other words or
symbols, in any manner, which causes, or is likely to cause, consumers to believe that any services of
Defendants are provided by TGO Realty, or that Defendants have any connection with Plaintiff;

c. filing applications for registration of or registering the TGO Realty trade name and service

mark in any city, county, or state or with the United States or any foreign country;

19
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 95 of 153 PagelD 101

d. representing to the public, directly or indirectly, that the services Defendants offer are the
services of Plaintiff;

¢. unfairly competing with Plaintiff by using the TGO Realty trade name and service mark, or any
facsimile of Plaintiff's mark in the marketing of any of Defendants’ services;

f. injuring Plaintiff's business reputation and diluting the distinctive quality and value of
Plaintiff's trade name and service mark through the use of the TGO Realty trade name and service mark,
or any other designation that is confusingly similar to Plaintiff’s trade name and service mark, in any
manner whatsoever in the marketing of any of Defendants’ services;

g. filing applications for registration of, or registering the TGO Realty trade name and
service mark as a domain name;

and that:

h. Defendants be ordered to transfer, at their expense, the registered domain names
www, tgorealty.com, www.tgo-realty.com, and, TGOHomes.com, to Plaintiff;

i. Plaintiff be awarded its attorneys’ fees in view of the extraordinary nature of this case,
pursuant to 15 U.S.C. § 1117(a) and § 495.141, Fla. Stat. (2018);

j. Plaintiff have and recover its costs in this suit; and that

k. Plaintiff be awarded such other and further legal and equitable relief as the Court may -
deem just and appropriate.

Dated: March 26, 2018
Respectfully submitted,
LIAM P. KELLY, P.A.
9719 South Dixie Highway, Suite 12
Pinecrest, Florida 33156
Telephone: (786) 515-2786
E-mail: Ikelly@liamkellylaw.com

s/ Liam P. Kelly
By:

 

LIAM P. KELLY
Florida Bar No.: 0848867

20
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 96 of 153 PagelD 102

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true copy of the foregoing was served electronically on this March

26, 2018 upon: Defendants, FLAG AGENCY, INC., and PATRICK FLOYD CONNER, c/o James R.
Myers, Esq. and Jessica A. Teitelbaum, Esq., The Chartwell Law Offices, LLP, 12486 Brantley Commons

Court, Fort Myers, FL 33907 and upon Defendant, DAVID GLOVER, c/o Shannan Field, Esq., 1079
Cheney Highway, Titusville, FL 32780.

s/ Liam P. Kelly

LIAM P. KELLY

21
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 97 of 153 PagelD 103
Filing # 74260470 E-Filed 06/28/2018 03:30:29 PM

IN THE CIRCUIT COURT OF THE EIGHTEENTH JUDICIAL CIRCUIT OF FLORIDA,
IN AND FOR BREVARD COUNTY, FLORIDA

TGO REALTY, INC., a Florida for profit real
estate corporation,

Plaintiff,

v.
Case No. 2017-CA-034680
DAVID GLOVER, an individual and FLAG
AGENCY, INC., d/b/a Century 21 Flag
Agency, Inc., a Florida for profit real estate
corporation, and PATRICK F. CONNOR, an
individual,

Defendants.

 

 

NOTICE OF FILING NOTICE OF REMOVAL OF CASE TO FEDERAL COURT

Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., a Florida for
profit real estate corporation, and PATRICK F. CONNOR, an individual (collectively
“Defendants”), hereby notify this Court of the removal of this cause to the United States District
Court for the Middle District of Florida, pursuant to 28 U.S.C.
§§ 1331, 1441 and 1446 on June 28, 2018. A true and correct copy of the Notice of Removal filed
with the Clerk of the United States District Court for the Middle District of Florida is attached
hereto as Exhibit A.

DATED: June 28, 2018 Respectfully submitted,

BROAD AND CASSEL LLP

By: /s/Nicolette C. Vilmos
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 98 of 153 PagelD 104

Nicolette C. Vilmos, P.L. (0469051)
Email: nvilmos@broadandcassel.com
Bank of America Center

390 North Orange Avenue, Suite 1400
Orlando, FL 32801

Telephone: 407.839.4200

Facsimile: 407.425.8377

and

James R. Myers, Esq. (896489)
Chartwell Law

12486 Brantley Commons Court
Fort Myers, FL 33907

Main (239) 489-1911

Fax (239) 425-3509

jmyers@chartwelllaw.com

Attorneys for Defendants, Flag Agency, Inc.,
d/b/a Century 21 Flag Agency, Inc., and Patrick F.
Connor

CERTIFICATE OF SERVICE

I hereby certify that on June 28, 2018, I electronically filed the foregoing with the Clerk of

the Court by using the CM/ECF System which will send a Notice of Electronic Filing to all email

addresses designated by the attorneys and/or parties listed on the Electronic Service List generated

by the Florida Courts E-Filing Portal. I also certify that the foregoing document is being served

via electronic mail delivery this day on all counsel of record identified below.

 

Liam P. Kelly, Esquire (0848867)
Liam P. Kelly, P.A.

10761 SW 104" Street

Miami, FL 33176
Ikelly@liamkellylaw.com
Attorney for Plaintiff

Shannan Field, Esq. (95572)

The Law Office of Shannan M. Field, PA
1079 Cheney Highway

Titusville, FL 32780

 

 

Maurice Arcadier, Esquire (0131180)
Stephen Biggie, Esquire (0084035)
Joseph C. Wood, Esquire (0093839)
Ethan B. Babb, Esquire (127488)
Arcadier, Biggie And Wood, PLLC

2815 W. New Haven, Suite 304
Melbourne, Florida 32904

office@wamalaw.com
arcadier(@wamalaw.com

Attorneys for Defendant David Glover

 

 
Case 6:18-cv-01867-JA-KRS Document1-1 Filed 11/02/18 Page 99 of 153 PagelD 105

 

shannanfield@yahoo.com

Attorney for Defendant David Glover

 

 

 

 

/s/ Nicolette C. Vilmos
Nicolette C. Vilmos (0469051)
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 100 of 153 PagelD 106

MRL

IN THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
2018 JUN 28 pH 2:59

TGO REALTY, INC., a Florida for profit real UG WSTS) Goon
estate corporation, FHCBLE DISTRICT Gee ces
RLARDO. FL aQig a Wir}
Plaintiff,
Vv.
Case No.

 

DAVID GLOVER, an individual and FLAG
AGENCY, INC., d/b/a Century 21 Flag Brevard County Case No.: 2017-CA-034680
Agency, Inc., a Florida for profit real estate
corporation, and PATRICK F. CONNOR, an
individual,

Defendants.

 

 

DEFENDANTS’ NOTICE OF REMOVAL

Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., a Florida for
profit real estate corporation, and PATRICK F. CONNOR, an individual (collectively
“Defendants”), and through its undersigned counsel and pursuant to Title 28, United States Code,
sections 1331, 1367({a), 1441, and 1446, hereby files this, its Notice of Removal, and in support
thereof, states as follows:

1. Removal of this cause is authorized and filed pursuant to 28 U.S.C. § 1331 and 28
U.S.C. §1441.

2. On July 5, 2017, Plaintiff initiated an action against Defendant in the Circuit Court
of the Eighteenth Judicial Circuit, in and for Brevard County, Florida, Civil Division, Case
Number 05-2017-CA-034680.

3. The Summons, original Complaint in the aforementioned state court action were

served on Defendants, on July 8, 2017. True and correct copies of the Summons, Complaint, and

 

Exhibit A

 

 

 
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 101 of 153 PagelD 107

al] other process and pleadings served upon Defendants in this cause (except discovery) are

“*] ”

attached hereto as Composite Exhibit

4. The original and amended complaints only alleged causes of action for Slander Per
Se and Slander Per Quod.
5. However, the Second Amended Complaint proposes to add new causes of action

for:

a. Violations of the Lanham Act, 15 U.S.C. 1125(a)}

b. Trade Name and Service Mark Dilution
c. Trade Name and Service Mark Infringement (Florida Common Law)
d. Unfair Competition (Florida Common Law)

e. Cyberpiracy (Lanham Act 15 U.S.C. 1125(d)
f. Injunctive Relief under Florida Law and Lanham Act
g. Lanham Act, Florida Anti-Dilution Statute and Florida Common Law
6. On March 26, 2018, Plaintiff filed a Motion for Leave to file a Second Amended
Complaint (the “Motion for Leave to Amend”). A true and correct copy of the Motion for Leave
to Amend is attached hereto as Exhibit “1.” The state court has not ruled upon Plaintiff's Motion
For Leave to Amend Complaint and thus the Notice of Removal is filed as required by 28 U.S.C.
§1446.
7. "The district courts shall have original jurisdiction of all civil actions arising under
the Constitution, laws, or treaties of the United States." 28 U.S.C. §1331. This Court has original
jurisdiction pursuant to 28 U.S.C. § 1331 and 28 U.S.C. §1441 over Plaintiff's Lanham Act claims

as they arise under the Constitution, laws or treaties of the United States. /d.
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 102 of 153 PagelD 108

8. Defendant is entitled to remove Plaintiff's proposed Second Amended Complaint
to this Court pursuant to 28 U.S.C. § 1441(a), which states:

Except as otherwise expressly provided by Act of Congress, any
civil action brought in a State court of which the district courts of
the United States have original jurisdiction, may be removed by the
defendant or the defendants, to the district court of the United States
for the district and division embracing the place where such action
is pending.

9. Accordingly, Defendant is entitled to remove Plaintiff's proposed Second Amended
Complaint to this Court because this Court has original jurisdiction over the new claims and the
state court action is currently pending in this District and Division. 28 U.S.C. §1441(a).

10. Because this Court has original jurisdiction over Plaintiff's Lanham Act claims, the
Court also has supplemental jurisdiction over Plaintiff's claims arising under Florida law. 28
U.S.C. §1367(a).

11. This Court should exercise supplemental jurisdiction over Plaintiff's claims arising
under Florida law because all of the claims alleged in the Second Amended Complaint arise from
the same core of alleged operative facts and involve substantially similar questions of Jaw, and
therefore form part of the same case or controversy. 28 U.S.C. § 1367(a). Moreover, the claims
brought under Florida law do not involve novel or complex issues of state law, and there are no
other considerations that would prevent this Court from adjudicating those claims.

12. Based on the foregoing, all claims alleged in the Second Amended Complaint
should be removed to this Court pursuant to 28 U.S.C. §§ 1441 and 1367.

13. The Notice of Removal attached hereto will be promptly served on all adverse
parties and filed with the Clerk of the State Court in accordance with 28 U.S.C. §1446(d).

WHEREFORE, Defendants respectfully requests that this case proceed in this Court as an

action properly removed to it, and that this Court assume full and complete jurisdiction thereof
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 103 of 153 PagelD 109

and issue all necessary orders and grant all general equitable relief to which Defendants are

entitled.

DATED: June 28, 2018

Respectfully submitted,
BROAD AND CASSEL LLP

By:  /s/Nicolette C. Vilmos
Nicolette C. Vilmos, P.L. (0469051)
Email: nvilmos@broadandcassel.com
Bank of America Center

390 North Orange Avenue, Suite 1400
Orlando, FL 32801

Telephone: 407.839.4200

Facsimile: 407.425.8377

and

James R. Myers, Esq. (896489)
Chartwell Law

12486 Brantley Commons Court
Fort Myers, FL 33907

Main (239) 489-1911

Fax (239) 425-3509
jmyers@chartwelllaw.com

Attorneys for Defendants, Flag Agency, Inc.,
d/b/a Century 21 Flag Agency, Inc., and Patrick F.
Connor

CERTIFICATE OF SERVICE

I hereby certify that on June 28, 2018, I electronically filed the foregoing with the Clerk of

the Court by using the CM/ECF System. | also certify that the foregoing document is being served

via electronic mail delivery this day on all counsel of record identified below.

 

Liam P. Kelly, Esquire (0848867)
Liam P. Kelly, P.A.

10761 SW 104" Street

Miami, FL 33176

Ikelly@liamkellylaw.com
Attorney for Plaintiff

 

 

Maurice Arcadier, Esquire (0131180)
Stephen Biggic, Esquire (0084035)
Joseph C. Wood, Esquire (0093839)
Ethan B. Babb, Esquire (127488)
Arcadier, Biggie And Wood, PLLC

2815 W. New Haven, Suite 304

 

 
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 104 of 153 PagelD 110

 

Melbourne, Florida 32904

Shannan Field, Esq. (95572) office@wamalaw.com
The Law Office of Shannan M. Field, PA | arcadier@wamalaw.com
1079 Cheney Highway Attorneys for Defendant David Glover

Titusville, FL 32780
shannanfield@yahoo.com
Attorney for Defendant David Glover

 

 

 

 

/s/ Nicolette C. Vilmos
Nicolette C. Vilmos
Florida Bar No.: 0469051
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 105 of 153 PagelD 111
Filing # 74643324 E-Filed 07/09/2018 02:44:19 PM

IN THE CIRCUIT COURT OF THE EIGHTEENTH JUDICIAL CIRCUIT
OF FLORIDA, IN AND FOR BREVARD COUNTY, FLORIDA

TGO REALTY, INC. A Florida
For Profit Real Estate Corporation,

Plaintiff,
v. Case No. 2017-CA-034680
DAVID GLOVER, an individual,
and FLAG AGENCY, INC. d/b/a CENTURY
21 FLAG AGENCY, INC. a Florida
For Profit Real Estate Corporation, and
PATRICK F. CONNER, an individual,

Defendants.
/

ORDER
This cause comes before the Court, on Defendant, DAVID GLOVER’s Notice of

Substitution of Counsel, filed on June 27, 2018. Based upon this joint stipulation, and a review of

the record in the case, it is ORDERED AND ADJUDGED:

1. DAVID GLOVER’s Notice of Substitution of Counsel, is hereby GRANTED.

2. Maurice Arcadier, Esq. substitutes in the place of Shannan M. Field, Esq. as counsel for the
Defendant, DAVID GLOVER.

3, DAVID GLOVER is aware of this substitution and has no objection.

4. All further pleadings shall be directed to Maurice Arcadier, Esq. and Arcadier, Biggie and
Wood, PLLC. at 2815 W. New Haven Ave. #304 Melbourne, Florida 32904.

5. Pursuant to Florida Rules of Judicial Administration 2.516(b)(1), effective September 1,
2012, the following are hereby designated with the respective e-mail addresses for service of
pleadings and documents in this lawsuit:

Primary e-mail: office@wamalaw.com
Secondary e-mail:  arcadier@wamalaw.com.
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 106 of 153 PagelD 112

L£

day of

 

DONE AND ORDERED in Chambers, at Viera, Brevard County, Florida, this G

June , 2018.

   

 

Honorable Judge Step
i Circuit Co

Copies to:
All parties of record.

oe en te Ae eile Neches A rane HOE
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 107 of 153 PagelD 113
Filing # 75308304 E-Filed 07/20/2018 05:58:22 PM

IN THE CIRCUIT COURT OF THE
18TH JUDICIAL CIRCUIT IN AND
FOR BREVARD COUNTY, FLORIDA

CIRCUIT CIVIL DIVISION

CASE NO.: 05-2017-CA-034680
TGO REALTY, INC., a Florida
for profit real estate corporation,

Plaintiff,
v.

DAVID GLOVER, an individual, and

FLAG AGENCY, INC., d/b/a Century 2]

Flag Agency, Inc., a Florida for profit

real estate corporation, and PATRICK F. CONNER,
an individual,

Defendants.
/

 

NOTICE OF FILING REMAND ORDER
Plaintiff, TGO REALTY, INC., hereby notifies this Court that this cause has been REMANDED
by the United States District Court for the Middle District of Florida, pursuant to an order of said court of
July 13, 2018, a true and correct copy of which is attached hereto.

Dated: July 20, 2018

Respectfully submitted,

LIAM P. KELLY, P.A.

9719 South Dixie Highway, Suite 12
Village of Pinecrest, Florida 33156
Telephone: (786) 515-2786

E-mail: Ikelly@liamkellylaw.com

/s/ Liam P. Kelly

 

By:
LIAM P. KELLY
Florida Bar No.: 0848867
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 108 of 153 PagelD 114

CASE NO.: 05-2017-CA-034680

CERTIFICATE OF SERVICE

I] HEREBY CERTIFY that a true copy of the foregoing was served electronically
pursuant to FLA. R. JUD. ADMIN. 2.516(b)(1), this July 20, 2018, upon

Defendants, FLAG AGENCY, INC., and PATRICK FLOYD CONNER, by and through their
attomeys: James R. Myers, Esq. and Jessica A. Teitelbaum, Esq., The Chartwell Law Offices,
LLP, 12486 Brantley Commons Court, Fort Myers, FL 33907, jmyers@chartwelllaw.com,

jteitelbaum@chartwelllaw.com, wpruncda@chartwelllaw.com; and

Nicolette C. Vilmos, Esq. Nicolette C. Vilmos, P.L., Broad and Cassel, LLP, Bank of America
Center, 390 North Orange Ave, Suite 1400, Orlando, FL 32801, nvilmos@broadandcassel.com,

dkalman@broadandcassel.com, choward@broadandcassel.com;

and upon Defendant, DAVID GLOVER, by and through his attorneys, Maurice Arcadier, Esq.,
Stephen Biggie, Esq., Joseph C. Wood, Esq., Ethan B. Babb, Esq., Arcadier, Biggie and Wood,
PLLC, 2815 W. New Haven, Suite 304, Melbourne, Florida, 32904, office@wamalaw.com,

arcadicr@wamalaw.com.

{s/ Liam P. Kelly

 

LIAM P. KELLY
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 109 of 153 PagelD 115
Case 6:18-cv-01026-GAP-DCI Document16 Filed 07/13/18 Page 1 of 1 PagelD 208

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF FLORIDA
ORLANDO DivISION

TGO REALTY, INC.,
Plaintiff,

Case No: 6:18-cv-1026-Orl-31DCl

=

DAVID GLOVER, FLAG AGENCY, INC.
and PATRICK F. CONNER,

Defendants.

 

ORDER

Upon consideration of the removing parties’ response (Doc. 15) to the Order to Show

 

Cause regarding jurisdiction (Doc. 13), it is hereby

ORDERED that the Order to Show Cause is DISCHARGED, and this matter is
REMANDED to the Circuit Court of the 18th Judicial Circuit, in and for Brevard County,
Florida. The Clerk is directed to terminate all pending motions and close the file.

DONE and ORDERED in Chambers, Orlando, Florida on July 13, 2018.

 

GREGORY A. PRESNELL
UNITED STATES DISTRICT JUDGE

 

Copies furnished to:

Counsel of Record
Unrepresented Party

 

 
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 110 of 153 PagelD 116
Filing # 78174073 E-Filed 09/20/2018 01:03:56 PM

IN THE CIRCUIT COURT OF THE EIGHTEENTH JUDICIAL CIRCUIT
OF FLORIDA, IN AND FOR BREVARD COUNTY, FLORIDA

TGO REALTY, INC. A Florida
For Profit Real Estate Corporation,

Plaintiff,
v. Case No. 2017-CA-034680

DAVID GLOVER, an individual,

and FLAG AGENCY, INC. d/b/a CENTURY
21 FLAG AGENCY, INC. a Florida

For Profit Real Estate Corporation, and
PATRICK F. CONNER, an individual,

Defendants.
/

ORDER
This cause comes before the Court, on Defendant, DAVID GLOVER’s Verified Motion to
Vacate Clerk Default filed on October 6, 2017. Based upon a review of the record in the case, it
is ORDERED AND ADJUDGED:

1. DAVID GLOVER’s Verified Motion to Vacate Clerk Default, is hereby GRANTED.
. ——_——

2. —_—a

a

~~

fe-
DONE AND ORDERED in Chambers, at Viera, Brevard County, Florida, this / 7 day of

September, 2018. a

Hpnorable Jusge Stephen Koons
Cirtui udge

Copies to:
All parties of record.
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 111 of 153 PagelD 117

Exhibit 1
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 112 of 153 PagelD 118
Filing # 79260923 E-Filed 10/12/2018 12:31:08 PM

IN THE CIRCUIT COURT OF THE 18TH
JUDICIAL CIRCUIT IN AND FOR BREVARD
COUNTY, FLORIDA

CIRCUIT CIVIL DIVISION

CASE NO.: 05-2017-CA-034680 XXXXXX
TGO REALTY, INC., a Florida
for profit real estate corporation,

Plaintiff,
v.
DAVID GLOVER an individual, and
FLAG AGENCY, INC., d/b/a Century 21
Flag Agency, Inc., a Florida for profit

real estate corporation, and PATRICK F. CONNER,
an individual,

Defendants.
/

ORDER GRANTING LEAVE T: END COMPLAINT.
This matter came before the Court on Plaintiff's Motion for Leave to Supplement and Amend the

Complaint, dated March 26, 2018, and the Court, pursuant to Rule 1.190(a), (d) and (e), of the Florida

Rules of Civil Procedure, and being fully advised in the premises, it is hereby

ORDERED:

1. Plaintiff’s Motion for Leave to Supplement and Amend the Complaint is hereby
GRANTED;  V74o-hs Phys 2 Cor Secs

2. Plaintiff shall serve the Second Amended Complaint, attached to Plaintiff's Motion for
Leave to Supplement and Amend the Complaint as Exhibit “A,” pursuant to Rule 1.140(a)(4).

DONE AND ORDERED, in L%, 29) , on October 5, 2018

 

 

CIRCUI RTJUDGE syepHEN R. KOONS
, Case 6:18-cv-01867-JA-KRS Document1-1 Filed 11/02/18 Page 113 of 153 PageID 119
Filing # 79260994 E-Filed 10/12/2018 12:32:06 PM

IN THE CIRCUIT COURT OF THE 18TH
JUDICIAL CIRCUIT IN AND FOR BREVARD
COUNTY, FLORIDA

CIRCUIT CIVIL DIVISION

CASE NO.: 05-2017-CA-034680 XXXXXX

TGO REALTY, INC., a Florida
for profit real estate corporation,

Plaintiff,
v.
DAVID GLOVER an individual, and
FLAG AGENCY, INC., d/b/a Century 21

Flag Agency, Inc., a Florida for profit
real estate corporation, and PATRICK F. CONNER,

an individual,

Defendants.
/

ORDER DIRECTING THE PRODUCTION OF
RECORDS PURSUANT TO THE FEDERAL COMMUNICATIONS ACT

This matter came before the Court on Plaintiff's Motion for Order Directing the Production of
Records Pursuant to the Federal Communications Act, seeking production of certain records and
information sought by Plaintiff's May 6, 2018, Subpoena Duces Tecum, served upon non-party Charter
Communications, Inc. (“Charter”), that contain or disclose Personally Identifiable Information (“PII”),
conceming individual Charter subscribers who, on certain dates, used certain IP Addresses that were
registered to Charter, and the Court, being fully advised in the premises, it is hereby

ORDERED:

1) Disclosure of the names and addresses of one or more Charter subscribers
(“Subscribers”) is appropriate and necessary for the disposition of this Action;
2) Counsel for Plaintiff shall provide Charter with a copy of this Order, and agree to pay any

reasonable copying and search costs for producing records responsive to this Order, and Plaintiff's May 6,

2018 Subpoena;
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 114 of 153 PagelD 120

3) Consistent with 47 U.S.C .§ 551(c)(2)(B), Charter shall give notice to any Subscriber
who was agsociated with the IP address 184.90.71.45 (hereafter, “Address No. 1”), on the following 4
dates and times:

Address No. | on the date, 2018-01-04, at the time 14:59:55.0;
Address No. 1 on the date, 2018-01-04, at the time 20:04: 12.0;
Address No. | on the date, 2018-01-05, at the time 20:05:31 0;
Address No. ] on the date, 2018-01-05, at the time 20:05:40.0,

Charter shall also give notice to any Subscriber who was associated with the IP address 184,90.123.222
(“Address No. 2”), on the following 17 dates and times:

Address No. 2 on the date, 2018-01-18, at the time 17:44:21.0;
Address No. 2 on the date, 2018-01-18, at the time 17:44:33.0:
Address No. 2 on the date, 2018-01-18, at the time 17:44:40.0;
Address No. 2 on the date, 2018-01-25, at the time 19:34:16.0;
Address No. 2 on the date, 2018-01-26, at the time 00:43:32.0;
Address No. 2 on the date, 2018-01-27, at the time 19:17:35.0;
Address No. 2 on the date, 2018-02-01, at the time 12:16:49.0;
Address No. 2 on the date, 2018-02-03, at the time 01:45:27.0;
Address No. 2 on the date, 2018-02-06, at the time 13:24:21.0;
Address No. 2 on the date, 2018-02-16, at the time 20:09:00.0;
Address No. 2 on the date, 2018-02-16, at the time 20:09:50.0,
Address No. 2 on the date, 2018-02-16, at the time 20:15:33.0;
Address No. 2 on the date, 2018-02-16. at the time 20:15:43.0;
Address No. 2 on the date, 2018-02-16, at the time 20:16:55.0;
Address No. 2 on the date, 2018-02-16, at the time 20:18:01.0;
Address No. 2 on the date, 201 8-02-16, at the time 20:36:55.0:
Address No. 2 on the date, 2018-02-1! 6, at the time 20:37:12.0:

advising any such Subscriber, or Subscribers, that Charter has been ordered to disclose his or her name
and address and that such disclosure will be required by this Court’s Order unless such Subscriber files an
objection with this Court, no later than fourteen (14) days from the date that said notice is provided;

4) Charter shall advise Plaintiff's counsel of the date the Subscriber, or Subscribers, were
notified and further whether any Subscriber has responded or indicated an intention to oppose disclosure
within the fourteen (14) days provided for a response.

5) if any Subscriber fails to file an objection or response with this Court no later than
fourteen (14) days from the date that the aforementioned notice is provided, Charter shall, with regard to
any such Subscriber: a) fully respond to Plaintiff's Subpoena of May 6, 2018; and b) disclose the relevant
names and addresses of the above indicated Subscriber, or Subscribers, within five (5) days thereafter,

however, provided that if any affected Subscriber files with this Court, a responsive pleading, opposition,
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 115 of 153 PagelD 121

¢

or other challenge of the disclosure of his or her PII, within the allotted time period, Charter will not be
required to disclose the requested information unless and until this Court considers and disposes of any

such challenge.

DONE AND ORDERED, in IZ, reg , on October 5, 2018

   

 

OURTJUDGE STEPHENR. KOONS
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 116 of 153 PagelD 122

Filing # 79263829 E-Filed 10/12/2018 01:09:28 PM

IN THE CIRCUIT COURT OF THE
18TH JUDICIAL CIRCUIT IN AND
FOR BREVARD COUNTY, FLORIDA
CIRCUIT CIVIL DIVISION
CASE NO.: 05-2017-CA-034680

TGO REALTY, INC., a Florida

for profit real estate corporation,

Plaintiff,

Vv.

DAVID GLOVER, an individual, and

FLAG AGENCY, INC., d/b/a Century 21

Flag Agency, Inc., a Florida for profit

real estate corporation, and PATRICK F. CONNER,
an individual,

Defendants.

SECOND AMENDED COMPLAINT
Plaintiff, TGO REALTY, INC., by and through its undersigned counscl, hereby sues
Defendants, DAVID GLOVER, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and
PATRICK FLOYD CONNER, and states:

THE PARTIES
1. Plaintiff, TGO REALTY, INC. (hereafter, “TGO Realty” or “Plaintiff’), is a

Florida for profit real estate corporation, license no. CQ1002000, with its principal offices in
Titusville, Florida,

2. Defendant, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc. (“Flag
Agency”), is a Florida for profit real estate corporation, license no. CQ169900, with its principal
offices in Titusville, Florida.

3. Defendant, DAVID GLOVER (“Glover”), an individual, currently holds a real
estate sales associate license issued August 30, 2016, no. SL3365318, is currently employed by

Flag Agency, is a resident of Titusville, Florida, and is otherwise sui juris.
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 117 of 153 PagelD 123

4. Due to the limitations of his license, Glover cannot engage in the business of real
estate brokerage or sales without the supervision of a qualifying broker, who is required to direct,
control, and manage him in the conduct of his duties as an employee.

5. Defendant, PATRICK FLOYD CONNER (“Conner”), an individual, is a real
estate broker, license no. BK 199779, is a resident of Titusville, Florida, and is otherwise sui juris.
Conner is the qualifying broker for Flag Agency, as well as employees, David Wehnau, and
Glover, among others.

JURISDICTION AND VENUE,

6. This is an action for damages in excess of $15,000.00, and is within the
jurisdictional limits of the Court.

7. The Court has personal jurisdiction over Defendants pursuant to § 48.193(1)(a)
FLA. STAT. (2017) because Defendants operate, conduct, engage in and carry out a business or
business venture within the state of Florida.

8. Venue is proper in Brevard County, Florida in accordance with §§ 47.011 and
47,051 FLa, STAT. (2017), because the causes of action alleged herein accrued in Brevard County,
Florida, and because Defendants are residents of Brevard County, Florida.

9. State and federal courts have concurrent jurisdiction over Plaintiff’s unfair
competition, cyberpiracy, and other claims brought pursuant to the Lanham Act, 15 U.S.C. §
1125.

FACTUAL BACKGROUND

10. The Great Outdoors is a 2,800 acre premier recreational vehicle, golf, and nature
resort, offering recreational vehicle parking sites, ports, park homes, and resort homes. The resort
offers amenities such as a championship golf course, fine dining, pools, spas and a fitness center.

I. TGO Realty has been serving the local community continuously since 1995, and
has exclusively used the “TGO Realty” trade name and service mark in its real estate business
since 1999, when Plaintiff changed its registered corporate name to TGO Realty, Inc. The TGO

Realty trade name and service mark is famous, and distinctive.
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 118 of 153 PagelD 124

12. TGO Realty has engaged in extensive and continuous advertising using the TGO
Realty tradename and service mark, including print advertising, and online.

13. TGO Realty is synonymous with Plaintiff’s real estate business, and TGO Realty
enjoys an unsurpassed and excellent business reputation with its customers, as well as ils industry
peers, as an ethical, first-in-class business, committed to the highest standards of professionalism.

14. On August 30, 2016, Defendant, Glover became licensed as a real estate sales
associate in Florida, and was hired by Island Living Real Estate to work as an employee sales
associate.

15. During his employment with Island Living Real Estate, Glover attempted to
fraudulently pass himself off as an employee of TGO Realty when dealing with third parties to
wrongfully appropriate, and benefit from, Plaintiff’s goodwill and excellent reputation.

16. Glover used improper and misleading signage and brochures in connection with
his work as a sales associate, in violation of Florida Real Estate Commission (“FREC”) rules, and
Glover published false and misleading advertisements, claiming to be “The only Licensed Realtor
in TGO!””

17. Island Living Real Estate personnel eventually discovered Glover’s fraudulent
and misleading conduct, and the pending litigation against him, and his employment was
terminated. In said litigation, a final judgment was entered in Brevard County Circuit Court
against Glover, on July 21, 2017, the matter styled, Kenneth J. Wilson, et al. v. David Glover, et
al., Case No. 052017CA010768XXXXXX.

18. After his termination from Island Living Real Estate, DAVID GLOVER was
hired by Defendants, Flag Agency, and Conner, as his qualifying broker, to be a sales associate.

21. Despite losing his job with Island Living Real Estate for improper conduct,
Glover continued engaging in improper conduct with his new employer, Flag Agency, and
Conner, his qualifying broker.

22. Specifically, from the time of his termination from Island Living Real Estate,

DAVID GLOVER began focusing on slandcring Plaintiff in a deliberate and malicious manner to
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 119 of 153 PagelD 125

TGO Realty’s customers, prospective customers, and to members and residents of The Great
Outdoors community.

23. While performing his duties as a sales associate for Defendants, FLAG
AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER, DAVID
GLOVER lied to third parties, and maliciously told them that he had a photograph, or sometimes
photographs, taken by him surreptitiously with a “trail camera,” of TGO Realty personnel
unlawfully removing or destroying Defendants’ yard signs and advertisements. Such conduct, if
true, would be criminal mischief, a violation of § 806.13 FLA. STaT. (2017), and a felony of the
third degree.

24. While performing his duties as a sales associate for Defendants, FLAG
AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER, DAVID
GLOVER lied to third parties, and maliciously told them that TGO Realty personnel are not
licensed to work as real estate sales associates or brokers, and could not legally show properties
to buyers. Such conduct, if true, would be a criminal violation of § 475.42 FLA. STAT. (2017),
and a felony of the third degree.

25. On May 29, 2017, DAVID GLOVER, while performing his duties as a sales
associate for Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and
PATRICK FLOYD CONNER, did maliciously lie and tell a home seller and others that TGO
Realty sales associates are not licensed.

26. On or about May 29, 2017, DAVID GLOVER, while performing his duties as a
sales associate for Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and
PATRICK FLOYD CONNER, maliciously licd and told Bob Baber, a potential buyer viewing
property at The Great Outdoors, that TGO Realty sales associates are not licensed and could not
legally show properties for sale.

27, On or about May 29, 2017, DAVID GLOVER, while performing his duties as a
sales associate for Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and

PATRICK FLOYD CONNER, maliciously lied and told Bob and Vicki Baber that TGO Realty
Case 6:18-cv-01867-JA-KRS Document1-1 Filed 11/02/18 Page 120 of 153 PagelD 126

improperly interferes with sales and improperly stops people from buying properties at The Great
Outdoors.

28. On or about April and May of 2017, TGO Realty discovered that DAVID
GLOVER, on behalf of Flag Agency, Inc., was advertising Flag Agency’s services using the
domain name www.TGOHomes.com, a domain name confusingly similar to the TGO Realty
trade name and service mark.

29, Flag Agency, Inc. and Glover sought to unlawfully confuse and deceive potential
customers of TGO Realty, and unlawfully profit from use of TGO Realty’s trade name and
service mark.

30. Thereafter TGO Realty demanded, by and through counsel, that Flag Agency
cease and desist any further use of any confusing combination of “TGO” and “Homes” in its
advertising. In response, on or about May 2, 2017, Flag Agency agreed to thereafter stop using
TGOHomes.com, or any similarly confusing combination of “TGO” and “Homes” in its
advertising.

31. Less than a month after Flag Agency agreed to stop its unfair competition against
TGO Realty, in June of 2017, DAVID GLOVER, while performing his duties as a sales associate
for Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK
FLOYD CONNER, maliciously lied and told Eddie Hammond, Head of Courtesy Patrol and
Compliance Officer, that TGO Realty was not in compliance with real estate regulations, that
DAVID GLOVER had several photographs of a TGO Realty employee removing and destroying
“for sale” signs belonging to Defendants, and that TGO Realty had taken improper actions to
keep Defendants from coming onto The Great Outdoors to sell property.

32. DAVID GLOVER also falsely told Eddie Hammond that he had been approached
by 2 or 3 TGO Realty agents who wanted to come to work for him, rather than Plaintiff.

33, In early 2017, TGO property owner John Lynch emailed TGO Realty agent Ann
Henn, and told her that he had chosen to list with DAVID GLOVER and Defendants after hearing

Defendants’ lies about Defendants’ signs being destroyed or removed by TGO Realty. John
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 121 of 153 PagelD 127

Lynch felt that TGO Realty was responsible for those actions, which persuaded him to list with
Defendants, rather than TGO Realty.

34, In October of 2017, DAVID GLOVER, while performing his duties as a sales
associate for Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and
PATRICK FLOYD CONNER, maliciously lied and told the owners of 474 Oak Cove Road in
The Great Outdoors, including Heidi Brown, Thomas Brown, and Joan Brown, that TGO Realty
had illegally engaged in illegal tortious conduct in conducting its business, including vandalizing
signage belonging to Defendants, and unlawfully manipulating real estate transactions, to
interfere with Defendants’ attempts to sell the 474 Oak Cove Road property.

35. The malicious lies DAVID GLOVER, told Heidi Brown, while performing his
duties as a sales associate for Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency,
Inc., and PATRICK FLOYD CONNER influenced her to publish a rant against TGO Realty on a
Facebook page catering exclusively to property owners in The Great Outdoors community.

36. Apparently proud of what he had done, DAVID GLOVER, while performing his
duties as a sales associate for Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency,
Inc., and PATRICK FLOYD CONNER, sent a text message to TGO Realty broker associate Ann
Patch West containing the substance of the rant Heidi Brown published against TGO Realty on
Facebook.

37. On or about October 17, 2017, in violation of the May 2, 2017, agreement to stop
using TGO Realty’s trade name and service mark, Flag Agency employee David Wehnau
registered three new domain names on behalf of Flag Agency, including DSW-Homes.com,
www.tgorealty.com and www.tgo-realty.com.

38, Afier registration, each of these three domain names was used to redirect visitors
to https://dsw-homes.c21.com, a Flag Agency and Century 21 Real Estate, LLC domain, hosting a
Flag Agency website. This was all done in an effort to unlawfully and intentionally confuse
customers scarching for TGO Realty online, and divert those customers to Flag Agency.

Additionally, internet searches for “TGO Realty” using Google and other search engines would
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 122 of 153 PagelD 128

produce links showing the TGO Realty trade name and service mark, which, when clicked, would
take users to a Flag Agency website.

39. Aware that this activity was uncthical and unlawful, Flag Agency employees
attempted to conceal the registration of the infringing domain names by entering into an
agreement with Domains by Proxy, LLC, an entity that agreed to hide the identifying ICANN
information regarding the registration of the domain names from disclosure to third parties, such
as TGO Realty, for a fee.

40. On or about October 27, 2017, TGO Realty discovered Flag Agency’s efforts to
mislead TGO Realty’s customers, and potential customers. However, at that time, Domains by
Proxy, LLC had not yet provided the registration information with regard to the infringing
domain names to TGO Realty, although it did provide a “relay” email address for TGO Realty to
indirectly contact the registrant of the domain names.

41, Employing the relay email address, TGO Realty demanded that the registrant,
Flag Agency, immediately cease and desist any and all infringing uses of TGO Realty trade name
and service mark. Flag Agency was expressly notified that the registration of TGO Realty’s trade
name and service mark as a domain name violates Florida and federal Jaw, including the Lanham
Act, §§ 1125(a) and (d), United States Code.

42. Demand was further made that Flag Agency, as registrant, cancel the unlawful
registration of the domain names, or transfer the domain names to TGO Realty. On that date,
TGO Realty also requested that Domains by Proxy, LLC disclose the owner of the domain names,
for further legal action. Although Flag Agency removed the redirect for one of the websites at
that time, it otherwise failed to comply with TGO Realty’s demand.

43. However, TGO Realty was ultimately able to determine that Flag Agency was
responsible for the registration of the infringing domain names by serving a subpoena upon
Domains by Proxy, LLC, who revealed the registration information relating to the infringing
domain names.

44. On January 26, 2018, TGO Realty made a third demand upon Flag Agency to
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 123 of 153 PagelD 129

cease and desist its unlawful use of TGO Realty’s trade name and service mark and for statutory
damages. However, Defendant’s failed to comply with Plaintiff’s demand.

45, To date, Defendants’ unlawful conduct and slander has resulted in some 28
former or prospective customers of TGO Really, with a combined $4,883,650.00 in real estate
business, choosing to list with Defendants, rather than Plaintiff.

46. Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and
PATRICK FLOYD CONNER, as qualifying broker, were aware of the lies being told by their
employee, and the actions of their employees David Wehnau and Glover, but benefitted from the
conduct, and ratified the same, as customers of TGO Realty began to use Defendants, rather than
Plaintiff, for their needs.

47. DAVID GLOVER and David Wehnau’s employer, and qualifying broker, have
each failed to direct, control, or properly manage said employees in the performance of their
duties, in violation of § 475.25(1)(u), and Florida law.

48. Defendants, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and
PATRICK FLOYD CONNER, as qualifying broker, are vicariously liable for DAVID GLOVER’s
defamatory statements directed against Plaintiff as the statements were done in the course and
scope of his employment, to further a purpose and interest of Defendants, and were ratified by
Defendants, who accepted the benefits of DAVID GLOVER’s defamatory statements, which
resulted in additional business and commissions for Defendants.

49, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK
FLOYD CONNER, as qualifying broker were made aware of the slanderous statements of
DAVID GLOVER. However, neither FLAG AGENCY, INC., d/b/a Century 21 Flag Agency,
Inc., nor PATRICK FLOYD CONNER took any steps to investigate or discipline DAVID
GLOVER, or otherwise stop his defamatory statements about Plaintiff.

50. On April 24, 2017, Chad P. Conner, of FLAG AGENCY, INC., acknowledged to
Plaintiff that he was aware of the statements made by DAVID GLOVER that he had photographs

of Plaintiff’s personnel destroying or taking signs and advertisements belonging to Defendants,
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 124 of 153 PagelD 130

and was aware of DAVID GLOVER’s animosity toward TGO Realty, but he had never actually
seen any such photographs, nor did he investigate the matter or ask DAVID GLOVER to provide
them to him.

51, Defendant, PATRICK FLOYD CONNER, as qualifying broker, is liable for
DAVID GLOVER’s defamatory statements directed against Plaintiff by virtue of his duties as

qualifying broker at FLAG AGENCY, INC.

52, All conditions precedent to this action have been performed, waived or excused.
COUNTI
Slander Per Se
53. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

| through 52 as if fully set forth herein.

54, Defendant, DAVID GLOVER has uttered false and defamatory statements about
Plaintiff to third parties.

55. Defendant, DAVID GLOVER, has falsely told third parties that Plaintiff is not
licensed to perform its real estate business, that Plaintiff can not legally show properties, that
Plaintiff has engaged in tortious and criminal acts, such as removing and destroying Defendants’
advertisements and signage, that Plaintiff's employees are secretly trying to leave Plaintiff to
work for him, and that Plaintiff has engaged unfair methods of competition, such as unlawful
interference with sales, and improperly stopping people from buying propertics at The Great
Outdoors.

56. Certain of the falsehoods uttered by DAVID GLOVER to third parties would, if
true, be conduct constituting criminal offenses amounting to a felony, and all of the falsehoods
told by DAVID GLOVER would constitute conduct, characteristics or a condition incompatible
with the proper exercise of the lawful business, trade, and profession of Plaintiff.

37. A person may not operate as a broker or sales associate without being the holder
of a valid and current active license therefor. Any person who does so commits a felony of the

third degree.
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 125 of 153 PagelD 131

58. Malice and the occurrence of damages are both presumed by law from the nature
of the defamation of Defendant, DAVID GLOVER, has made against Plaintiff.

59, DAVID GLOVER’s false statements to third parties, if allowed to continue, will
cause irreparable harm to Plaintiff, for which Plaintiff would have no adequate remedy at law.

60. The public interest would be served by an injunction prohibiting further
defamation by Defendants against TGO Realty.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants,
DAVID GLOVER, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK
FLOYD CONNER, jointly and severally, for damages, costs, injunctive relief, any such other and
further relief as the Court deems just, equitable and proper

COUNT IH
Slander Per Quod

61. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs
1 through 52 as if fully set forth herein.

62. Defendant, DAVID GLOVER has uttered false and defamatory statements about
Plaintiff to third parties.

63. Defendant, DAVID GLOVER, has falscly told third parties that Plaintiff is not
licensed to perform its real estate business, that Plaintiff can not legally show properties, that
Plaintiff has engaged in tortious and criminal acts, such as removing and destroying Defendants’
advertisements and signage, that Plaintiff's employees are secretly trying to leave Plaintiff to
work for him, that Plaintiff has engaged unfair methods of competition, such as unlawful
interference with sales, and improperly stopping people from buying properties at The Great
Outdoors.

64. The falschoods uttered by DAVID GLOVER to third parties would, if true, be
conduct that would tend to prejudice Plaintiff in its reputation, office, trade, business, or means
of livelihood.

65. The falschoods uttered by DAVID GLOVER to third parties were intended by

DAVID GLOVER to injure Plaintiff and were made with malice.

10
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 126 of 153 PagelD 132

66. Plaintiff has been damaged by DAVID GLOVER’s false statements to third
parties in that Plaintiff has lost business, goodwill, and commissions.

67. DAVID GLOVER’s false statements to third parties, if allowed to continue, will
cause irreparable harm to Plaintiff, for which Plaintiff would have no adequate remedy at law.

68. The public interest would be served by an injunction prohibiting further
defamation by Defendants against TGO Realty.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants,
DAVID GLOVER, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK
FLOYD CONNER, jointly and severally, for damages, costs, injunctive relief, any such other and
further relief as the Court deems just, equitable and proper.

COUNT III
Unfair Competition (Lanham Act)

69. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs
1 through 52 as if fully set forth herein.

70. The use of TGO Realty’s trade name and service mark is a violation of the
Lanham Act where, as here, the trade name and service mark is so associated with TGO Realty’s
services that the use of the TGO Realty trade name and service mark by Flag Agency, Inc.
constitutes a false representation that its services come from TGO Realty.

71. TGO Realty’s use of the TGO Realty trade name and service mark has priority as
TGO Realty has continuously used the TGO Realty trade name and service mark in its business
since 1999, when Plaintiff changed its registered corporate name to TGO Really, Inc.

72. Defendant has used the TGO Realty trade name and service mark in commerce
by registering domain names using the trade name and service mark, www.tgorealty.com and
www.tgo-realty.com, and previously the confusingly similar domain name TGOHomes.com.

73. Defendants used the infringing marks in commerce because after registration,
each of these three domain names was used to redirect visitors to https://dsw-homes.c21.com, a
Flag Agency and Century 21 Real Estate, LLC domain, hosting a Flag Agency website. This was

all done in an effort to unlawfully and intentionally confuse customers searching for TGO Realty

11
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 127 of 153 PagelD 133

online, and divert those customers to Flag Agency. Additionally, internet searches for “TGO
Realty” using Google and other search engines would produce links showing the TGO Realty
trade name and service mark, which, when clicked, would take users to a Flag Agency website.

74. Defendant’s use of the TGO Realty trade name and service mark is likely to
cause consumer confusion.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants,
FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER,
jointly and severally, for damages, costs, attorney’s fees, injunctive relief, any such other and
further relief as the Court deems just, equitable and proper.

COUNT IV
Trade Name and Service Mark Dilution, § 495,151, FLA. STAT. (2018)

75. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs
1 through 52 as if fully set forth herein.

76. TGO Realty is the owner of the unregistered TGO Realty trade name and service
mark, which is distinctive.

77. FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK
FLOYD CONNER are business competitors with TGO Realty, and have used the TGO Realty
trade name and service mark.

78. Defendants’ use of the TGO Realty trade name and service mark creates a
likelihood of injury to TGO Realty’s business reputation, and dilution of the trade name and
service mark’s distinctive quality.

79. Defendants’ use of the TGO Realty trade name and service mark decreases its

commercial value to TGO Realty.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants,
FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER,

jointly and severally, for damages, costs, attorney’s fees, injunctive relief, any such other and

further relief as the Court deems just, equitable and proper.

12
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 128 of 153 PagelD 134

COUNT V
Trade Name and Service Mark Infringement (Florida Common Law)

80. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs
| through 52 as if fully set forth herein.

81. The use of TGO Realty’s unregistered trade name and service mark is a violation
of Florida common law where, as here, the trade name and service mark is so associated with
TGO Realty’s services that the use of the TGO Realty trade name and service mark by
Defendants constitutes a false representation that Flag Agency’s services come from TGO Realty.

82. TGO Realty’s use of the TGO Realty trade name and service mark has priority as
TGO Realty has continuously used the TGO Realty trade name and service mark in its business
since 1999, when Plaintiff changed its registered corporate name to TGO Realty, Inc.

83. Defendants have used the TGO Realty trade name and service mark in commerce
by registering domain names using the trade name and service mark, www.tgorealty.com and
www.tgo-realty.com, and, previously, the confusingly similar domain name TGQHomes.com.

84. Defendants have used the infringing marks in commerce.

85. Defendant’s use of the TGO Realty trade name and service mark is likely to
cause consumer confusion.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants,
FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER,
jointly and severally, for damages, costs, attorney’s fees, injunctive relief, any such other and

further relief as the Court deems just, equitable and proper.

COUNT VI
Unfair Competition (Lanham Act)

86. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

1 through 52 as if fully set forth herein.
87. TGO Realty had prior rights in the TGO Realty trade name and service mark, and

has used the same in commerce continuously since 1999.

13
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 129 of 153 PagelD 135

88. Defendants have adopted and used the same trade name and service mark, and
confusingly similar names.
89, Defendants’ use of the TGO Realty trade name and service mark is likely to

confuse consumers.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants,
FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER,
jointly and severally, for damages, costs, attorney’s fees, injunctive relief, any such other and

further relief as the Court deems just, equitable and proper.

COUNT Vil
Unfair Competition (Florida)

90. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

1 through 52 as if fully set forth herein.

91. TGO Realty is the prior user of the TGO Realty trade name and service mark.

92, The TGO Realty trade name and service mark is arbitrary, suggestive, and has
acquired secondary meaning as being associated with Plaintiff’s business.

93. Defendants have used the TGO Realty trade name and service mark and
confusingly similar trade name and service marks to indicate or identify similar services
Defendants offer in competition with Plaintiff, in the same trade area in which Plaintiff has
already established its trade name and service mark.

94. As a result of Defendants’ actions, consumer confusion as to the source or
sponsorship of Defendants’ services is likely.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants,
FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER,
jointly and severally, for damages, costs, attorney’s fees, injunctive relief, any such other and

further relief as the Court deems just, equitable and proper.

14
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 130 of 153 PagelD 136

COUNT VU
Cyberpiracy, Lanham Act, 15 U.S.C. § 1125(d)

95. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs
| through 52 as if fully set forth herein.

96. The TGO Realty trade name and service mark is distinctive, famous, and entitled
to protection.

97, Defendants’ domain names are identical or confusingly similar to the plaintiffs
trade name and service mark.

98. Defendants registered the domain names with the bad faith intent to profit from
them.

99. Defendants attempted to conceal their registration of the domain names, and
Defendants’ conduct was malicious, fraudulent, deliberate, and willful.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants,
FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER,
jointly and severally, for damages, costs, attorney’s fees, injunctive relief, any such other and

further relief as the Court deems just, equitable and proper.

Permanent Injunction—Defamation

100. ‘Plaintiff repeats and re-alleges each and every allegation contained in paragraphs
| through 99 as if fully set forth herein.

101. Defendants’ acts of defamation will cause Plaintiff to suffer irreparable harm,
including lost business and goodwill.

102. ‘Plaintiff has a clear legal right to a permanent injunction, and Plaintiff’s injury
outweighs any harm to Defendants in granting an injunction.

103. Damages would not be an adequate remedy for the harms caused by Defendants
to Plaintiff.

104. It serves the public interest to protect businesses from unlawful defamation.

15
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 131 of 153 PagelD 137

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants,
DAVID GLOVER, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK
FLOYD CONNER, their officers, agents, servants, employees, and attorneys, and all in active
control or participation with them, be enjoined by permanent injunction from thereafter:

a. falsely stating or publishing statements to others, in their trade or business, that
Plaintiff is not licensed to perform its real estate business, that Plaintiff can not legally show
properties, that Plaintiff has engaged in tortious and criminal acts, such as removing and
destroying Defendants’ advertisements and signage, that Plaintiff's employees are secretly trying
to leave Plaintiff to work for him, and that Plaintiff has engaged unfair methods of competition,
such as unlawful interference with sales, and improperly stopping people from buying properties
at The Great Outdoors;

and that:

b, Plaintiff have and recover its costs in this suit; and that

c. Plaintiff be awarded such other and further legal and equitable relicf as the Court

may deem just and appropriate.

COUNT X
Permanent Injunction—Trade Name and Service Mark Infringement

105. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

| through 99 as if fully set forth herein.

106. Defendants’ unlawful use of Plaintiffs trade name and service mark will cause
Plaintiff to suffer irreparable harm, including lost business and goodwill.

107. ‘Plaintiff has a clear legal right to a permanent injunction, and Plaintiff’s injury

outweighs any harm to Defendants in granting an injunction.

108. Damages would not be an adequate remedy for the harms caused by Defendants

to Plaintiff.

109. ‘It serves the public interest to protect trade name and service marks from

unlawful use and dilution, prevent confusion among the public, and unfair competition.

16
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 132 of 153 PagelD 138

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants,
FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER,
and prays that FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK
FLOYD CONNER, their officers, agents, servants, employees, and attorneys, and all in active
control or participation with them, be enjoined by permanent injunction from thereafter:

a. using the TGO Realty trade name and service mark, or any confusingly similar mark,
alone or in combination with other words or symbols, in any manner, in connection with any part
of the advertising, promoting, selling, labeling, and any and all other identifying of Defendants’
services;

b. using the TGO Realty trade name and service mark, or any confusingly similar mark,
alone or any facsimile of TGO Realty’s trade name and service mark, alone or in combination
with other words or symbols, in any manner, which causes, or is likely to causc, consumers to
believe that any services of Defendants are provided by TGO Realty, or that Defendants have any
connection with Plaintiff; U.S. T

c. filing applications for registration of or registering the TGO Realty trade name and
service mark in any city, county, or state or with the United States or any foreign country;

d, representing to the public, directly or indirectly, that the services Defendants offer are
the services of Plaintiff;

e. unfairly competing with Plaintiff by using the TGO Realty trade name and service
mark, or any facsimile of Plaintiff’s mark in the marketing of any of Defendants’ services;

f. injuring Plaintiff’s business reputation and diluting the distinctive quality and value of
Plaintiff’s trade name and service mark through the use of the TGO Realty trade name and
service mark, or any other designation that is confusingly similar to Plaintiff's trade name and
service mark, in any manner whatsoever in the marketing of any of Defendants’ services;

and that:

g. Plaintiff be awarded its attorneys’ fees in view of the extraordinary nature of this

case;

17
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 133 of 153 PagelD 139

h. Plaintiff have and recover its costs in this suit; and that
i. Plaintiff be awarded such other and further legal and equitable relief as the Court
may deem just and appropriate.
Dated: March 16, 2017
Respectfully submitted,
LIAM P. KELLY, P.A.
9719 South Dixie Highway, Suite 12
Pinecrest, Florida 33156

Telephone: (786) 515-2786
E-mail: !tkelly@liamkellylaw.com

s/ Liam P. Kelly
By:

 

LIAM P. KELLY
Florida Bar No.: 0848867

CERTIFICATE OF SERVICE

I] HEREBY CERTIFY that a true copy of the foregoing was served electronically
pursuant to Rule 1.140(a)(4), and FLA. R. JUD. ADMIN. 2.516(b)(1), this October 12,

2018, upon:

Defendants, FLAG AGENCY, INC., and PATRICK FLOYD CONNER, by and through
their attorneys: James R. Myers, Esq. and Jessica A. Teitelbaum, Esq., The Chartwell
Law Offices, LLP, 12486 Brantley Commons Court, Fort Myers, FL 33907,

jmyers@chariwelllaw.com, jtcitelbaum@chartwelllaw.com, wpruneda@chartwelllaw.com; and

Nicolette C. Vilmos, Esq. Nicolette C. Vilmos, P.L., Broad and Cassel, LLP, Bank of
America Center, 390 North Orange Ave, Suite 1400, Orlando, FL 32801,

nvilmos@broadandeassel.com, dkalman@broadandcassel.com, choward@broadandcassel.com;

and upon Defendant, DAVID GLOVER, by and through his attorneys, Maurice Arcadier,
Esq., Stephen Biggie, Esq., Joseph C. Wood, Esq., Ethan B. Babb, Esq., Arcadier, Biggie
and Wood, PLLC, 2815 W. New Haven, Suite 304, Melbourne, Florida, 32904,

/s/ Liam P. Kelly

 

LIAM P. KELLY

18
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 134 of 153 PagelD 140
Filing # 79778745 E-Filed 10/24/2018 10:02:45 AM

IN THE CIRCUIT COURT OF THE
I8TH JUDICIAL CIRCUIT IN AND
FOR BREVARD COUNTY, FLORIDA
CIRCUIT CIVIL DIVISION
CASE NO.: 05-2017-CA-034680

TGO REALTY, INC., a Florida

for profit real estate corporation,

Plaintiff,

v.

DAVID GLOVER, an individual, and

FLAG AGENCY, INC., d/b/a Century 21

Flag Agency, Inc., a Florida for profit

real estate corporation, and PATRICK F. CONNER,

an individual,

Defendants.
/

NOTICE OF FILING SECOND AMENDED COMPLAINT (CORRECTED)

Plaintiff, TGO REALTY, INC., pursuant to an order of said court of October 5, 2018, and Rule
1,140(a)(4) hereby files Plaintiff's Second Amended Complaint, and would state:

1) On October 5, 2018, the Court ordered Plaintiff to serve the Second Amended Complaint
attached to Motion for Leave to Supplement and Amend the Complaint as Exhibit “A.” Said order was
filed on October 12, 2018.

2) Due to a clerical error, Plaintiff did not file the Second Amended Complaint attached to
Plaintiff’s Motion for Leave to Supplement and Amend the Complaint (which was originally served on
March 26, 2018) as Exhibit “A” to said Motion. Instead, on October 12, 2018, Plaintiff filed and served
an incorrect, carlier draft of said Complaint, dated March 16, 2018.

3) To avoid any confusion, attached hereto as Exhibit “A,” and served hereby a second time,
is the Second Amended Complaint that was originally attached to Plaintiff’s Motion for Leave to
Supplement and Amend the Complaint, dated March 26, 2018, as Exhibit “A.”

4) There is no prejudice to any party by this correction, as no party has yet responded to
Plaintiff’s Second Amended Complaint, and all parties have had the March 26, 2018, version of Plaintiff’s

Second Amended Complaint for nearly 7 months.
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 135 of 153 PagelD 141

Dated: October 24, 2018

Respectfully submitted,

LIAM P. KELLY, P.A.

9719 South Dixie Highway, Suite 12
Village of Pinecrest, Florida 33156
Telephone: (786) 515-2786

E-mail: Ikelly@liamkellylaw.com

/s/ Liam P. Kelly
By:

 

LIAM P. KELLY
Florida Bar No.: 0848867

CERTIFICATE OF SERVICE

] HEREBY CERTIFY that a true copy of the foregoing was served electronically
pursuant to Rule 1.140(a)(4), and FLA. R. JUD. ADMIN. 2.516(b)(1), this October 24, 2018, upon:

Defendants, FLAG AGENCY, INC., and PATRICK FLOYD CONNER, by and through their
attorneys: James R. Myers, Esq. and Jessica A. Teitelbaum, Esq., The Chartwell Law Offices,
LLP, 12486 Brantley Commons Court, Fort Myers, FL 33907, jmyers@chartwelllaw.com,
jteitelbaum@chartwelllaw.com, wpruneda@chartwelllaw.com; and

Nicolette C. Vilmos, Esq. Nicolette C. Vilmos, P.L., Broad and Cassel, LLP, Bank of America
Center, 390 North Orange Ave, Suite 1400, Orlando, FL 32801, nvilmos@broadandcassel.com,
dkalman@broadandcassel.com, choward@broadandcassel.com;

and upon Defendant, DAVID GLOVER, by and through his attorneys, Maurice Arcadier, Esq.,
Stephen Biggie, Esq., Joseph C. Wood, Esq., Ethan B. Babb, Esq., Arcadier, Biggie and Wood,
PLLC, 2815 W. New Haven, Suite 304, Melbourne, Florida, 32904, office@wamalaw.com,

arcadier@wamalaw.com.

/s/ Liam P. Kelly

 

LIAM P. KELLY
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 136 of 153 PagelD 142

 

EXHIBIT A

 

 

 

4

Filing 69788999 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 137 of 153 PagelD 143

IN THE CIRCUIT COURT OF THE 18TH
JUDICIAL CIRCUIT IN AND FOR BREVARD
COUNTY, FLORIDA

CIRCUIT CIVIL DIVISION
CASE NO.: 05-2017-CA-034680

TGO REALTY, INC., a Florida

for profit real estate corporation,

Plaintiff,

v.

DAVID GLOVER, an individual, and

FLAG AGENCY, INC., d/b/a Century 21

Flag Agency, Inc., a Florida for profit

real estate corporation, and PATRICK F. CONNER,
an individual,

Defendants.

SECOND AMENDED COMPLAINT
Plaintiff, TGO REALTY, INC., by and through its undersigned counsel, hereby sucs Defendants,

DAVID GLOVER, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD

CONNER, and states:
THE PARTIES
1, Plaintiff, TGO REALTY, INC. (hereafter, “TGO Realty” or ‘“Plaintiff’), is a Florida for

profit real estate corporation, license no. CQ1002000, with its principal offices in Titusville, Florida.

2. Defendant, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc. (“Flag Agency”),
is a Florida for profit real estate corporation, license no. CQ169900, with its principal offices in Titusville,
Florida.

3. Defendant, DAVID GLOVER (“Glover”), an individual, currently holds a real estate
sales associate license issucd August 30, 2016, no. SL3365318, is currently employed by Flag Agency, is

a resident of Titusville, Florida, and is otherwise sui juris.

5

Filing 69788999 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 138 of 153 PagelD 144

4. Due to the limitations of his license, Glover cannot engage in the business of real estate
brokerage or sales without the supervision of a qualifying broker, who is required to direct, control, and
manage him in the conduct of his duties as an employee.

5. Defendant, PATRICK FLOYD CONNER (“Conner”), an individual, is a real estate
broker, license no. BK 199779, is a resident of Titusville, Florida, and is otherwise sui juris. Conner is the
qualifying broker for Flag Agency, as well as employees, David Wehnau, and Glover, among others.

JURISDICTION AND VENUE

6. This is an action for damages in excess of $15,000.00, and is within the jurisdictional
limits of the Court.

7. The Court has personal jurisdiction over Defendants pursuant to § 48.193(1)(a) FLA.
STAT. (2017) because Defendants operate, conduct, engage in and carry out a business or business venture
within the state of Florida.

8. Venue is proper in Brevard County, Florida in accordance with §§ 47.011 and 47.051
FLA. STAT. (2017), because the causes of action alleged herein accrued in Brevard County, Florida, and
because Defendants are residents of Brevard County, Florida.

9. State and federal courts have concurrent jurisdiction over Plaintiff's unfair competition,
cyberpiracy, and other claims brought pursuant to the Lanham Act, 15 U.S.C. § 1125.

FACTUAL BACKGROUND

10. The Great Outdoors is a 2,800 acre premier recreational vehicle, golf, and nature resort,
offering recreational vehicle parking sites, ports, park homes, and resort homes. The resort offers
amenities such as a championship golf course, fine dining, pools, spas, and a fitness center.

11. TGO Realty has been serving the local community continuously since 1995, and has
exclusively used the “TGO Realty” trade name and service mark in its real estate business since 1999,
when Plaintiff changed its registered corporate name to TGO Realty, Inc. The TGO Realty trade name
and service mark is famous, and distinctive.

12. TGO Realty has engaged in extensive and continuous advertising using the TGO Realty

tradename and service mark, including print advertising, and online.

6

Filing 69788999 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 139 of 153 PagelD 145

13. The TGO Realty trade name and service mark is synonymous with Plaintiff's real estate
business, and TGO Realty enjoys an unsurpassed and excellent business reputation with its customers, as
well as its industry peers, as an ethical, first-in-class business, committed to the highest standards of
professionalism.

14, On August 30, 2016, Defendant, Glover became licensed as a real estate sales associate in
Florida, and was hired by Island Living Real Estate to work as an employce sales associate.

15. During his employment with Island Living Real Estate, Glover attempted to fraudulently
pass himself off as an employee of TGO Realty when dealing with third parties to wrongfully appropriate,
and benefit from, Plaintiff’s goodwill and excellent reputation.

16. Glover used improper and misleading signage and brochures in connection with his work
as a sales associate with Island Living Real Estate, in violation of Florida Real Estate Commission
(“FREC”) rules, and Glover published false and misleading advertisements, claiming to be “The only
Licensed Realtor in TGO!”

17. Island Living Real Estate personnel eventually discovered Glover’s fraudulent and
misleading conduct, and the pending litigation against him, and Glover’s employment was terminated. In
said litigation, a final judgment was entered against Glover on July 21, 2017, in Brevard County Circuit
Court, case no. 05-2017-CA-010768-XXXXXxX, styled Kenneth J. Wilson, et al. v. David Glover, et al.

18. After his termination from Island Living Real Estate, Glover was hired by Defendants,
Flag Agency, and Conner, as his qualifying broker, to be a sales associate.

19, Despite losing his job with Island Living Real Estate for improper conduct, Glover
continued engaging in improper conduct with his new employer, Flag Agency, and Conner, his qualifying
broker.

20. Specifically, Glover began focusing on slandering TGO Realty in a deliberate and
malicious manner to TGO Realty’s customers, prospective customers, and to members and residents of
The Great Outdoors community,

21. While performing his duties as a sales associate for Flag Agency and Conner, Glover lied
to third parties, and maliciously told them that he had a photograph, or sometimes photographs, taken by
him surreptitiously with a “trail camera,” of TGO Realty personnel unlawfully removing or destroying

7

Filing 69788999 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 140 of 153 PagelD 146

Defendants’ yard signs and advertisements. Such conduct, if true, would be criminal mischief, a violation
of § 806.13 FLA. Star. (2017), and a felony of the third degree.

22. While performing his dutics as a sales associate for Defendants, Flag Agency, and
Conner, DAVID GLOVER licd to third parties, and maliciously told them that TGO Realty personnel are
not licensed to work as real estate sales associates or brokers, and could not legally show properties to
buyers. Such conduct, if truc, would be a criminal violation of § 475.42 FLA. STAT. (2017), and a felony
of the third degree.

23. On May 29, 2017, Glover, while performing his duties as a sales associate for
Defendants, Flag Agency, and Conner, did maliciously lie and tell a home seller, and others, that TGO
Realty sales associates are not licensed.

24. On or about May 29, 2017, Glover, while performing his duties as a sales associate for
Defendants, Flag Agency, and Conner, maliciously lied and told Bob Baber, a potential buyer viewing
property at The Great Outdoors, that TGO Realty sales associates are not licensed and could not legally
show properties for sale.

25. On or about May 29, 2017, Glover, while performing his duties as a sales associate for
Defendants, Flag Agency, and Conner, maliciously lied and told Bob and Vicki Baber that TGO Realty
improperly interferes with sales and improperly stops people from buying properties at The Great
Outdoors.

26. On or about April and May of 2017, TGO Realty discovered that Glover, on behalf of
Flag Agency, Inc., was advertising Flag Agency’s services using the domain name www.TGOHomes.com,
a domain name confusingly similar to the TGO Realty trade name and service mark.

27. Flag Agency, Inc. and Glover sought to unlawfully confuse and deceive potential
customers of TGO Realty, and unlawfully profit from use of TGO Realty’s trade name and service mark.

28. Thereafter TGO Realty demanded, by and through counsel, that Flag Agency cease and
desist any further use of any confusing combination of “TGO” and “Homes” in its advertising. In
tesponse, on or about May 2, 2017, Flag Agency agreed to thereafter stop using TGOHomes.com, or any
similarly confusing combination of “TGO” and “Homes” in its advertising.

29. Less than a month after Flag Agency agreed to stop its unfair competition against TGO

8

Filing 69788999 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 141 of 153 PagelD 147

Realty, in June of 2017, Glover, while performing his duties as a sales associate for Defendants, Flag
Agency, and Conner, maliciously lied and told Eddie Hammond, Head of Courtesy Patrol and
Compliance Officer, that TGO Realty was not in compliance with real estate regulations, that Glover had
several photographs of a TGO Realty employee removing and destroying “for sale” signs belonging to
Defendants, and that TGO Realty had taken improper actions to keep Defendants from coming onto The
Great Outdoors to sell property.

30. Glover also falsely told Eddie Hammond that he had been approached by 2 or 3 TGO
Realty agents who wanted to come to work for him, rather than Plaintiff.

3h. In early 2017, TGO property owner John Lynch emailed TGO Realty agent Ann Henn,
and told her that he had chosen to list with Glover and Defendants after hearing Defendants’ lies about
Defendants’ signs being destroyed or removed by TGO Realty. John Lynch felt that TGO Realty was
responsible for those actions, which persuaded him to list with Defendants, rather than TGO Realty.

32. On April 24, 2017, Chad P. Conner, of Flag Agency, acknowledged to Plaintiff that he
was aware of the statements made by Glover that he had photographs of Plaintiff’s personnel destroying
or taking signs and advertisements belonging to Defendants, and was aware of Glover’s animosity toward
TGO Realty, but he had never actually seen any such photographs, nor did he investigate the matter or ask
Glover to provide them to him.

33. In October of 2017, Glover, while performing his duties as a sales associate for
Defendants, Flag Agency, and Conner, maliciously lied and told the owners of 474 Oak Cove Road in The
Great Outdoors, including Heidi Brown, Thomas Brown, and Joan Brown, that TGO Realty had illegally
engaged in illegal tortious conduct in conducting its business, including vandalizing signage belonging to
Defendants, and unlawfully manipulating real estate transactions, to interfere with Defendants’ attempts
to sell the 474 Oak Cove Road property.

34, The malicious lies Glover, told Heidi Brown, while performing his duties as a sales
associate for Defendants, Flag Agency, and Conner influenced her to publish a rant against TGO Realty
on a Facebook page catcring to property owners in The Great Outdoors community.

35, Apparently proud of what he had done, Glover, while performing his duties as a sales
associate for Defendants, Flag Agency, and Conner, sent a text message to TGO Realty broker associate

9

Filing 69788999 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 142 of 153 PagelD 148

Ann Patch West containing the substance of the rant Heidi Brown published against TGO Realty on

Facebook.
36. On or about October 17, 2017, in violation of the May 2, 2017, agreement to stop using
TGO Realty’s trade name and service mark, Flag Agency employee David Wehnau registered three new

domain names on behalf of Flag Agency, including DS W-Homes.com, www.tgorealty.com and www.igo-

 

realty.com.
37. After registration, each of these three domain names was used to redirect visitors to Flag

Agency websites and domains, including https://dsw-homes.c21.com, a Flag Agency and Century 21 Real
Estate, LLC domain, hosting a Flag Agency website. This was all done in an effort to unlawfully and
intentionally confuse customers searching for TGO Realty online, and divert potential customers looking
for TGO Realty to Flag Agency. Additionally, intemet searches for “TGO Realty” using Google and
other search engines would produce links showing the TGO Realty trade name and service mark, which,
when clicked, would take users to a Flag Agency website.

38. Aware that this activity was unethical and unlawful, Flag Agency employees attempted to
conceal the registration of the infringing domain names by entering into an agreement with Domains by
Proxy, LLC, an entity that agreed to hide the identifying ICANN information regarding the registration of
the domain names from disclosure to third parties, such as TGO Realty, for a fee.

39. On or about October 27, 2017, TGO Realty discovered Flag Agency’s cfforts to mislead
TGO Realty’s customers, and potential customers. However, at that time, Domains by Proxy, LLC had
not yet provided the registration information with regard to the infringing domain names to TGO Realty,
although it did provide a “relay” email address for TGO Realty to indirectly contact the registrant of the
domain names.

40. Employing the relay email address, provided by Domains by Proxy, LLC, TGO Realty
demanded that the registrant immediately cease and desist any and all infringing uscs of the TGO Realty
trade name and service mark. Inasmuch, the registrant, Flag Agency, was expressly notified that the
registration of TGO Realty’s trade name and service mark as a domain name violates Florida and federal

law, including the Lanham Act, §§ 1125(a) and (d), United States Code.

10

Filing 69788999 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 143 of 153 PagelD 149

4}. Demand was further made that Flag Agency, as registrant, cancel the unlawful
registration of the domain names, or transfer the domain names to TGO Realty. On that date, TGO Realty
also requested that Domains by Proxy, LLC disclose the owner of the domain names, for further legal
action. Although Flag Agency removed the redirect for one of the domain names at that time, it otherwise
failed to comply with TGO Realty's demand.

42. However, TGO Realty was ultimately able to determine that Flag Agency was
responsible for the registration of the infringing domain names by serving a subpocna upon Domains by
Proxy, LLC, who revealed the registration information relating to the infringing domain names.

43. On January 26, 2018, TGO Realty made a third demand upon Flag Agency to cease and
desist its unlawful use of TGO Realty’s trade name and service mark and for statutory damages.
Although Flag Agency removed the remaining redirect for the websites upon receipt of the demand, it
otherwise failed to comply.

44. To date, Defendants’ unlawful conduct and slander has resulted in some 28 known former
or prospective customers of TGO Realty, with a combined $4,883,650.00 in real cstate business, choosing
to list with Defendants, rather than Plaintiff.

45. Defendants, Flag Agency, and Conner, as qualifying broker, were aware of the lies being
told by their employce, and the actions of their employces David Wehnau and Glover, but benefitted from
the conduct, and ratified the same, as customers of TGO Realty began to use Defendants, rather than
Plaintiff, for their needs.

46. Flag Agency and Conner, Glover and David Wehnau’s employer, and qualifying broker,
have each failed to direct, control, or properly manage said employces in the performance of their duties,
in violation of § 475.25(1}(u), and Florida law.

47. Defendants, Flag Agency, and Conner, as qualifying broker, are vicariously liable for
Glover’s defamatory statements directed against Plaintiff as the statements were done in the course and
scope of his employment, to further a purpose and interest of Defendants, and were ratified by
Defendants, who accepted the benefits of Glover’s defamatory statements, which resulted in additional

business and commissions for Defendants.

Filing 69788999 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 144 of 153 PagelD 150

48. Flag Agency, and Conner, as qualifying broker were made aware of the slanderous
statements of Glover. However, neither Flag Agency, nor Conner took any steps to investigate or
discipline Glover, or otherwise stop his defamatory statements about Plaintiff.

49. Defendant, Conner, as qualifying broker, is liable for Glover’s defamatory statements
directed against Plaintiff by virtue of his duties as qualifying broker at Flag Agency, and his employment
of Glover.

50. All conditions precedent to this action have been performed, waived or excused. As a
result of Defendants’ actions, Plaintiff has been compelled to retain Liam Kelly and Liam P. Kelly, P.A. to

represent it in this action, and is obligated to pay a reasonable fee for services rendered herein.

COUNTI

Stander Per Se (Florida Common Law)

51. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs |
through 50 as if fully set forth herein.

52. Defendant, Glover has uttered falsc and defamatory statements about Plaintiff to third
parties.

53. Defendant, Glover, has falscly told third partics that Plaintiff is not licensed to perform its
real estate business, that Plaintiff can not legally show properties, that Plaintiff has engaged in tortious
and criminal acts, such as removing and destroying Defendants’ advertisements and signage, that
Plaintiff's employees are secretly trying to leave Plaintiff to work for him, and that Plaintiff has engaged
unfair methods of competition, such as unlawful interference with sales, and improperly stopping people

from buying properties at The Great Outdoors.

54, Certain of the falsehoods uttered by Glover to third parties would, if true, be conduct
constituting criminal offenses amounting to a felony, and all of the falsehoods told by Glover would
constitute conduct, characteristics or a condition incompatible with the proper exercise of the lawful
business, trade, and profession of Plaintiff.

55. A person may not operate as a broker or sales associate without being the holder of a

valid and current active license therefor. Any person who does so commits a felony of the third degree.

12

Filing 69788999 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 145 of 153 PagelD 151

56. Malice and the occurrence of damages are both presumed by law from the nature of the
defamation of Defendant, Glover, has made against Plaintiff.

57, Glover’s false statements to third parties, if allowed to continue, will cause irreparable
harm to Plaintiff, for which Plaintiff would have no adequate remedy at law.

58. The public interest would be served by an injunction prohibiting further defamation by
Defendants against TGO Realty.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants, DAVID
GLOVER, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD
CONNER, jointly and severally, for damages, costs, injunctive relief, any such other and further relief as

the Court deems just, equitable and proper

COUNT II
Slander Per Quod (Florida Common Law)

59. Plaintiff repeats and re-alleges cach and every allegation contained in paragraphs |
through 50 as if fully sct forth herein.

60. Defendant, Glover has uttered false and defamatory statements about Plaintiff to third
partics.

61. Defendant, Glover, has falsely told third parties that Plaintiff is not licensed to perform its
real estate business, that Plaintiff can not legally show properties, that Plaintiff has engaged in tortious
and criminal acts, such as removing and destroying Defendants’ advertisements and signage, that
Plaintiff's employees are secretly trying to leave Plaintiff to work for him, that Plaintiff has engaged
unfair methods of competition, such as unlawful interference with sales, and improperly stopping people
from buying properties at The Great Outdoors.

62. The falschoods uttered by Glover to third parties would, if truc, be conduct that would
tend to prejudice Plaintiff in its reputation, office, trade, business, or means of livelihood.

63. The falschoods uttered by Glover to third parties were intended by Glover to injure
Plaintiff and were made with malice.

64. Plaintiff has been damaged by Glover’s false statements to third parties in that Plaintiff

has lost business, goodwill, and commissions.

13

Filing 69788999 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 146 of 153 PagelD 152

65. Glover’s false statements to third parties, if allowed to continue, will cause irreparable
harm to Plaintiff, for which Plaintiff would have no adequate remedy at law.

66. The public interest would be served by an injunction prohibiting further defamation by
Defendants against TGO Realty.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants, DAVID
GLOVER, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD
CONNER, jointly and severally, for damages, costs, injunctive relief, any such other and further relief as
the Court deems just, equitable and proper.

COUNT III
Unfair Competition (Lanham Act, 15 U.S.C. § 1125{a))

67. Plaintiff repeats and re-alleges cach and every allegation contained in paragraphs |
through 50 as if fully set forth herein.

68. The use of TGO Realty’s trade name and service mark is a violation of the Lanham Act
where, as here, the trade name and service mark is so associated with TGO Realty’s services that the use
of the TGO Realty trade name and service mark by Flag Agency, Inc. constitutes a false representation
that its services come from TGO Realty.

69. TGO Realty’s use of the TGO Realty trade name and service mark has priority as TGO
Realty has continuously used the TGO Realty trade name and service mark in its business since 1999,

when Plaintiff changed its registered corporate name to TGO Realty, Inc.

70. Defendant has used the TGO Realty trade name and service mark in commerce by
registering domain names using the trade name and service mark, www.teorealty.com and www.tgo-

realty.com, and previously the confusingly similar domain name TGOHomes.com.

71. Defendants used the infringing marks in commerce as, each of these three domain names
was used to redirect visitors to Flag Agency websites and domains, including https://dsw-homes.c21.com,
a Flag Agency and Century 21 Real Estate, LLC domain, hosting a Flag Agency website. This was all
done in an effort to unlawfully and intentionally confuse customers searching for TGO Realty online, and

divert those customers to Flag Agency. Additionally, internet searches for “TGO Realty” using Google

14

Filing 69788999 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 147 of 153 PagelD 153

and other scarch engines would produce links showing the TGO Realty trade name and service mark,
which, when clicked, would take users to a Flag Agency website.

72. Defendant’s use of the TGO Realty trade name and service mark is likely to cause
consumer confusion.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants, FLAG
AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER, jointly and
severally, for damages, enhanced damages, Defendants’ profits, costs, and attorney’s fees pursuant to 15
U.S.C. § 1117(a), injunctive relief, any such other and further relief as the Court deems just, equitable and
proper.

COUNT IV
Trade Name and Service Mark Dilution (Florida Anti-Dilution Statute, § 495.151)

73. Plaintiff repeats and re-alleges cach and every allegation contained in paragraphs |
through 50 as if fully set forth herein.

74, TGO Realty is the owner of the unregistered TGO Realty trade name and service mark,
which is distinctive.

75. Flag Agency, and Conner are business compctitors with TGO Realty, and have used the
TGO Realty trade name and service mark.

76. Defendants’ use of the TGO Realty trade name and service mark creates a likelihood of
injury to TGO Realty’s business reputation, and dilution of the trade name and service mark’s distinctive
quality.

77. Defendants’ use of the TGO Realty trade name and service mark decreases its
commercial value to TGO Realty.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants, FLAG
AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER, jointly and
severally, for damages, costs, and attorney’s feces pursuant to § 495.141, Fla. Stat. (2018), injunctive relief,

any such other and further relicf as the Court deems just, equitable and proper.

15

Filing 69788999 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 148 of 153 PagelD 154

COUNTY

Trade Name and Service Mark Infringement (Florida Common Law)

78. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs 1
through 50 as if fully set forth herein.

79. The use of TGO Realty’s unregistered trade name and service mark is a violation of
Florida common law where, as here, the trade name and service mark is so associated with TGO Realty’s
services that the use of the TGO Realty trade name and service mark by Defendants constitutes a false
representation that Flag Agency’s services come from TGO Realty.

80. TGO Realty’s use of the TGO Realty trade name and service mark has priority as TGO
Realty has continuously used the TGO Realty trade name and service mark in its business since 1999,
when Plaintiff changed its registered corporate name to TGO Realty, Inc.

81. Defendants have used the TGO Realty trade name and service mark in commerce by
registering domain nares using the trade name and service mark, www.tgorealty.com and www.tgo-

realty.com, and, previously, the confusingly similar domain name TGQHomes.com.

82. Defendants have used the infringing marks in commerce.
83. Defendant’s use of the TGO Realty trade name and servicc mark is likely to cause
consumer confusion.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants, Flag
Agency, and PATRICK FLOYD CONNER, jointly and severaliy, for damages, costs, injunctive relief,

any such other and further relief as the Court deems just, equitable and proper.

Unfair Competition (Florida Common Law)
84. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs |
through 50 as if fully set forth herein.
85. TGO Realty is the prior user of the TGO Realty trade name and service mark,
86. The TGO Realty trade name and service mark is arbitrary, suggestive, and has acquired
secondary meaning as being associated with Plaintiff’s business.
87. Defendants have used the TGO Realty trade name and service mark and confusingly

similar trade name and service marks to indicate or identify similar services Defendants offer in

16

Filing 69788999 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 149 of 153 PagelD 155

competition with Plaintiff, in the same trade area in which Plaintiff has already established its trade name
and service mark.
88. As a result of Defendants’ actions, consumer confusion as to the source or sponsorship of

Defendants’ services is likely.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants, FLAG
AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER, jointly and
severally, for damages, costs, injunctive relief, any such other and further relief as the Court deems just,

equitable and proper.

COUNT VII
Cyberpiracy (Lanham Act, 15 U.S.C. § 1125(d))

89, Plaintiff repeats and re-alleges cach and every allegation contained in paragraphs |!

through 50 as if fully set forth herein.

90. The TGO Realty trade name and service mark is distinctive, famous, and entitled to
protection.
91. Defendants have used the TGO Realty trade name and service mark in commerce by

registering domain names using the trade name and service mark, www,tgorealty.com and www.tgo-
realty.com, and, previously, the confusingly similar domain name TGOHomes,com. Defendants’ domain
names are identical or confusingly similar to the plaintiff's trade name and service mark.

92. Defendants registered the domain names with the bad faith intent to profit from them, as
Defendants had no intellectual property rights in the TGO Realty trade name and service mark. TGO
Realty is Plaintiff’s legal and commonly used name. Defendants have unlawfully used the TGO Realty
name as domain names with the intent to confuse consumers, and Defendants intended to divert
consumers from Plaintiff's websites.

93. Defendants attempted to conceal their registration of the domain names, and Defendants’
conduct was malicious, fraudulent, deliberate, willful, and undertaken in bad faith and with intent to
profit.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants, FLAG
AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER, jointly and

17

Filing 69788999 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 150 of 153 PagelD 156

severally, for damages, enhanced damages, Defendant’s profits, costs, and attormey’s fees, pursuant to 15
U.S.C. § 1117(a), alternative, clective, statutory damages pursuant to 1125(d)(1), and injunctive relief,

any such other and further relief as the Court deems just, equitable and proper.

COUNT VII

Permanent Injunction (Florida Common Law)
94. Plaintiff repeats and re-alleges cach and every allegation contained in paragraphs |!
through 93 as if fully set forth herein.
95. Defendants’ acts of defamation will cause Plaintiff to suffer irreparable harm, including
lost business and goodwill.
96. Plaintiff has a clear legal right to a permanent injunction, and Plaintiff’s injury outweighs

any harm to Defendants in granting an injunction.

97, Damages would not be an adequate remedy for the harms caused by Defendants to
Plaintiff.
98. It serves the public interest to protect businesses from unlawful defamation.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants, DAVID
GLOVER, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD
CONNER, their officers, agents, servants, employees, and attorneys, and all in active control or
participation with them, be enjoined by permanent injunction from thereafter:

a. falsely stating or publishing statements to others, in their trade or business, that Plaintiff
is not licensed to perform its real estate business, that Plaintiff can not legally show properties, that
Plaintiff has engaged in fictive tortious or criminal acts, such as removing and destroying Defendants’
advertisements and signage, that Plaintiff's employees are secretly trying to leave Plaintiff to work for
Defendants, when in fact they are not, and that Plaintiff has engaged unfair methods of competition, such
as unlawful interference with sales, or has improperly stopped consumers from buying properties at The
Great Outdoors;

and that:

b. Plaintiff have and recover its costs in this suit: and that

18

Filing 69788999 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 151 of 153 PagelD 157

c. Plaintiff be awarded such other and further legal and equitable relief as the Court may

deem just and appropriate.

COUNT IX
Permanent Injunction (Lanham Act, Florida Anti-Dilution Statute, Florida Common Law)

99. Plaintiff repeats and re-alleges cach and every allegation contained in paragraphs |
through 93 as if fully set forth herein.

100. Defendants’ unlawful use of Plaintiff’s trade name and service mark will cause Plaintiff
to suffer irreparable harm, including lost business and goodwill.

101. — Plaintiff has a clear Icgal right to a permanent injunction, and Plaintiff’s injury outweighs
any harm to Defendants in granting an injunction.

102. Damages would not be an adequate remedy for the harms caused by Defendants to
Plaintiff.

103. — It serves the public interest to protect trade name and service marks from unlawful use
and dilution, prevent confusion among the public, and unfair competition.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants, FLAG
AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER, and prays that
FLAG AGENCY, I[NC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER, their
officers, agents, servants, employees, and attorneys, and all in active control or participation with them,
be enjoined by permanent injunction from thereafter:

a. using the TGO Realty trade name and service mark, or any confusingly similar mark, alone or
in combination with other words or symbols, in any manner, in connection with any part of the
advertising, promoting, selling, labeling, and any and all other identifying of Defendants’ services;

b. using the TGO Realty trade name and service mark, or any confusingly similar mark, alone or
any facsimile of TGO Realty’s trade name and service mark, alone or in combination with other words or
symbols, in any manner, which causes, or is likely to cause, consumers to believe that any services of
Defendants are provided by TGO Realty, or that Defendants have any connection with Plaintiff;

c. filing applications for registration of or registering the TGO Realty trade name and service

mark in any city, county, or state or with the United States or any foreign country;

19

Filing 69788999 TGO REALTY INC VS DAVIO GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 152 of 153 PagelD 158

d. representing to the public, directly or indirectly, that the services Defendants offer are the
services of Plaintiff;

e. unfairly competing with Plaintiff by using the TGO Realty trade name and service mark, or any
facsimile of Plaintiff's mark in the marketing of any of Defendants’ services;

f. injuring Plaintiff’s business reputation and diluting the distinctive quality and value of
Plaintiff's trade name and service mark through the use of the TGO Realty trade name and service mark,
or any other designation that is confusingly similar to Plaintiff’s trade name and service mark, in any
manner whatsoever in the marketing of any of Defendants’ services;

g. filing applications for registration of, or registering the TGO Realty trade name and
service mark as a domain name;

and that:

h. Defendants be ordered to transfer, at their expense, the registered domain names
www. tgorealty.com, www.tgo-realty.com, and, TGOQUomes.com, to Plaintiff;

i. Plaintiff be awarded its attomcys’ fees in view of the extraordinary nature of this case,
pursuant to 15 U.S.C. § 1117(a) and § 495.141, Fla. Stat. (2018);

j. Plaintiff have and recover its costs in this suit; and that

k. Plaintiff be awarded such other and further legal and equitable relief as the Court may
deem just and appropriate.

Dated: March 26, 2018
Respectfully submitted,
LIAM P. KELLY, P.A.
9719 South Dixie Highway, Suite 12
Pinecrest, Florida 33156
Telephone: (786) 515-2786
E-mail: Ikelly@liamkellylaw.com

s/ Liam P. Kelly
By:

 

LIAM P. KELLY
Florida Bar No.: 0848867

20

Filing 69788999 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-1 Filed 11/02/18 Page 153 of 153 PagelD 159

 

I HEREBY CERTIFY that a true copy of the foregoing was served electronically on this March
26, 2018 upon: Defendants, FLAG AGENCY, INC., and PATRICK FLOYD CONNER, c/o James R.
Myers, Esq. and Jessica A. Teitelbaum, Esq., The Chartwell Law Offices, LLP, 12486 Brantley Commons

Court, Fort Myers, FL 33907 and upon Defendant, DAVID GLOVER, c/o Shannan Field, Esq., 1079
Cheney Highway, Titusville, FL 32780.

s/ Liam P. Keily

LIAM P. KELLY

2]

Filing 69788999 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
